Exhibit 10.1

 

EXECUTION VERSION

 

LOGO [g57266img-1.jpg]

 

CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT

 

Dated as of April 22, 2005

 

among

 

ANCHOR BAY ENTERTAINMENT, INC.

as Borrower,

 

THE GUARANTORS REFERRED TO HEREIN,

 

IDT ENTERTAINMENT, INC.

as Parent,

 

THE LENDERS REFERRED TO HEREIN

 

and

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent and as Issuing Bank

 

J.P. MORGAN SECURITIES INC.

as Sole Bookrunner and Sole Lead Arranger

 

NATIONAL CITY BANK

as Syndication Agent

 

1



--------------------------------------------------------------------------------

PARTIES    1 INTRODUCTORY STATEMENT    1 1.    DEFINITIONS    2 2.    THE LOANS
   22      SECTION 2.1.   Loans.    22      SECTION 2.2.   Making of Loans.   
23      SECTION 2.3.   Notes    24      SECTION 2.4.   Interest on Notes.    25
     SECTION 2.5.   Commitment Fees and Other Fees.    25      SECTION 2.6.  
Optional Termination or Reduction of Commitments.    26      SECTION 2.7.  
Default Interest; Alternate Rate of Interest.    26      SECTION 2.8.  
Continuation and Conversion of Loans    27      SECTION 2.9.   Voluntary and
Mandatory Prepayment of Loans; Reimbursement of Lenders    28      SECTION 2.10.
  Increased Costs    30      SECTION 2.11.   Change in Legality.    32     
SECTION 2.12.   Manner of Payments    32      SECTION 2.13.   Taxes    33     
SECTION 2.14.   Interest Adjustments    34      SECTION 2.15.   Letters of
Credit    35 3.    REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES    38  
   SECTION 3.1.   Existence and Power.    38      SECTION 3.2.   Authority and
No Violation.    39      SECTION 3.3.   Governmental Approval    40      SECTION
3.4.   Binding Agreements    40      SECTION 3.5.   Financial Statements    40  
   SECTION 3.6.   No Material Adverse Change    40      SECTION 3.7.   Ownership
of Pledged Securities, Subsidiaries, etc.    40      SECTION 3.8.   Copyrights,
Trademarks and Other Rights    41      SECTION 3.9.   Fictitious Names    42  
   SECTION 3.10.   Title to Properties    42      SECTION 3.11.   Places of
Business    42

 

3



--------------------------------------------------------------------------------

     SECTION 3.12.   Litigation    42      SECTION 3.13.   Federal Reserve
Regulations    42      SECTION 3.14.   Investment Company Act    43      SECTION
3.15.   Taxes    43      SECTION 3.16.   Compliance with ERISA    43     
SECTION 3.17.   Agreements    44      SECTION 3.18.   Security Interest    44  
   SECTION 3.19.   Environmental Liabilities    44      SECTION 3.20.   Pledged
Securities    45      SECTION 3.21.   Compliance with Laws    46      SECTION
3.22.   Subsidiaries    46      SECTION 3.23.   Solvency    46      SECTION
3.24.   True and Complete Disclosure    46 4.    CONDITIONS OF LENDING    47  
   SECTION 4.1.   Conditions Precedent to Initial Loan    47      SECTION 4.2.  
Conditions Precedent to Each Loan and Letter of Credit    51 5.    AFFIRMATIVE
COVENANTS    52      SECTION 5.1.   Financial Statements and Reports    52     
SECTION 5.2.   Corporate Existence; Compliance with Laws    55      SECTION 5.3.
  Maintenance of Properties    55      SECTION 5.4.   Notice of Material Events
   55      SECTION 5.5.   Insurance    56      SECTION 5.6.   Music    57     
SECTION 5.7.   Copyrights and Trademarks    58      SECTION 5.8.   Books and
Records, Examination    58      SECTION 5.9.   Third Party Audit Rights    59  
   SECTION 5.10.   Observance of Agreements    59      SECTION 5.11.  
Laboratories; No Removal    59      SECTION 5.12.   Taxes and Charges;
Indebtedness in Ordinary Course of Business    60      SECTION 5.13.   Liens   
60      SECTION 5.14.   Further Assurances; Security Interests    60     
SECTION 5.15.   ERISA Compliance and Reports    61

 

4



--------------------------------------------------------------------------------

     SECTION 5.16.   Environmental Laws    61      SECTION 5.17.   Use of
Proceeds    62      SECTION 5.18.   Distribution Agreements, Letters of Credit,
Etc.    62      SECTION 5.19.   Location of Production Accounts    63     
SECTION 5.20.   Performance of Obligations    63      SECTION 5.21.  
Indebtedness    63      SECTION 5.22.   Subsidiaries    63 6.    NEGATIVE
COVENANTS    64      SECTION 6.1.   Limitations on Indebtedness    64     
SECTION 6.2.   Limitations on Liens    65      SECTION 6.3.   Limitation on
Guaranties    67      SECTION 6.4.   Limitations on Investments    67     
SECTION 6.5.   Restricted Payments    68      SECTION 6.6.   Consolidation,
Merger or Sale of Assets, etc    68      SECTION 6.7.   Receivables    69     
SECTION 6.8.   Sale and Leaseback    69      SECTION 6.9.   Places of Business;
Change of Name, Jurisdiction    69      SECTION 6.10.   Limitations on Capital
Expenditures    69      SECTION 6.11.   Transactions with Affiliates    69     
SECTION 6.12.   Business Activities    69      SECTION 6.13.   Fiscal Year End
   69      SECTION 6.14.   Overhead Expense    69      SECTION 6.15.   Minimum
Consolidated Tangible Net Worth    70      SECTION 6.16.   Cash Investment in
Licenses, Masters or Film    70      SECTION 6.17.   Minimum Combined Operating
Cash Flow    70      SECTION 6.18.   Maximum Allowable Outstanding Amount    70
     SECTION 6.19.   Bank Accounts    71      SECTION 6.20.   ERISA Compliance
   71      SECTION 6.21.   Hazardous Materials    71      SECTION 6.22.   Use of
Proceeds of Loans    71      SECTION 6.23.   Swap Agreements    71      SECTION
6.24.   Subsidiaries    71      SECTION 6.25.   Modification of Material
Agreements    72      SECTION 6.26.   No Negative Pledge    72

 

5



--------------------------------------------------------------------------------

7.    EVENTS OF DEFAULT    72 8.    GRANT OF SECURITY INTEREST; REMEDIES    75  
   SECTION 8.1.   Security Interests    75      SECTION 8.2.   Use of Collateral
   75      SECTION 8.3.   Collection Accounts    76      SECTION 8.4.   Credit
Parties to Hold in Trust    76      SECTION 8.5.   Collections, etc    76     
SECTION 8.6.   Possession, Sale of Collateral, etc    77      SECTION 8.7.  
Application of Proceeds after Event of Default    78      SECTION 8.8.   Power
of Attorney    78      SECTION 8.9.   Financing Statements, Direct Payments   
79      SECTION 8.10.   Further Assurances    79      SECTION 8.11.  
Termination and Release    80      SECTION 8.12.   Remedies Not Exclusive    80
     SECTION 8.13.   Quiet Enjoyment    80      SECTION 8.14.   Continuation and
Reinstatement    80 9.    GUARANTY OF GUARANTORS    81      SECTION 9.1.  
Guaranty.    81      SECTION 9.2.   No Impairment of Guaranty, etc    82     
SECTION 9.3.   Continuation and Reinstatement, etc    82      SECTION 9.4.  
Limitation on Guaranteed Amount, etc    83 10.    GUARANTY of parent    83     
SECTION 10.1.   Guaranty    83      SECTION 10.2.   No Impairment of Guaranty,
etc    85      SECTION 10.3.   Continuation and Reinstatement, etc.    85     
SECTION 10.4.   Representations and Warranties of the Parent    86      SECTION
10.5.   Affirmative Covenants of the Parent    88 11.    PLEDGE    90     
SECTION 11.1.   Pledge    90      SECTION 11.2.   Covenant    90      SECTION
11.3.   Registration in Nominee Name; Denominations    91      SECTION 11.4.  
Voting Rights; Dividends; etc    91

 

6



--------------------------------------------------------------------------------

     SECTION 11.5.   Remedies Upon Default    91      SECTION 11.6.  
Application of Proceeds of Sale and Cash    93      SECTION 11.7.   Securities
Act, etc    93      SECTION 11.8.   Continuation and Reinstatement    94     
SECTION 11.9.   Termination    94 12.    CASH COLLATERAL    94      SECTION
12.1.   Cash Collateral Accounts    94      SECTION 12.2.   Investment of Funds
   95      SECTION 12.3.   Grant of Security Interest    95      SECTION 12.4.  
Remedies    95 13.    THE ADMINISTRATIVE AGENT AND THE ISSUING BANK    96     
SECTION 13.1.   Administration by the Administrative Agent.    96      SECTION
13.2.   Payments    97      SECTION 13.3.   Sharing of Setoffs and Cash
Collateral    98      SECTION 13.4.   Notice to the Lenders    98      SECTION
13.5.   Liability of the Administrative Agent and Issuing Bank    98     
SECTION 13.6.   Reimbursement and Indemnification    99      SECTION 13.7.  
Rights of Administrative Agent    100      SECTION 13.8.   Independent
Investigation by Lenders    100      SECTION 13.9.   Agreement of Required
Lenders    100      SECTION 13.10.   Notice of Transfer    100     
SECTION 13.11.   Successor Administrative Agent    100      SECTION 13.12.  
Successor Issuing Bank    101 14.    MISCELLANEOUS    102      SECTION 14.1.  
Notices    102      SECTION 14.2.   Survival of Agreement, Representations and
Warranties, etc    102      SECTION 14.3.   Successors and Assigns;
Syndications; Loan Sales; Participations    103      SECTION 14.4.   Expenses;
Documentary Taxes    106      SECTION 14.5.   Indemnity    107      SECTION
14.6.   CHOICE OF LAW    108      SECTION 14.7.   WAIVER OF JURY TRIAL    108

 

7



--------------------------------------------------------------------------------

    SECTION 14.8.   WAIVER WITH RESPECT TO DAMAGES    108     SECTION 14.9.   No
Waiver    109     SECTION 14.10.   Amendments, etc.    109     SECTION 14.11.  
Severability    110     SECTION 14.12.   SERVICE OF PROCESS    110     SECTION
14.13.   Headings    111     SECTION 14.14.   Execution in Counterparts    111  
  SECTION 14.15.   Subordination of Intercompany Indebtedness, Receivables and
Advances.    112     SECTION 14.16.   USA Patriot Act    112     SECTION 14.17.
  Entire Agreement    112     SECTION 14.18.   Confidentiality    112

 

8



--------------------------------------------------------------------------------

Schedules

 

1    Schedule of Commitments 2    Guarantors 3.1    List of Jurisdictions 3.2(b)
   Restrictions on Transfer of Pledged Securities 3.7(a)    Ownership of the
Capital Stock of the Credit Group 3.7(b)    Ownership of Pledged Securities
other than Credit Parties 3.8(a)    Items of Product 3.8(b)    Trademarks 3.8(c)
   Applications and Registrations Not in Full Force and Effect 3.9    Fictitious
Names 3.11    Chief Executive Office, Location of Collateral and Records 3.12   
Litigation 3.16    ERISA Plans 3.17    Agreements 3.18    Filing Offices for
UCC-1 Financing Statements 3.19    Environmental Liabilities 5.1(i)    Cash Flow
Projections 6.1    Existing Indebtedness 6.2    Existing Liens 6.3    Existing
Guaranties 6.4    Existing Investments 6.11    Transactions with Affiliates 6.19
   Bank Accounts 6.21    Hazardous Materials

 

9



--------------------------------------------------------------------------------

Exhibits

 

A   Form of Note B-1   Form of Opinion of O’Melveny & Myers LLP, counsel to the
Credit Parties B-2   Form of Opinion of Williams Williams Ruby & Plunkett, P.C.,
Michigan counsel to the Borrower C-1   Form of Copyright Security Agreement C-2
  Form of Copyright Security Agreement Supplement D   Form of Laboratory Access
Letter E-1   Form of Pledgeholder Agreement (Uncompleted Items of Product) E-2  
Form of Pledgeholder Agreement (Completed Items of Product) F   Form of
Trademark Security Agreement G   Form of Contribution Agreement H   Form of
Borrowing Certificate I   Form of Assignment and Assumption J   Form of
Instrument of Assumption and Joinder K   Form of Notice of Assignment and
Irrevocable Instructions L   Form of Account Control Agreement M   Form of
Debenture N   Form of Pledge Agreement

 

10



--------------------------------------------------------------------------------

CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT dated as of April 22, 2005 (as
amended, supplemented or otherwise modified, renewed or replaced from time to
time, the “Credit Agreement”) among (i) ANCHOR BAY ENTERTAINMENT, INC., a
Michigan corporation, as Borrower, (ii) the GUARANTORS referred to herein, (iii)
IDT ENTERTAINMENT, INC., a Delaware corporation, as Parent, (iv) the LENDERS
referred to herein and (v) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national
banking association, as agent for the Lenders and as Issuing Bank.

 

INTRODUCTORY STATEMENT

 

Terms not otherwise defined above or in this Introductory Statement are as
defined in Article 1 hereof or as defined elsewhere herein.

 

The Borrower has requested that the Lenders make available a $50,000,000
five-year secured revolving credit facility (of which up to $15,000,000 may be
used for the issuance of Letters of Credit) (the “Facility”) which may be
increased to up to $75,000,000 in certain circumstances described herein. The
Facility will be used (i) to fund secured loans to be made by the Borrower to
two of its Affiliates, Manga Entertainment, Inc. (“Manga”) and New Arc
Entertainment, Inc. (“New Arc”), (ii) to pay a dividend to IDT Entertainment,
Inc., a Delaware corporation (“Parent”) on the Closing Date of up to
$25,000,000, (iii) to pay certain other dividends from time to time to the
extent permitted hereunder and (iv) for general working capital purposes.

 

To provide assurance for the repayment of the Loans and the other Obligations of
the Borrower hereunder, the Borrower will, among other things, provide or cause
to be provided to the Administrative Agent, for the benefit of itself, the
Issuing Bank and the Lenders, the following (each as more fully described
herein):

 

  (i) a security interest in the Collateral from each of the Credit Parties
pursuant to Article 8 hereof

 

  (ii) a guaranty of the Obligations by each of the Guarantors pursuant to
Article 9 hereof; and

 

  (iii) a pledge by each of the Pledgors and TLL of the Pledged Securities owned
by it pursuant to Article 10 hereof and pursuant to the Pledge Agreement.

 

Subject to the terms and conditions set forth herein, the Administrative Agent
is willing to act as agent for the Lenders, the Issuing Bank is willing to issue
Letters of Credit and each Lender is willing to make Loans to the Borrower and
participate in the Letters of Credit, each as provided herein, in an aggregate
amount at any one time outstanding not in excess of its Commitment hereunder.



--------------------------------------------------------------------------------

Accordingly, the parties hereto hereby agree as follows:

 

1. DEFINITIONS

 

For the purposes hereof unless the context otherwise requires, all Section
references herein shall be deemed to correspond with Sections herein, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the UCC and not otherwise defined herein
shall have the respective meanings accorded to them therein. Unless the context
otherwise requires, any of the following terms may be used in the singular or
the plural, depending on the reference:

 

“ABE R2Communications” shall mean ABE R2Communications, Inc., a California
corporation.

 

“ABE R2Video” shall mean ABE R2Video, L.P., a California limited partnership.

 

“Account Control Agreement” shall mean an account control agreement
substantially in the form of Exhibit L hereto or such other account control
agreement in form and substance satisfactory to the Administrative Agent.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
agent for the Lenders hereunder, or such successor Administrative Agent as may
be appointed pursuant to Section 13.11 hereof.

 

“Affiliate” shall mean any Person, which, directly or indirectly, is in control
of, is controlled by, or is under common control with, another Person. For
purposes of this definition, a Person shall be deemed to be “controlled by”
another Person if such latter Person possesses, directly or indirectly, power
either to direct or cause the direction of the management and policies of such
controlled Person whether by contract or otherwise.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1% and (c) the Federal Funds Effective Rate in effect for such day plus ½
of 1%. For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
prime rate in effect at its principal office in New York City. “Base CD Rate”
shall mean the sum of (a) the product of (i) the Three-Month Secondary CD Rate
and (ii) Statutory Reserves and (b) the Assessment Rate. “Three-Month Secondary
CD Rate” shall mean, for any day, the secondary market rate for three-month
certificates of deposit reported as being in effect on such day (or, if such day
is not a Business Day, the next preceding Business Day) by the Board through the
public information telephone line of the Federal Reserve Bank of New York (which
rate will, under current practices of the Board, be published in Federal Reserve
Statistical Release H.15(519) during the week following such day), or, if such
rate shall not be so reported on such day or such next preceding Business Day,
the average of the secondary market quotations for three-month certificates of
deposit of major money center banks in New York City received at approximately
10:00 a.m., New York City time, on such day (or, if such day shall not be a
Business Day, on the next preceding Business Day) by the Administrative Agent
from three

 

2



--------------------------------------------------------------------------------

New York City negotiable certificate of deposit dealers of recognized standing
selected by it. “Statutory Reserves” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority to which
the Administrative Agent is subject for new negotiable non-personal time
deposits in Dollars of over $100,000 with maturities approximately equal to
three months. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage. “Federal Funds
Effective Rate” shall mean, for any day, the weighted average (rounded upwards,
if necessary to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average (rounded upwards, if necessary to the next 1/100
of 1%) of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Alternate Base Rate Loan” shall mean a Loan based on the Alternate Base Rate in
accordance with the provisions of Article 2 hereof.

 

“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of the United States of America, any state thereof or municipality
therein or of any foreign governmental body or of any regulatory agency
applicable to the Person in question, and all orders and decrees of all courts
and arbitrators in proceedings or actions in which the Person in question is a
party.

 

“Applicable Margin” shall mean (i) in the case of Alternate Base Rate Loans,
1.25% per annum and (ii) in the case of LIBOR Loans, 2.25% per annum.

 

“Arranger” shall mean J.P. Morgan Securities Inc., in its capacity as sole lead
arranger and sole bookrunner in connection with the Facility.

 

“Assessment Rate” shall mean, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit I hereto, executed by the assignor, assignee and other parties as
contemplated thereby.

 

“Authorized Officer” shall mean with respect to any Person, its Chairman, Chief
Executive Officer, President, Chief Financial Officer or Chief Operating
Officer.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. § 101 et seq.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall mean Anchor Bay Entertainment, Inc., a Michigan corporation.

 

“Borrowing” shall mean a group of Loans of a single Type and as to which a
single Interest Period is in effect on a single day.

 

“Borrowing Certificate” shall mean a borrowing certificate, substantially in the
form of Exhibit H hereto, to be delivered by the Borrower to the Administrative
Agent in connection with each Borrowing.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are required or permitted to close in either the State of New York
or the State of California; provided, however, that when used in connection with
a LIBOR Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in Dollar deposits on the London Interbank Market.

 

“Business Plan” shall mean a business plan for the Credit Group in form and
substance reasonably acceptable to the Administrative Agent.

 

“Capital Expenditures” shall mean, with respect to any Person for any period,
the aggregate of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period which, in accordance with GAAP, are
or should be included in “additions to property, plant or equipment” or similar
items included in cash flows (including Capital Leases). For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price less the credit granted by the seller of such equipment for the
equipment being traded in at such time, or the amount of such proceeds, as the
case may be.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

4



--------------------------------------------------------------------------------

“Cash Collateral Account” shall have the meaning given to such term in Section
12.1 hereof.

 

“Cash Equivalents” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof; (b)
investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s; (c) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 or that it is a Lender; (d) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; (e) money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated
AAA by S&P or Aaa by Moody’s, and (iii) have portfolio assets of at least
$5,000,000,000; (f) money market instruments that price at par in short-term
auction (so called “auction market securities”), are offered by Merrill Lynch
and are rated AAA by S&P or Aaa by Moody’s; and (g) direct obligations of any
State of the United States of America (or by any subdivision thereof to the
extent such obligations are backed by the full faith and credit of such State),
in each case, (i) maturing within one year from the date of acquisition thereof,
and (ii) rated AAA by S&P or Aaa by Moody’s.

 

“Change in Control” shall mean (a) IDT shall (i) cease to own at least 51% of
the voting Equity Interests of the Parent or (ii) cease to have voting control
of the board of directors of the Parent, or (b) the Parent shall cease to own at
least 75% of the Equity Interests of each of the Borrower, Manga UK and New Arc
or cease to have voting control of the board of directors of any of them, or (c)
Manga UK shall cease to own 100% of the Equity Interests of Manga or cease to
have voting control of the board of directors of Manga, or (d) TLL shall cease
to own 100% of the Equity Interests of any of the Top-Tier Foreign Anchor Bay
Companies or cease to have voting control of the board of directors of any of
them, or (e) any Top-Tier Foreign Anchor Bay Company shall cease to own 100% of
the Equity Interests of the Second-Tier Foreign Anchor Bay Company owned by it
on the date hereof, or cease to have voting control of the board of directors of
such Second-Tier Foreign Anchor Bay Company.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.10(b) by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Change in Management” shall mean that either (i) any two of Stephen Brown,
Morris Berger, Sam Abraham, and John Hyde, shall cease for any reason to
actively manage the Borrower and the Guarantors unless the Borrower or the
Guarantors, as applicable, retains a replacement therefor acceptable to the
Administrative Agent on terms acceptable to the Administrative Agent, within 120
days of the date of such event, or (ii) neither Sam Abraham nor John Hyde
continues to actively manage the Borrower and the Guarantors.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 hereof have been satisfied or waived.

 

“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, as codified at 26
U.S.C. § 1 et seq. or any successor provision thereto.

 

“Collateral” shall mean with respect to each Credit Party, all of such Credit
Party’s right, title and interest in and to all personal property, tangible and
intangible, wherever located or situated and whether now owned, presently
existing or hereafter acquired or created, including, but not limited to, all
goods, accounts, instruments, intercompany obligations, contract rights,
partnership and joint venture interests, documents, chattel paper, general
intangibles, goodwill, equipment, machinery, inventory, investment property,
copyrights, trademarks, trade names, insurance proceeds, cash, deposit accounts,
letter of credit rights and the Pledged Securities, and any proceeds thereof,
products thereof or income therefrom, further including but not limited to, all
of such Credit Party’s right, title and interest in and to each and every item
and type of Item of Product, the scenario, screenplay or script upon which an
Item of Product is based, all of the properties thereof, tangible and
intangible, and all domestic and foreign copyrights and all other rights therein
and thereto, of every kind and character, whether now in existence or hereafter
to be made or produced, and whether or not in possession of such Credit Party,
including with respect to each and every Item of Product and without limiting
the foregoing language, each and all of the following particular rights and
properties (in each case to the extent they are now owned or hereafter created
or acquired by such Credit Party):

 

  (i) all scenarios, screenplays and/or scripts at every stage thereof;

 

  (ii) all common law and/or statutory copyright and other rights in all
literary and other properties (hereinafter called “said literary properties”)
which form the basis of such Item of Product and/or which are or will be
incorporated into such Item of Product, all component parts of such Item of
Product consisting of said literary properties, all motion picture rights in and
to the story, all treatments of said story and said literary properties,
together with all preliminary and final screenplays used and to be used in
connection with such Item of Product, and all other literary material upon which
such Item of Product is based or from which it is adapted;

 

  (iii) all rights for all media in and to all music and musical compositions
used and to be used in such Item of Product, if any, including, each without
limitation, all rights to record, re-record, produce, reproduce or synchronize
all of said music and musical compositions, including, without limitation, reuse
fees, royalties and all other amounts payable with respect to said music and
musical compositions;

 

6



--------------------------------------------------------------------------------

  (iv) all tangible personal property relating to such Item of Product,
including, without limitation, all exposed film, developed film, positives,
negatives, prints, positive prints, answer prints, special effects, preparing
materials (including interpositives, duplicate negatives, internegatives, color
reversals, intermediates, lavenders, fine grain master prints and matrices, and
all other forms of pre-print elements), sound tracks, cutouts, trims and any and
all other physical properties of every kind and nature relating to such Item of
Product whether in completed form or in some state of completion, and all
masters, duplicates, drafts, versions, variations and copies of each thereof, in
all formats whether on film, videotape, disk or otherwise and all music sheets
and promotional materials relating to such Item of Product (collectively, the
“Physical Materials”);

 

  (v) all collateral, allied, subsidiary and merchandising rights appurtenant or
related to such Item of Product including, without limitation, the following
rights: all rights to produce remakes, sequels or prequels to such Item of
Product based upon such Item of Product, said literary properties or the theme
of such Item of Product and/or the text or any part of said literary properties;
all rights throughout the world to broadcast, transmit and/or reproduce by means
of television (including commercially sponsored, sustaining and subscription or
“pay” television) or by any process analogous thereto, now known or hereafter
devised, such Item of Product or any remake, sequel or prequel to the Item of
Product; all rights to produce primarily for television or similar use, a motion
picture or series of motion pictures, by use of film or any other recording
device or medium now known or hereafter devised, based upon such Item of
Product, said literary properties or any part thereof, including, without
limitation, based upon any script, scenario or the like used in such Item of
Product; all merchandising rights including, without limitation, all rights to
use, exploit and license others to use and exploit any and all commercial
tie-ups of any kind arising out of or connected with said literary properties,
such Item of Product, the title or titles of such Item of Product, the
characters of such Item of Product and/or said literary properties and/or the
names or characteristics of said characters and including further, without
limitation, any and all commercial exploitation in connection with or related to
such Item of Product, any remake, sequel or prequel thereof and/or said literary
properties;

 

  (vi) all statutory copyrights, domestic and foreign, obtained or to be
obtained on such Item of Product, together with any and all copyrights obtained
or to be obtained in connection with such Item of Product or any underlying or
component elements of such Item of Product, including, in each case without
limitation, all copyrights on the property described in subparagraphs (i)
through (v) inclusive, of this definition, together with

 

7



--------------------------------------------------------------------------------

the right to copyright (and all rights to renew or extend such copyrights, if
applicable) and the right to sue in the name of any of the Credit Parties for
past, present and future infringements of copyright;

 

  (vii) all insurance policies and completion bonds connected with such Item of
Product and all proceeds which may be derived therefrom;

 

  (viii) all rights to distribute, sell, rent, license the exhibition of and
otherwise exploit and turn to account such Item of Product, the Physical
Materials, the motion picture rights in and to the story and/or other literary
material upon which such Item of Product is based or from which it is adapted,
and the music and musical compositions used or to be used in such Item of
Product;

 

  (ix) any and all sums, proceeds, money, products, profits or increases,
including money profits or increases (as those terms are used in the UCC or
otherwise) or other property obtained or to be obtained from the distribution,
exhibition, sale or other uses or dispositions of such Item of Product or any
part of such Item of Product, including, without limitation, all sums, proceeds,
profits, products and increases, whether in money or otherwise, from the sale,
rental or licensing of such Item of Product and/or any of the elements of such
Item of Product including, without limitation, from collateral, allied,
subsidiary and merchandising rights, and further including, without limitation,
all monies held in any Collection Account;

 

  (x) the dramatic, nondramatic, stage, television, radio and publishing rights,
title and interest in and to such Item of Product, and the right to obtain
copyrights and renewals of copyrights therein, if applicable;

 

  (xi) the name or title of such Item of Product and all rights of such Credit
Party to the use thereof, including, without limitation, rights protected
pursuant to trademark, service mark, unfair competition and/or any other
applicable statutes, common law, or other rule or principle of law;

 

  (xii) any and all contract rights and/or chattel paper which may arise in
connection with such Item of Product;

 

  (xiii) all accounts and/or other rights to payment which such Credit Party
presently owns or which may arise in favor of such Credit Party in the future,
including, without limitation, any refund or rebate in connection with a
completion bond or otherwise, all accounts and/or rights to payment due from
Persons in connection with the distribution of such Item of Product, or from the
exploitation of any and all of the collateral, allied, subsidiary, merchandising
and other rights in connection with such Item of Product;

 

  (xiv) any and all “general intangibles” (as that term is defined in the UCC)
not elsewhere included in this definition, including, without limitation, any

 

8



--------------------------------------------------------------------------------

and all general intangibles consisting of any right to payment which may arise
in connection with the distribution or exploitation of any of the rights set out
herein, and any and all general intangible rights in favor of such Credit Party
for services or other performances by any third parties, including actors,
writers, directors, individual producers and/or any and all other performing or
nonperforming artists in any way connected with such Item of Product, any and
all general intangible rights in favor of such Credit Party relating to licenses
of sound or other equipment, or licenses for any photograph or photographic or
other processes, and any and all general intangibles related to the distribution
or exploitation of such Item of Product including general intangibles related to
or which grow out of the exhibition of such Item of Product and the exploitation
of any and all other rights in such Item of Product set out in this definition;

 

  (xv) any and all goods including, without limitation, inventory (as that term
is defined in the UCC) which may arise in connection with the creation,
production or delivery of such Item of Product and which goods pursuant to any
production or distribution agreement or otherwise are owned by such Credit
Party;

 

  (xvi) all and each of the rights, regardless of denomination, which arise in
connection with the acquisition, creation, production, completion of production,
delivery, distribution, or other exploitation of such Item of Product,
including, without limitation, any and all rights in favor of such Credit Party,
the ownership or control of which are or may become necessary or desirable, in
the reasonable opinion of the Administrative Agent, in order to complete
production of such Item of Product in the event that the Administrative Agent
exercises any rights it may have to take over and complete production of such
Item of Product;

 

  (xvii) any and all documents issued by any pledgeholder or bailee with respect
to such Item of Product or any Physical Materials (whether or not in completed
form) with respect thereto;

 

  (xviii) any and all Production Accounts or other bank accounts established by
such Credit Party with respect to such Item of Product;

 

  (xix) any and all rights of such Credit Party under any Distribution
Agreements relating to such Item of Product; and

 

  (xx) any and all rights of such Credit Party under contracts relating to the
production or acquisition of such Item of Product or otherwise, including, but
not limited to, all such contracts which have been delivered to the
Administrative Agent pursuant to this Credit Agreement.

 

“Collection Account” shall have the meaning given to such term in Section 8.3(a)
hereof.

 

9



--------------------------------------------------------------------------------

“Combined Operating Cash Flow” shall mean the sum of the Operating Cash Flow of
the Credit Group.

 

“Commitment” shall mean the commitment of each Lender to make Loans to the
Borrower and participate in Letters of Credit up to an aggregate amount not in
excess of the amount set forth (i) opposite its name under the column entitled
“Commitment” in the Schedule of Commitments, or (ii) in any applicable
Assignment and Assumption(s) to which it may be a party, as the case may be, as
such amount may be reduced from time to time in accordance with the terms of
this Credit Agreement.

 

“Commitment Fees” shall have the meaning given to such term in Section 2.5(a)
hereof.

 

“Commitment Termination Date” shall mean (i) April 21, 2010, or (ii) such
earlier date on which the Commitments shall terminate in accordance with Section
2.6 or Article 7 hereof.

 

“Completed” and “Completion” shall mean with respect to any Item of Product,
that either (A) sufficient elements have been delivered by a Credit Party to,
and accepted, deemed or determined to be accepted and/or exploited by, a Person
(other than the Borrower or an Affiliate thereof) to permit such Person to
exhibit the Item of Product in the theatrical or other medium (including any
internet or interactive exploitation) for which the item of Product is intended
for initial exploitation; (B) (i) the Borrower has delivered to the
Administrative Agent a laboratory access letter or pledgeholder agreement which
states that an independent laboratory has in its possession a complete final
35mm or 70mm (or other size which has become standard in the industry) composite
positive print, video master or other equivalent master copy of the Item of
Product as finally cut, main and end titled, edited, scored and assembled with
sound track printed thereon in perfect synchronization with the photographic
action and fit and ready for exhibition and distribution in the medium for which
the Item of Product is intended for initial exploitation; or (ii) in the case of
any internet or interactive Item of Product which is only delivered to the
Borrower or any Affiliate thereof, the Borrower or Affiliate has notified the
Administrative Agent that sufficient elements have been delivered to it to
permit the exploitation of such internet or interactive Item of Product and has
provided the Administrative Agent with details of such elements; provided, that
the Administrative Agent shall be entitled in its reasonable discretion to
determine that such internet or interactive Item of Product has not been
Completed; or (C) if such Item of Product was acquired from a third party, the
entire fixed acquisition price or minimum advance shall have been paid to the
extent then due and there is no condition or event (other than the payment of
money not yet due) the occurrence of which would reasonably be expected to
result in such Credit Party losing any of its rights in such Item of Product.

 

“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the consolidated net income of such Person after taxes for
such period in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” shall mean all Subsidiaries of a Person which are
required or permitted to be consolidated with such Person for financial
reporting purposes in accordance with GAAP.

 

“Consolidated Tangible Net Worth” shall mean, as at any date of determination,
the consolidated capital, surplus and retained earnings of the Credit Group,
less the sum of all intangible assets (other than rights in Items of Product (or
items which are intended to become part of Items of Product) and copyrights),
all as determined in accordance with GAAP.

 

“Contribution Agreement” shall mean the contribution agreement substantially in
the form of Exhibit G hereto, as the same may be amended, supplemented or
otherwise modified, renewed or replaced from time to time.

 

“Controlled Foreign Subsidiary” shall mean a Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code or any successor
provision thereto.

 

“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of Exhibit C-1 hereto, as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time by
delivery of a Copyright Security Agreement Supplement or otherwise.

 

“Copyright Security Agreement Supplement” shall mean a Copyright Security
Agreement Supplement substantially in the form of Exhibit C-2 hereto.

 

“Credit Group” shall mean the Borrower, each Guarantor, the Foreign Anchor Bay
Companies, and each of their respective Consolidated Subsidiaries.

 

“Credit Parties” shall mean the Borrower and each of the Guarantors.

 

“Debenture” shall mean a Deed of Debenture executed by Manga UK and the
Administrative Agent, substantially in the form of Exhibit M hereto, as the same
may be amended, supplemented or otherwise modified, renewed or replaced from
time to time.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Credit Party or any of its Subsidiaries sells, assigns, transfers
or otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any Person (other than a Credit Party or any Affiliate of any
Credit Party), in each case, whether or not the consideration therefor consists
of cash, securities or other assets owned by the acquiring Person, excluding any
sales or licenses in the ordinary course of business on ordinary business terms.

 

“Distribution Agreements” shall mean (i) any and all agreements entered into by
a Credit Party, pursuant to which such Credit Party has sold, leased, licensed
or assigned distribution rights or other exploitation rights to any Item of
Product to an un-Affiliated Person, and (ii) any and all agreements hereafter
entered into by a Credit Party pursuant to which such Credit Party sells,
leases, licenses or assigns distribution rights or other exploitation rights to
an Item of Product to an un-Affiliated Person.

 

11



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Eligible Assignee” shall mean (i) a commercial bank organized under the laws of
the United States of America, or any State thereof, and having total assets in
excess of $1,000,000,000, (ii) a savings and loan association or savings bank
organized under the laws of the United States of America, or any State thereof,
and having a net worth of at least $100,000,000, calculated in accordance with
GAAP, (iii) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(“OECD”), or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000; provided, that such bank is acting through a
branch, subsidiary or agency located in the country in which it is organized or
another country which is also a member of the OECD, (iv) the central bank of any
country which is a member of the OECD, (v) a financial institution, insurance
company or fund which regularly engages in making, purchasing or otherwise
investing in commercial loans and having total assets in excess of
$1,000,000,000, or (vi) any other Person agreed to by the Borrower and the
Administrative Agent.

 

“Environmental Laws” shall mean any and all federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C. § 1251 et seq., the
Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq., the Surface
Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201 et seq., the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the Emergency Planning and
Community Right to Know Act (“ECPCRKA”), 42 U.S.C. § 11001 et seq., the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., the
Occupational Safety and Health Act as amended (“OSHA”), 29 U.S.C. § 655 and §
657, together, in each case, with any amendment thereto, and the regulations
adopted and the publications promulgated thereunder and all substitutions
thereof.

 

“Equity Interests” shall mean shares of the capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person or any warrants,
options or other rights to acquire such interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq. and
the regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA)
which is treated as a single employer with any Credit Party under Section
414(b), (c), (m) or (o) of the Code.

 

12



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning given to such term in Article 7
hereof.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) any
withholding tax (in the case of a Foreign Lender) or backup withholding tax (in
the case of any other Lender) that is imposed on amounts payable to such Lender
at the time such Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Lender’s failure to comply with
Section 2.13(e) or Section 2.13(f), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.13(a).

 

“Facility” shall have the meaning given to such term in the Preamble hereto.

 

“Fee Letter” shall mean that certain letter agreement dated as of March 21, 2005
between the Borrower on the one hand, and the Administrative Agent and the
Arranger on the other hand, relating to the payment of certain fees by the
Borrower.

 

“Foreign Anchor Bay Companies” shall mean, collectively, the Top-Tier Foreign
Anchor Bay Companies and the Second-Tier Foreign Anchor Bay Companies.

 

“Foreign Lender” shall mean any Lender that is not a United States person,
within the meaning of Section 7701(a)(30) of the Code.

 

“Fox” shall mean Twentieth Century Fox Home Entertainment, Inc.

 

“Fox Agreement” shall mean that certain Manufacturing and Physical Distribution
Services Agreement, dated as of May 1, 2004 between Fox and the Borrower.

 

“Fundamental Documents” shall mean, this Credit Agreement, the Notes, the
Pledgeholder Agreements, the Laboratory Access Letters, the Copyright Security
Agreement, the Copyright Security Agreement Supplements, the Trademark Security
Agreement, the Debenture, the Pledge Agreement, the Notices of Assignment and
Irrevocable Instruction, the Contribution Agreement, the Instruments of
Assumption and Joinder, UCC financing statements and any other ancillary
documentation which is required to be or is otherwise executed by any Credit
Party and delivered to the Administrative Agent in connection with this Credit
Agreement or any of the documents listed above.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time consistently applied (except for
accounting changes in response to FASB releases, or other authoritative
pronouncements).

 

13



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States of America or any
foreign jurisdiction.

 

“Group 1 Pledged Securities” shall mean (i) all of the issued and outstanding
capital stock, partnership interests, membership interests, beneficial interests
or other Equity Interests of or in each of the Borrower, Manga UK, Manga, New
Arc and each of their respective Subsidiaries that is not a Controlled Foreign
Subsidiary, and (ii) shares representing 66% (or such lesser amount as is
actually owned by such Credit Party) of the issued and outstanding capital stock
of each Subsidiary of each of the Borrower, Manga UK, Manga, New Arc and each of
their respective Subsidiaries that is a Controlled Foreign Subsidiary (in each
case, whether now formed or formed hereafter).

 

“Group 2 Pledged Securities” shall mean 100% of the issued and outstanding
Equity Interests of or in the Top-Tier Foreign Anchor Bay Companies.

 

“Guarantors” shall mean all the entities listed on Schedule 2 hereto and all
other direct and indirect Subsidiaries of the Borrower, Manga UK and New Arc
formed under the laws of a jurisdiction located in the United States of America,
whether now existing or hereafter acquired or created.

 

“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation, or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the performance by the primary obligor of any such primary obligation;
provided, however, that the term Guaranty shall not include endorsements for
collection or collections for deposit, in either case in the ordinary course of
business. The amount of any Guaranty shall be deemed to be an amount equal to
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranty is made (or, if the amount of such primary obligation is not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder)), or (y) the
stated maximum liability under such Guaranty, whichever is less.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances or similar materials defined in any Environmental Law.

 

“IDT” shall mean IDT Corporation, a Delaware corporation.

 

“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or

 

14



--------------------------------------------------------------------------------

the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables
(payable within 120 days or such longer terms as may be customary in the
industry) arising in the ordinary course of business); (ii) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (iii) obligations of such Person under Capital
Leases and any financing lease involving substantially the same economic effect;
(iv) deferred payment obligations of such Person resulting from the adjudication
or settlement of any litigation to the extent not already reflected as a current
liability on the balance sheet of such Person; and (v) indebtedness of others of
the type described in clauses (i), (ii), (iii) and (iv) hereof which such Person
has (a) directly or indirectly assumed or guaranteed in connection with a
Guaranty, or (b) secured by a Lien on the assets of such Person, whether or not
such Person has assumed such indebtedness; provided, that Indebtedness shall not
include any non-refundable advance made to a Credit Party by a third party
distributor in connection with the production, distribution or sale of any Item
of Product.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Initial Date” shall mean (i) in the case of the Administrative Agent, the date
hereof, (ii) in the case of each Lender which is an original party to this
Credit Agreement, the date hereof and (iii) in the case of any other Lender, the
effective date of the Assignment and Assumption pursuant to which it became a
Lender.

 

“Initial Projections” shall mean the projections captioned “Anchor Bay, Manga,
New Arc Projected Statement of Profit & Loss and Projected Statement of Cash
Flow” and dated March 15, 2005.

 

“Instrument of Assumption and Joinder” shall mean an Instrument of Assumption
and Joinder substantially in the form of Exhibit J hereto.

 

“Interest Deficit” shall have the meaning given to such term in Section 2.14
hereof.

 

“Interest Payment Date” shall mean (i) as to any LIBOR Loan having an Interest
Period of one, two or three months, the last day of such Interest Period, (ii)
as to any LIBOR Loan having an Interest Period of more than three months, the
last day of such Interest Period and, in addition, each date during such
Interest Period that would be the last day of an Interest Period commencing on
the same day as the first day of such Interest Period but having a duration of
three months or an integral multiple thereof, and (iii) with respect to
Alternate Base Rate Loans, the last day of each March, June, September and
December (commencing the last Business Day of June 30, 2005).

 

“Interest Period” shall mean as to any LIBOR Loan, the period commencing on the
date of such Loan or the last day of the preceding Interest Period and ending on
the numerically corresponding day (or if there is no corresponding day, the last
day) in the calendar month that is one, two, three, six or, if available from
all Lenders, nine or twelve months thereafter as the Borrower may elect;
provided, however, that (i) if any Interest Period would end on a day which
shall not be a Business Day, such Interest Period shall be extended to the next

 

15



--------------------------------------------------------------------------------

succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which case, such Interest Period shall end on the
next preceding Business Day, (ii) no Interest Period may be selected which would
end later than the Commitment Termination Date, and (iii) no Interest Period of
nine or twelve months may be selected unless available and consented to by all
Lenders in their sole discretion.

 

“Investment” shall mean any stock, evidence of indebtedness or other securities
of any Person, any loan, advance, contribution of capital, extension of credit
or commitment therefor (including, without limitation, the Guaranty of loans
made to others, but excluding current trade and customer accounts receivable
arising in the ordinary course of business and payable in accordance with
customary trading terms in the ordinary course of business), any purchase of (i)
any security of another Person, or (ii) any business or undertaking of any
Person or any commitment to make any such purchase, or any other investment.

 

“Issuing Bank” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 13.12. The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“Item of Product” shall mean any motion picture, film or video tape or any
episode thereof produced for theatrical, non-theatrical or television release or
for release in any other medium, in each case, whether recorded on film,
videotape, cassette, cartridge, disc or on or by any other means, method,
process or device whether now known or hereafter developed, with respect to
which a Credit Party (i) is the copyright owner, or (ii) has or acquires an
Equity Interest in the copyright owner or licensee or (iii) is a licensee or
otherwise has or obtains distribution rights. The term “Item of Product” shall
include, without limitation, the scenario, screenplay or script upon which such
Item of Product is based, all of the properties thereof, tangible and
intangible, and whether now in existence or hereafter to be made or produced,
whether or not in possession of a Credit Party, and all rights of any Credit
Party therein and thereto, of every kind and character.

 

“JPMorgan Clearing Account” shall mean the account of the Administrative Agent
(for the benefit of itself, the Issuing Bank and the Lenders) maintained at the
office of JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin, 10th Floor, Houston, Texas 77002, designated as the “Anchor Bay Clearing
Account”, Account No. 304 290 580.

 

“Laboratory” shall mean any laboratory reasonably acceptable to the
Administrative Agent which is located in the United States of America, United
Kingdom or Canada and is a party to a Pledgeholder Agreement or a Laboratory
Access Letter.

 

“Laboratory Access Letter” shall mean a letter agreement among (i) a Laboratory
holding any elements of any Item of Product to which any Credit Party has the
right of access, (ii) such Credit Party and (iii) the Administrative Agent,
substantially in the form of Exhibit D hereto or a form otherwise reasonably
acceptable to the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding plus (without
duplication) the face amount of all drafts which have been presented or accepted
under all Letters of Credit but have not yet been paid or have been paid but not
reimbursed.

 

“L/C Sublimit” shall mean $15,000,000.

 

“Lender” and “Lenders” shall mean the financial institutions whose names appear
at the foot hereof and any assignee of a Lender pursuant to Section 14.3 hereof,
and their respective successors.

 

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which such Lender’s LIBOR Loans or
Alternate Base Rate Loans, as the case may be, are made or maintained and for
the account of which all payments of principal of, and interest on, such
Lender’s LIBOR Loans or Alternate Base Rate Loans are made, as notified to the
Administrative Agent from time to time.

 

“Letter of Credit” shall mean a letter of credit issued by the Issuing Bank
pursuant to Section 2.15 hereof.

 

“LIBOR” shall mean, with respect to the Interest Period for a LIBOR Loan, an
interest rate per annum equal to the quotient (rounded upwards to the next 1/100
of 1%) of (A) the average of the rates at which Dollar deposits approximately
equal in principal amount to the Administrative Agent’s portion of such LIBOR
Loan and for a maturity equal to the applicable Interest Period are offered to
the Lending Office of the Administrative Agent in immediately available funds in
the London Interbank Market for Eurodollars at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period
divided by (B) one minus the applicable statutory reserve requirements of the
Administrative Agent, expressed as a decimal (including without duplication or
limitation, basic, supplemental, marginal and emergency reserves), from time to
time in effect under Regulation D or similar regulations of the Board. It is
agreed that for purposes of this definition, LIBOR Loans made hereunder shall be
deemed to constitute Eurocurrency Liabilities as defined in Regulation D and to
be subject to the reserve requirements of Regulation D.

 

“LIBOR Loan” shall mean a Loan based on LIBOR in accordance with the provisions
of Article 2 hereof.

 

“Lien” shall mean any mortgage, copyright mortgage, pledge, security interest,
encumbrance, lien or charge of any kind whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
agreement to grant a security interest at a future date, any lease in the nature
of security, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code of any jurisdiction); provided, however, that
this term shall not include contractual encumbrances which do not afford
security of the type described in this definition.

 

“Loans” shall mean the loans made hereunder in accordance with the provisions of
Section 2.1(a) hereof.

 

17



--------------------------------------------------------------------------------

“Manga” shall have the meaning given to such term in the Preamble hereto.

 

“Manga UK” shall mean Manga Entertainment Limited, a company incorporated under
the laws of England and Wales.

 

“Margin Stock” shall be as defined in Regulation U of the Board.

 

“Material Adverse Effect” shall mean any change or effect that (a) has a
materially adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties or the Credit Group, in each case
taken as a whole, (other than general economic conditions and events or
circumstances which are generally applicable to the industries in which the
Credit Parties or any member of the Credit Group operate), (b) materially
impairs the legal right, power or authority of TLL or any Credit Party to
perform its respective obligations under the Fundamental Documents to which it
is a party or (c) materially impairs the validity or enforceability of, or
materially impairs the rights, remedies or benefits available to the
Administrative Agent for the benefit of itself, the Issuing Bank and the Lenders
under, the Fundamental Documents; provided, however, that an event or condition
shall not cause a “Material Adverse Event” under clause (c) above if such event
or condition was caused solely by the Administrative Agent, the Issuing Bank or
any Lender.

 

“Maturity Date” shall mean the earlier of (i) April 21, 2010, and (ii) such
other date as the Loans shall be due and payable in accordance with Article 7
hereof.

 

“Maximum Allowable Outstanding Amount” shall mean the maximum Outstanding Amount
permitted under the Facility in accordance with Section 6.18.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA.

 

“New Arc” shall have the meaning given to such term in the Preamble hereto.

 

“Note” or “Notes” shall have the meaning given to such term in Section 2.3
hereof.

 

“Notice of Assignment and Irrevocable Instructions” shall mean a Notice of
Assignment and Irrevocable Instructions substantially in the form of Exhibit K
hereto or in such other form as shall be acceptable to the Administrative Agent,
including, without limitation, the inclusion of such notice and instructions in
a Distribution Agreement.

 

“Obligations” shall mean the obligation of the Borrower to make due and punctual
payment of (i) principal of and interest on the Loans, reimbursement obligations
in respect of Letters of Credit, the Commitment Fees, costs and attorneys’ fees
and all other monetary obligations of the Borrower to the Administrative Agent,
the Issuing Bank or any Lender under this Credit Agreement, the Notes, any other
Fundamental Document or any fee letter in respect of the Facility, (ii) all
amounts payable by the Borrower to any Lender under any Swap Agreement;
provided, that the Administrative Agent shall have received written notice

 

18



--------------------------------------------------------------------------------

thereof within ten (10) Business Days after execution of such Swap Agreement and
(iii) amounts payable to JPMorgan Chase Bank, N.A. in connection with any bank
account maintained by the Borrower or any other Credit Party at JPMorgan Chase
Bank, N.A. or any other banking services provided to the Borrower or any other
Credit Party by JPMorgan Chase Bank, N.A.

 

“Operating Cash Flow” shall mean, at any date at which the amount thereof is to
be determined, an amount equal to the sum of “net income” plus “working capital
changes” plus “non cash adjustments” (for the avoidance of doubt, excluding
investments in royalties, masters and film productions), as each such item is
calculated in the Initial Projections, and with each of the line items appearing
therein.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

 

“Outstanding Amount” shall mean, at any time, the aggregate amount of all Loans
and L/C Exposure then outstanding.

 

“Parent” shall mean IDT Entertainment, Inc., a Delaware corporation.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Percentage” shall mean with respect to any Lender, the percentage of the Total
Commitment represented by such Lender’s Commitment.

 

“Permitted Encumbrances” shall mean Liens permitted under Section 6.2 hereof.

 

“Person” shall mean any natural person, corporation, division of a corporation,
limited liability company, partnership, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.

 

“Physical Materials” shall have the meaning given to such term in paragraph (iv)
of the definition of “Collateral” herein.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA, other than a Multiemployer Plan, maintained or contributed to by any
Credit Party, or any ERISA Affiliate, or any other plan covered by Title IV of
ERISA that covers employees of the Credit Parties.

 

“Pledge Agreement” shall mean a Pledge Agreement executed by TLL and the
Administrative Agent, substantially in the form of Exhibit N hereto, as the same
may be amended, supplemented or otherwise modified, renewed or replaced from
time to time.

 

“Pledged Collateral” shall mean the Pledged Securities and any proceeds (as
defined in Section 9-102(64) of the UCC) including cash proceeds (as defined in
Section 9-102(9) of the UCC) of the Pledged Securities.

 

19



--------------------------------------------------------------------------------

“Pledged Securities” shall mean the Group 1 Pledged Securities and the Group 2
Pledged Securities.

 

“Pledgeholder Agreement” shall mean a laboratory pledgeholder agreement among a
Credit Party (or Credit Parties), the Administrative Agent, certain distributors
(as applicable) and one or more Laboratories, substantially in the form of
Exhibit E-1 or Exhibit E-2 hereto, or in such other form and with such
additional parties as shall be reasonably acceptable to the Administrative
Agent.

 

“Pledgors” shall mean the Parent and those Credit Parties that own any of the
Group 1 Pledged Securities.

 

“Pro Rata Share” shall mean with respect to any Obligation or other amount, each
Lender’s pro rata share of such Obligation or other amount determined in
accordance with such Lender’s Percentage.

 

“Production Account(s)” shall mean individually or collectively, as the context
so requires, each demand deposit account(s) established by a Credit Party at a
commercial bank located in the United States of America or otherwise acceptable
to the Administrative Agent, for the sole purpose of paying the production or
acquisition costs of a particular Item of Product.

 

“Quiet Enjoyment” shall be as defined in Section 8.13 hereof.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, other than a reportable event as to which provision for 30-day notice
to the PBGC has been waived under applicable regulations.

 

“Required Lenders” shall mean Lenders holding at least 66 2/3% of the Total
Commitment.

 

“Restricted Payment” shall mean (i) any distribution, cash dividend or other
direct or indirect payment on account of shares of any Equity Interest in any
Credit Party, (ii) any redemption or other acquisition, re-acquisition or
retirement by a Credit Party of any Equity Interests in any Credit Party or any
Affiliate thereof, now or hereafter outstanding, (iii) any payment made by any
Credit Party to retire, or obtain the surrender of, any outstanding warrants,
puts or options or other rights to purchase or otherwise acquire any Equity
Interest in any Credit Party or any Affiliate thereof, now or hereafter
outstanding, (iv) any payment by a Credit Party of principal of, premium, if
any, or interest on, or any redemption, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt, and (v)
any payment under any Synthetic Purchase Agreement.

 

“S&P” means Standard & Poor’s.

 

“Schedule of Commitments” shall mean the schedule of Commitments of the Lenders
set forth on Schedule 1 hereto.

 

20



--------------------------------------------------------------------------------

“Second-Tier Foreign Anchor Bay Companies” shall mean each of (i) Digital
Entertainment Limited, a company organized under the laws of England and Wales,
and (ii) Anchor Bay Entertainment Canada, Limited, a company organized under the
federal laws of Canada.

 

“Subordinated Debt” shall mean all Indebtedness of any of the Credit Parties
that is subordinated to the Obligations pursuant to written agreements,
containing interest rates, payment terms, maturities, amortization schedules,
covenants, defaults, remedies, subordination provisions and other material terms
in form and substance reasonably satisfactory to the Administrative Agent in
accordance with Section 6.1(h) hereof.

 

“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of any Credit
Party shall be a Swap Agreement.

 

“Synthetic Purchase Agreement” means any Swap Agreement or similar agreement or
combination of agreements pursuant to which any Credit Party is or may become
obligated to make (i) any payment in connection with a purchase by any third
party from a Person other than a Credit Party of any Equity Interest in any
Credit Party or any Subordinated Debt, or (ii) any payment (other than on
account of a permitted purchase by it of any Equity Interest in any Credit Party
or any Subordinated Debt) the amount of which is determined by reference to the
price or value at any time of any Equity Interest in any Credit Party or any
Subordinated Debt; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of a Credit Party or its Subsidiaries shall
be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“TLL” shall mean TLL Dutch Holdings, B.V., a Netherlands private limited
company.

 

“Top-Tier Foreign Anchor Bay Companies” shall mean each of (i) Anchor Bay
Entertainment UK Limited, a company organized under the laws of England and
Wales, (ii) Anchor Bay International Limited, a company organized under the laws
of England and Wales and (iii) North Coast Entertainment, Company, a Nova Scotia
company.

 

21



--------------------------------------------------------------------------------

“Total Commitments” shall mean, at any time, the aggregate amount of the
Commitments then in effect of all of the Lenders, as such aggregate amount shall
be adjusted upwards or downwards from time to time in accordance with the terms
of this Credit Agreement (including, without limitation, pursuant to Section 2.6
hereof).

 

“Trademark Security Agreement” shall mean the Trademark Security Agreement
substantially in the form of Exhibit F hereto to be executed by the Borrower and
the Guarantors, as such agreement may be amended, supplemented or otherwise
modified, renewed or replaced from time to time.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or to LIBOR.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York on the date of execution of this Credit Agreement (as such Uniform
Commercial Code is amended from time to time).

 

“USA Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

2. THE LOANS

 

SECTION 2.1. Loans.

 

(a) Each Lender, severally and not jointly, agrees, upon the terms and subject
to the conditions hereof, to make loans (the “Loans”) to the Borrower, on any
Business Day and from time to time from the Closing Date to but excluding the
Commitment Termination Date, each in an aggregate principal amount which when
added to the aggregate principal amount of all Loans then outstanding to the
Borrower from such Lender plus such Lender’s Pro Rata Share of the then current
L/C Exposure, does not exceed such Lender’s Commitment (after giving effect to
all Loans repaid and all reimbursements of drawings under Letters of Credit made
concurrently with the making of any Loans).

 

(b) Subject to Section 2.2, the Loans shall be made at such times as the
Borrower shall request.

 

(c) Subject to the terms and conditions of this Credit Agreement, the Borrower
may borrow, repay and re-borrow amounts constituting the Total Commitments.

 

(d) Notwithstanding anything to the contrary above, a Lender shall not be
obligated to make any additional Loans if, as a result thereof, the aggregate
principal amount of all Loans then outstanding plus the then current L/C
Exposure, exceeds the Total Commitments then in effect.

 

22



--------------------------------------------------------------------------------

SECTION 2.2. Making of Loans.

 

(a) Each Loan shall be an Alternate Base Rate Loan or a LIBOR Loan, as the
Borrower may request, subject to and in accordance with this Section 2.2.

 

(b) The Borrower hereby requests that, subject to the satisfaction of all
applicable conditions hereof, the Lenders make the Loans on the Closing Date in
the principal amount set forth on the initial Borrowing Certificate.

 

(c) The Borrower shall give the Administrative Agent at least three Business
Days’ prior written, facsimile or telephonic (promptly confirmed in writing)
notice of each Borrowing which is to consist of LIBOR Loans, and at least one
Business Day’s prior written, facsimile or telephonic (promptly confirmed in
writing) notice of each Borrowing which is to consist of Alternate Base Rate
Loans. Each such notice in order to be effective must be received by the
Administrative Agent not later than 2:00 p.m., New York City time, on the day
required and shall specify the date (which shall be a Business Day) on which
such Borrowing is to be made and the aggregate principal amount of the requested
Borrowings. Each such notice shall be irrevocable and shall specify whether the
Borrowing then being requested is to consist of Alternate Base Rate Loans or
LIBOR Loans and in the case of LIBOR Loans, the Interest Period or Interest
Periods with respect thereto. If no election of an Interest Period is specified
in such notice in the case of a Borrowing consisting of LIBOR Loans, such notice
shall be deemed to be a request for an Interest Period of one month. If no
election is made as to the type of Loan, such notice shall be deemed a request
for a Borrowing consisting of Alternate Base Rate Loans. No Borrowing shall
consist of LIBOR Loans if after giving effect thereto an aggregate of more than
six separate LIBOR Loans would be outstanding hereunder with respect to each
Lender (determined in accordance with Section 2.8(c) hereof).

 

(d) The Administrative Agent shall promptly notify each Lender of its
proportionate share of each Borrowing under this Section 2.2, the date of such
Borrowing, the Type of Loans being requested and the Interest Period or Interest
Periods applicable thereto. On the borrowing date specified in such notice, each
Lender shall make its share of the Borrowing available at the offices of
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th
Floor, Houston, Texas 77002, Attention: Pearl Esparza, for credit to the
JPMorgan Clearing Account no later than 1:00 p.m. New York City time in Federal
or other immediately available funds. Upon receipt of the funds to be made
available by the Lenders to fund any Borrowing hereunder, the Administrative
Agent shall disburse such funds by depositing the requested amounts into an
account maintained with the Administrative Agent by the Borrower.

 

(e) Each Lender may at its option fulfill its obligation to make LIBOR Loans by
causing a foreign branch or affiliate to fund such LIBOR Loans; provided, that
any exercise of such option shall not affect the obligation of the Borrower to
repay Loans in accordance with the terms hereof or increase the costs to the
Borrower payable hereunder in respect of LIBOR Loans. Subject to the other
provisions of this Section 2.2, Loans of more than one Type may be outstanding
at the same time.

 

(f) Each Loan requested hereunder on any date shall be made by each Lender in
accordance with its respective Percentage.

 

23



--------------------------------------------------------------------------------

(g) On the date requested by the Borrower for the funding of each Loan, the
Administrative Agent shall be authorized (but not obligated) to advance, for the
account of each of the Lenders, the amount of the Loan to be made by it in
accordance with its Percentage hereunder. Each of the Lenders hereby authorizes
and requests the Administrative Agent to advance for its account, pursuant to
the terms hereof, the amount of the Loan to be made by it, and each of the
Lenders agrees forthwith to reimburse the Administrative Agent in immediately
available funds for the amount so advanced on its behalf by the Administrative
Agent. If any such reimbursement is not made in immediately available funds on
the same day on which the Administrative Agent shall have made any such amount
available on behalf of any Lender, such Lender shall pay interest to the
Administrative Agent equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market for the three Business Days
following the time when the Lender fails to make the required reimbursement, and
thereafter at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans. If and to the extent that any
such reimbursement shall not have been made by any such Lender to the
Administrative Agent, the Borrower agrees to repay to the Administrative Agent
forthwith on demand a corresponding amount with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans.

 

(h) The amount of any Borrowing of new funds shall be in an aggregate principal
amount of $250,000 (or such lesser amount as shall equal the available but
unused portion of the Commitments or the amount of any Borrowing required to
fund drawings under a Letter of Credit) or such greater amount which is an
integral multiple of $100,000.

 

(i) Notwithstanding the provisions of clause (c) above and/or the absence of a
request from the Borrower that the Lenders make a Loan, the Required Lenders may
direct the Lenders to make Loans if an Event of Default shall have occurred and
be continuing, with respect to any Item of Product being produced by a Credit
Party and pay the proceeds thereof directly to Persons providing services in
connection with the production, delivery and distribution of such Item of
Product so as to ensure Completion of such Item of Product and/or the collection
of accounts receivable.

 

(j) The Borrower shall not be permitted to make Borrowings hereunder more than
once per week.

 

SECTION 2.3. Notes.

 

(a) The Loans made by each Lender hereunder shall be evidenced by a single
revolving credit promissory note substantially in the form of Exhibit A hereto
(each a “Note” and collectively the “Notes”) in the face amount of each such
Lender’s Commitment, payable to the order of each such Lender, duly executed by
the Borrower and dated as of the Closing Date.

 

(b) Each of the Notes shall bear interest on the outstanding principal balance
thereof as set forth in Section 2.4 hereof. Each Lender and the Administrative
Agent on its behalf is hereby authorized by the Borrower, but not obligated, to
enter the amount of each Loan and the amount of each payment or prepayment of
principal or interest thereon in the appropriate

 

24



--------------------------------------------------------------------------------

spaces on the reverse of or on an attachment to the Notes; provided, however,
that the failure of any Lender or the Administrative Agent to set forth such
Loans, principal payments or other information shall not in any manner affect
the obligations of the Borrower to repay such Loans.

 

SECTION 2.4. Interest on Notes.

 

(a) In the case of a LIBOR Loan, interest shall be payable at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to LIBOR plus the Applicable Margin. Interest shall be payable on
each LIBOR Loan on each applicable Interest Payment Date, on the Maturity Date
and on the date of a conversion of such LIBOR Loan to an Alternate Base Rate
Loan. The Administrative Agent shall determine the applicable LIBOR for each
Interest Period as soon as practicable on the date when such determination is to
be made in respect of such Interest Period and shall notify the Borrower and the
Lenders of the applicable interest rate so determined. Such determination shall
be conclusive absent manifest error.

 

(b) In the case of an Alternate Base Rate Loan, interest shall be payable at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days for Base CD Rate and Federal Funds Effective Rate loans, and
over a year of 365/366 days for Prime Rate loans) equal to the Alternate Base
Rate plus the Applicable Margin. Interest shall be payable in arrears on each
Alternate Base Rate Loan on each applicable Interest Payment Date and on the
Maturity Date.

 

(c) Anything in this Credit Agreement or the Notes to the contrary
notwithstanding, the interest rate on the Loans or with respect to any drawing
under a Letter of Credit shall in no event be in excess of the maximum permitted
by Applicable Law.

 

SECTION 2.5. Commitment Fees and Other Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender on the last Business Day of each March, June, September and December
in each year (commencing on the last Business Day of June, 2005) prior to the
Commitment Termination Date and on the Commitment Termination Date, an aggregate
fee (the “Commitment Fees”) of 0.5 of 1% per annum, computed on the basis of the
actual number of days elapsed during the preceding period or quarter over a year
of 365/366 days, as the case may be, on the average daily amount by which such
Lender’s Commitment, as such Commitment may be reduced in accordance with the
provisions of this Credit Agreement, exceeds the sum of the principal balance of
such Lender’s outstanding Loans plus such Lender’s Pro Rata Share of all L/C
Exposure during the preceding period or quarter.

 

(b) The Commitment Fees shall commence to accrue from the Closing Date.

 

(c) The Borrower agrees to pay to the Administrative Agent on the Closing Date
any and all other fees that are then due and payable pursuant hereto or pursuant
to the Fee Letter.

 

25



--------------------------------------------------------------------------------

SECTION 2.6. Optional Termination or Reduction of Commitments.

 

(a) Upon at least three Business Days’ prior written, facsimile or telephonic
notice (provided, that such telephonic notice is immediately followed by written
or facsimile confirmation) to the Administrative Agent, the Borrower may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the aggregate Commitments. In the case of a partial reduction, each such
reduction of the aggregate Commitments shall be in a minimum aggregate principal
amount of $500,000 or an integral multiple thereof; provided, however, that the
Commitments may not be reduced by more than the amount of the then unused
Commitments and may not be reduced to an amount less than the aggregate
principal amount of the Loans outstanding plus the then current L/C Exposure.
Any partial reduction of the Commitments shall be made among the Lenders in
accordance with their respective Percentages.

 

(b) Simultaneously with each such termination or reduction of the Commitments,
the Borrower shall pay to the Administrative Agent for the benefit of each
Lender all accrued and unpaid Commitment Fees on the amount of the Commitments
so terminated or reduced through the date of such termination or reduction.

 

SECTION 2.7. Default Interest; Alternate Rate of Interest.

 

(a) If the Borrower shall default in the payment when due of the principal of,
or interest on any Loan becoming due hereunder, whether at stated maturity, by
acceleration or otherwise, or the payment of any other amount becoming due
hereunder after written notification from the Administrative Agent to the
Borrower of such amount, the Borrower shall on demand in writing from time to
time pay interest, to the extent permitted by Applicable Law, on all Loans and
overdue amounts outstanding from the due date thereof up to the date of actual
payment of such defaulted amount (after as well as before judgment) (i) for the
remainder of the then current Interest Period for each LIBOR Loan, at 2% in
excess of the rate then in effect for each such LIBOR Loan, and (ii) for all
periods subsequent to the then current Interest Period for each LIBOR Loan, for
all Alternate Base Rate Loans and for all other overdue amounts hereunder, at 2%
in excess of the rate then in effect for Alternate Base Rate Loans.

 

(b) In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a LIBOR Loan, (i) the
Administrative Agent shall have received notice from any Lender of such Lender’s
determination (which determination, absent manifest error, shall be conclusive)
that Dollar deposits in the amount of the principal amount of such LIBOR Loan
are not generally available in the London Interbank Market or that the rate at
which such Dollar deposits are being offered will not adequately and fairly
reflect the cost to such Lender of making or maintaining the principal amount of
such LIBOR Loan during such Interest Period, or (ii) the Administrative Agent
shall have determined that reasonable means do not exist for ascertaining the
applicable LIBOR, the Administrative Agent shall, as soon as practicable
thereafter, give written or facsimile notice of such determination to the
Borrower and the Lenders, and any request by the Borrower for a LIBOR Loan (or
conversion to or continuation as a LIBOR Loan pursuant to Section 2.8 hereof),
made after receipt of such notice and until the circumstances giving rise to
such notice no longer exist, shall be deemed to be a request for an Alternate
Base Rate Loan; provided, however, that in the circumstances described in clause
(i) above such deemed request shall only apply to the affected Lender’s portion
thereof. After such notice shall have been given and until the circumstances
giving rise to such notice no longer exist, each request (or portion thereof, as
the case may be) for a LIBOR Loan, to the extent such request relates to such
affected Lender’s portion shall be deemed to be a request for an Alternate Base
Rate Loan.

 

26



--------------------------------------------------------------------------------

SECTION 2.8. Continuation and Conversion of Loans. The Borrower shall have the
right, at any time, (i) to convert any LIBOR Loan or portion thereof to an
Alternate Base Rate Loan or to continue such LIBOR Loan or a portion thereof for
a successive Interest Period, or (ii) to convert any Alternate Base Rate Loan or
a portion thereof to a LIBOR Loan, subject to the following:

 

(a) the Borrower shall give the Administrative Agent prior written, facsimile or
telephonic (promptly confirmed in writing) notice of each continuation or
conversion hereunder of at least three Business Days for continuation as or
conversion to a LIBOR Loan; such notice shall be irrevocable and to be
effective, must be received by the Administrative Agent on the day required not
later than 2:00 p.m., New York City time;

 

(b) unless the Required Lenders otherwise consent, no Event of Default or
Default shall have occurred and be continuing at the time of any conversion to a
LIBOR Loan or continuation of any such LIBOR Loan into a subsequent Interest
Period;

 

(c) no Alternate Base Rate Loan may be converted to a LIBOR Loan and no LIBOR
Loan may be continued as a LIBOR Loan if, after such conversion or continuance,
and after giving effect to any concurrent prepayment of Loans, an aggregate of
more than six separate LIBOR Loans would be outstanding hereunder with respect
to each Lender (for purposes of determining the number of such Loans
outstanding, Loans with different Interest Periods shall be counted as different
Loans even if made on the same date);

 

(d) if fewer than all Loans at the time outstanding shall be continued or
converted, such continuation or conversion shall be made pro rata among the
Lenders in accordance with the respective Percentage of the principal amount of
such Loans held by the Lenders immediately prior to such continuation or
conversion;

 

(e) the aggregate principal amount of Loans continued as or converted to LIBOR
Loans as part of the same Borrowing shall be $250,000 or such greater amount
which is an integral multiple of $100,000;

 

(f) accrued interest on the LIBOR Loans (or portion thereof) being continued
shall be paid by the Borrower at the time of continuation;

 

(g) the Interest Period with respect to a new LIBOR Loan effected by a
continuation or conversion shall commence on the date of such continuation or
conversion;

 

(h) if a LIBOR Loan is converted to another type of Loan prior to the last day
of the Interest Period with respect thereto, the amounts required by Section
2.9(b) shall be paid upon such conversion;

 

(i) each request for a continuation as or conversion to a LIBOR Loan which fails
to state an applicable Interest Period shall be deemed to be a request for an
Interest Period of one month; and

 

27



--------------------------------------------------------------------------------

(j) in the event that the Borrower shall not give notice to continue or convert
any LIBOR Loan as provided above, such Loan (unless repaid) shall automatically
be converted to an Alternate Base Rate Loan at the expiration of the then
current Interest Period.

 

The Administrative Agent shall, after it receives notice from the Borrower,
promptly give the Lenders notice of any continuation or conversion.

 

SECTION 2.9. Voluntary and Mandatory Prepayment of Loans; Reimbursement of
Lenders.

 

(a) Subject to the terms of paragraph (b) of this Section 2.9, the Borrower
shall have the right at its option at any time and from time to time to prepay
without premium or penalty (i) any Alternate Base Rate Loan, in whole or in
part, upon at least one Business Day’s prior written, telephonic (promptly
confirmed in writing) or facsimile notice to the Administrative Agent, in the
principal amount of $250,000 or such greater amount which is an integral
multiple of $100,000 if prepaid in part, or the remaining balance of such Loan
if prepaid in full, and (ii) any LIBOR Loan, in whole or in part, upon at least
three Business Days’ prior written, telephonic (promptly confirmed in writing)
or facsimile notice, in the principal amount of $250,000 or such greater amount
which is an integral multiple of $100,000 if prepaid in part, or the remaining
balance of such Loan if prepaid in full. Each notice of prepayment shall specify
the prepayment date, each Loan to be prepaid and the principal amount thereof,
shall be irrevocable and shall commit the Borrower to prepay such Loan in the
amount and on the date stated therein. All prepayments under this Section 2.9(a)
shall be accompanied by accrued but unpaid interest on the principal amount
being prepaid to (but not including) the date of prepayment.

 

(b) The Borrower shall reimburse each Lender on demand for any loss (excluding
the loss of the Applicable Margin) incurred or to be incurred by any such Lender
in the reemployment of the funds released (i) by any prepayment (for any reason)
of any LIBOR Loan if such Loan is repaid prior to the last day of the Interest
Period for such Loan, or (ii) in the event that after the Borrower delivers a
notice of borrowing under Section 2.2(c) or Section 2.8(a) in respect of LIBOR
Loans, such Loan is not made, converted to or continued as a LIBOR Loan on the
first day of the Interest Period specified in such notice of borrowing for any
reason other than (A) a suspension or limitation under Section 2.7(b) of the
right of the Borrower to select a LIBOR Loan, (B) a breach by any such Lender of
its obligation to fund such borrowing when it is otherwise required to do so
hereunder, or (C) a repayment resulting from a conversion required by a Lender
pursuant to Section 2.11(a). Such loss shall be the amount as reasonably
determined by such Lender as the excess, if any, of (I) the amount of interest
which would have accrued to such Lender on the amount so paid or not borrowed,
continued or converted at a rate of interest equal to the interest rate
applicable to such Loan pursuant to Section 2.4, for the period from the date of
such payment or failure to borrow, continue or convert to the last day (x) in
the case of a payment prior to the last day of the Interest Period for such
Loan, of the then current Interest Period for such Loan, or (y) in the case of
such failure to borrow, continue or convert, of the Interest Period for such
Loan which would have commenced on the date of such failure to borrow, continue
or convert, over (II) the amount realized or to be realized by such Lender in
reemploying the funds not advanced or the funds received in prepayment or
realized from the Loan not so continued or converted during the period referred
to above. Each Lender

 

28



--------------------------------------------------------------------------------

shall deliver to the Borrower from time to time one or more certificates setting
forth the amount of such loss (and in reasonable detail the manner of
computation thereof) as determined by such Lender, which certificates shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amounts
shown on such certificate within thirty days of the Borrower’s receipt of such
certificate.

 

(c) In the event the Borrower fails to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.9(a), the Borrower shall
pay to the Administrative Agent for the account of the applicable Lender any
amounts required to compensate such Lender for any actual loss incurred by such
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment. Each Lender shall deliver to the Borrower and
the Administrative Agent from time to time one or more certificates setting
forth the amount of such loss (and in reasonable detail the manner of
computation thereof) as determined by such Lender, which certificates shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amounts
shown on such certificate within ten Business Days of the Borrower’s receipt of
such certificate.

 

(d) The Obligations shall be paid in full on the Maturity Date.

 

(e) If at any time the sum of the Loans outstanding plus the then current L/C
Exposure exceeds the Maximum Allowable Outstanding Amount, the Borrower shall
within five Business Days prepay the Loans outstanding in an amount necessary to
eliminate such excess.

 

(f) The Borrower shall prepay the Obligations in an amount equal to (i) 100% of
the net cash proceeds from Dispositions, (ii) 100% of the net proceeds from
issuance of any Indebtedness for borrowed money and (iii) 75% of the net
proceeds from the issuance of any Equity Interests in any member of the Credit
Group after the date hereof excluding, however, any net proceeds from the
issuance of any Equity Interest in the Borrower, Manga UK or New Arc to the
Parent.

 

(g) Simultaneously with each termination and/or optional reduction of the
Commitments pursuant to Section 2.6, the Borrower shall pay to the
Administrative Agent for the benefit of the Lenders an amount equal to the
excess of (i) the sum of aggregate outstanding principal amount of the Loans
plus the L/C Exposure over (ii) the reduced Commitments.

 

(h) Unless otherwise designated in writing by the Borrower, all prepayments
shall be applied to the applicable principal payment set forth in this Section
2.9, first to that amount of such applicable principal payment then maintained
as Alternate Base Rate Loans by the Borrower, and then, to that amount of such
applicable principal payment maintained as LIBOR Loans by the Borrower in order
of the scheduled expiry of Interest Periods with respect thereto.

 

(i) All prepayments shall be accompanied by accrued but unpaid interest on the
principal amount being prepaid to but not including the date of prepayment.

 

29



--------------------------------------------------------------------------------

(j) If on any day on which the Loans would otherwise be required to be prepaid
but for the operation of this Section 2.9(j) (each a “Prepayment Date”), the
amount of such required prepayment exceeds the then outstanding aggregate
principal amount of the Loans that constitute Alternate Base Rate Loans, and no
Default or Event of Default is then continuing, then on such Prepayment Date the
Borrower may, at its option, deposit Dollars into the Cash Collateral Account in
an amount equal to such excess. If the Borrower makes such deposit then (i) only
the outstanding Alternate Base Rate Loans shall be required to be prepaid on
such Prepayment Date and (ii) on the last day of each Interest Period with
respect to any LIBOR Loan in effect after such Prepayment Date, the
Administrative Agent is irrevocably authorized and directed to apply funds from
the Cash Collateral Account, if any, (and liquidate investments held in such
cash collateral account as necessary) to prepay LIBOR Loans for which the
Interest Period is then ending until the aggregate of such prepayments equals
the prepayment which would have been required on such Prepayment Date but for
the operation of this Section 2.9(j).

 

(k) Except as otherwise specifically provided in this Article 2, should any
payment or prepayment of principal of or interest on the Notes or any other
amount due hereunder, become due and payable on a day other than a Business Day,
the due date of such payment or prepayment shall be extended to the next
succeeding Business Day and, in the case of a payment or prepayment of
principal, interest shall be payable thereon at the rate herein specified during
such extension.

 

SECTION 2.10. Increased Costs.

 

  (a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR) or the Issuing Bank; or

 

  (ii) impose on any Lender or the Issuing Bank or the London Interbank Market
any other condition affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered;
provided, however, that the Borrower shall not be obligated to pay such
compensation to any Lender or the Issuing Bank, as applicable, on account of any
Change in Law affecting or altering the Excluded Taxes.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such

 

30



--------------------------------------------------------------------------------

Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, the changes as a result of
which such amounts are due and the manner of computing such amounts, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
Notwithstanding any other provision of this Section 2.10, neither the Issuing
Bank nor any Lender shall demand or be entitled to compensation for any
increased cost or reduction referred to in paragraph (a) or (b) of this Section
if it shall not be the general policy or practice of the Issuing Bank or such
Lender to demand such compensation in similar circumstances.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e) The Issuing Bank and each Lender agrees that with reasonable promptness
after it becomes aware of the occurrence of an event or the existence of a
condition that (i) would cause it to incur any increased cost hereunder or
render it unable to perform its agreements hereunder for the reasons
specifically set forth in Section 2.2(d), Section 2.7(b), this Section 2.10 or
Section 2.11 or (ii) would require the Borrower to pay an increased amount under
Section 2.7(b), this Section 2.10 or Section 2.13, it will use reasonable
efforts to notify the Borrower of such event or condition and, to the extent not
inconsistent with the Issuing Bank’s or such Lender’s internal policies, will
use its reasonable efforts to make, fund or maintain the affected Loans of such
Lender, or if applicable, to issue, make, maintain or participate in Letters of
Credit as required under Section 2.15, through another Lending Office of the
Issuing Bank or such Lender if as a result thereof the additional monies which
would otherwise be required to be paid or the reduction of amounts receivable by
the Issuing Bank or such Lender thereunder in respect of such Loans or Letters
of Credit or participations therein would be materially reduced, or such

 

31



--------------------------------------------------------------------------------

inability to perform would cease to exist, or the increased costs which would
otherwise be required to be paid in respect of such Loans or Letters of Credit
or participations therein pursuant to Section 2.2(d), Section 2.7(b), this
Section 2.10 or Section 2.13 would be materially reduced or taxes or other
amounts otherwise payable under Section 2.7(b), this Section 2.10 or Section
2.13 would be materially reduced, and if, as determined by the Issuing Bank or
such Lender, in its discretion, the making, funding or maintaining of such
Loans, or the issuance, making, maintaining or participation in such Letters of
Credit, through such other Lending Office would not otherwise materially
adversely affect such Loans or Letters of Credit, or the Issuing Bank or such
Lender. Notwithstanding the foregoing, a failure on the part of any Lender to
provide notice or take any other action pursuant to this Section 2.10(e) shall
not affect the Borrower’s obligation to make any payments or deductions required
by this Article 2.

 

SECTION 2.11. Change in Legality.

 

(a) Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement, if any change after the date hereof in Applicable Law, guideline or
order, or in the interpretation thereof by any Governmental Authority charged
with the administration thereof, shall make it unlawful for any Lender to make
or maintain any LIBOR Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBOR Loan, then, by written notice to the Borrower and
the Administrative Agent, such Lender may (i) declare that LIBOR Loans will not
thereafter be made by such Lender hereunder for as long as such condition may be
continuing, and/or (ii) require that, subject to Section 2.9(b), all outstanding
LIBOR Loans made by it be converted to Alternate Base Rate Loans, whereupon all
of such LIBOR Loans shall automatically be converted to Alternate Base Rate
Loans, as of the effective date of such notice as provided in paragraph (b)
below. Such Lender’s pro rata portion of any subsequent LIBOR Loan shall,
instead, be an Alternate Base Rate Loan unless such declaration is subsequently
withdrawn.

 

(b) A notice to the Borrower by any Lender pursuant to paragraph (a) above shall
be effective for purposes of clause (ii) thereof, if lawful, on the last day of
the current Interest Period for each outstanding LIBOR Loan; and in all other
cases, on the date of receipt of such notice by the Borrower.

 

SECTION 2.12. Manner of Payments. All payments of principal and interest by the
Borrower in respect of any Loans to it shall be pro rata among the Lenders
holding such Loans in accordance with the then outstanding principal amounts of
such Loans held by them and all Borrowings of any Loans by the Borrower
hereunder shall be made pro rata among the Lenders in accordance with their
Commitments. All payments by the Borrower hereunder and under the Notes shall be
made in Dollars in Federal or other immediately available funds at the office of
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th
Floor, Houston, Texas 77002, Attention: Pearl Esparza, for credit to the
JPMorgan Clearing Account no later than 2:00 p.m., New York City time, on the
date on which such payment shall be due. Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to but excluding
the date on which such Loan is paid or converted to a Loan of a different Type.

 

32



--------------------------------------------------------------------------------

SECTION 2.13. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), on or prior to the Initial Date with respect to such
Lender (and from time to time thereafter at the time or times prescribed by
Applicable Law or upon the request of the Borrower or the Administrative Agent),
such properly completed and duly executed documentation prescribed by Applicable
Law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate of withholding.

 

(f) Any Lender that is not a Foreign Lender and has not otherwise established to
the reasonable satisfaction of the Borrower and the Administrative Agent that it
is an exempt recipient (as defined in section 6049(b)(4) of the Code and the
regulations thereunder) shall deliver to the Borrower (with a copy to the
Administrative Agent) on or prior to the Initial Date with respect to such
Lender (and from time to time thereafter as prescribed by Applicable Law or upon
the request of the Borrower or the Administrative Agent), a duly executed and
properly completed copy of Internal Revenue Service Form W-9 (or applicable
successor form).

 

33



--------------------------------------------------------------------------------

(g) If the Administrative Agent, Issuing Bank or a Lender determines, in its
sole discretion, that it has received a refund of or any credit for any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower have paid additional amounts pursuant to this Section
2.13, it shall pay over such refund or credit to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.13 with respect to the Taxes or Other Taxes giving rise to
such refund or credit), net of all out-of-pocket expenses of the Administrative
Agent, Issuing Bank or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or
credit); provided, that the Borrower, upon the request of the Administrative
Agent, Issuing Bank or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, Issuing Bank or such Lender
in the event the Administrative Agent, Issuing Bank or such Lender is required
to repay such refund or credit to such Governmental Authority. This Section
shall not be construed to require the Administrative Agent, Issuing Bank or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(h) Each Lender agrees that after it becomes aware of the occurrence of an event
that would cause the Borrower to pay any amount pursuant to clause (a) of this
Section 2.13, it will use reasonable efforts to notify the Borrower of such
event and, to the extent not inconsistent with such Lender’s internal policies,
will use it reasonable efforts to make, fund or maintain the affected Loans of
such Lender or, if applicable, to participate in Letters of Credit issued by the
Issuing Bank through another Lending Office of such Lender or the Issuing Bank
if as a result thereof the additional amounts which would otherwise be required
to be paid by reason of Section 2.13(a) in respect of such Loans, Letters of
Credit or participations therein would be materially reduced, and if, as
determined by such Lender or the Issuing Bank, in its discretion, the making,
funding or maintaining of such Loans or Letters of Credit or participations
therein through such other Lending Office would not otherwise adversely affect
such Loans or Letters of Credit or participations therein or such Lender of the
Issuing Bank. Notwithstanding the foregoing, a failure on the part of any Lender
to provide notice pursuant to this Section 2.13(h) shall not affect the
Borrower’s obligation to make any payments or deductions required by Section
2.13(a).

 

SECTION 2.14. Interest Adjustments.

 

(a) If the provisions of this Credit Agreement or any Note would at any time
require payment by the Borrower to a Lender of any amount of interest in excess
of the maximum amount then permitted by the law applicable to any Loan, the
interest payments to that Lender shall be reduced to the extent necessary so
that such Lender shall not receive interest in excess of such maximum amount.
If, as a result of the foregoing, a Lender shall receive interest payments
hereunder or under a Note in an amount less than the amount otherwise provided
hereunder, such deficit (hereinafter called the “Interest Deficit”) will, to the
fullest extent permitted by Applicable Law, cumulate and will be carried forward
(without interest) until the termination of this Credit Agreement. Interest
otherwise payable to a Lender hereunder and

 

34



--------------------------------------------------------------------------------

under a Note for any subsequent period shall be increased by the maximum amount
of the Interest Deficit that may be so added without causing such Lender to
receive interest in excess of the maximum amount then permitted by the law
applicable to the Loans.

 

(b) The amount of any Interest Deficit relating to a particular Loan and Note
shall be treated as a prepayment penalty and shall, to the fullest extent
permitted by Applicable Law, be paid in full at the time of any optional
prepayment by the Borrower to the Lenders of all the Loans at that time
outstanding pursuant to Section 2.9(a) hereof. The amount of any Interest
Deficit relating to a particular Loan and Note at the time of any complete
payment of the Loans at that time outstanding (other than an optional prepayment
thereof pursuant to Section 2.9(a) hereof) shall be canceled and not paid.

 

SECTION 2.15. Letters of Credit.

 

(a) Subject to the terms and conditions hereof and of Applicable Law, the
Issuing Bank agrees to issue Letters of Credit payable in Dollars from time to
time after the Closing Date and prior to the Commitment Termination Date upon
the request of the Borrower, provided, however, that (A) the Borrower shall not
request that any Letter of Credit be issued if, after giving effect thereto, (i)
the then current L/C Exposure would exceed the L/C Sublimit or (ii) the sum of
the then current L/C Exposure, plus the aggregate principal amount of the Loans
then outstanding, would exceed the lesser of the then current amount of the
Maximum Allowable Outstanding Amount or the Total Commitments, and (B) in no
event shall the Issuing Bank issue any Letter of Credit having an expiration
date (x) later than five Business Days prior to the Commitment Termination Date
or pursuant to which drafts drawn thereunder would be payable later than five
Business Days prior to the Commitment Termination Date or (y) more than one year
after its issuance (or extension).

 

(b) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from the Issuing
Bank a participation in such Letter of Credit in accordance with such Lender’s
Percentage.

 

(c) Each Letter of Credit may, at the option of the Issuing Bank, provide that
the Issuing Bank may (but shall not be required to) pay all or any part of the
maximum amount which may at any time be available for drawing thereunder to the
beneficiary thereof upon the occurrence and continuation of an Event of Default
and the acceleration of the maturity of the Loans, provided that, if payment is
not then due to the beneficiary, the Issuing Bank may deposit the funds in
question in a segregated account with the Issuing Bank to secure payment to the
beneficiary and any funds so deposited shall be paid to the beneficiary of the
Letter of Credit if conditions to such payment are satisfied or returned to the
Issuing Bank (or, (x) if all Obligations shall have been paid in full in cash,
to the Borrower or (y) if the Lenders shall have reimbursed the Issuing Bank for
such amounts pursuant to the terms hereof, to the Lenders) if no payment to the
beneficiary has been made and the final date available for drawings under the
Letter of Credit has passed. Each payment or deposit of funds by the Issuing
Bank as provided in this paragraph shall be treated for all purposes of this
Credit Agreement as a drawing duly honored by the Issuing Bank under the related
Letter of Credit.

 

35



--------------------------------------------------------------------------------

(d) Whenever the Borrower desires the issuance of a Letter of Credit, it shall
deliver to the Issuing Bank and the Administrative Agent a written notice no
later than 2:00 p.m., New York City time, at least three Business Days prior to
the proposed date of issuance. Such notice shall specify (i) the proposed date
of issuance (which shall be a Business Day), (ii) the face amount of the Letter
of Credit, (iii) the expiration date of the Letter of Credit and (iv) the name
and address of the beneficiary. Such notice shall be accompanied by a brief
description of the underlying transaction and upon request of the Issuing Bank,
the Borrower shall provide additional details regarding the underlying
transaction. Concurrently with the giving of written notice of a request for the
issuance of a Letter of Credit, the Borrower shall specify a precise description
of the documents and the verbatim text of any certificate to be presented by the
beneficiary of such Letter of Credit which, if presented by such beneficiary
prior to the expiration date of the Letter of Credit, would require the Issuing
Bank to make payment under the Letter of Credit; provided, however, that the
Issuing Bank, in its reasonable discretion, may require customary changes in any
such documents and certificates. Promptly after receipt of such notice, the
Administrative Agent shall notify each Lender of the issuance and the amount of
each such Lender’s respective participation therein. At the Borrower’s request,
the Issuing Bank shall provide the Borrower with a copy of the form of Letter of
Credit to be issued for the Borrower’s review and approval prior to issuance.

 

(e) The payment of drafts under any Letter of Credit shall be made in accordance
with the terms of such Letter of Credit and the Uniform Customs and Practice for
documentary Credits of the International Chamber of Commerce No. 500, as adopted
or amended from time to time. The Issuing Bank shall be entitled to honor any
drafts and accept any documents presented to it by the beneficiary of such
Letter of Credit in accordance with the terms of such Letter of Credit and
believed by the Issuing Bank in good faith to be genuine. The Issuing Bank shall
not have any duty to inquire as to the accuracy or authenticity of any draft or
other drawing documents which may be presented to it, but shall be responsible
only to determine in accordance with customary commercial practices that the
documents which are required to be presented before payment or acceptance of a
draft under any Letter of Credit have been delivered and that they comply on
their face with the requirements of that Letter of Credit.

 

(f) If the Issuing Bank shall make payment on any draft presented under a Letter
of Credit (regardless of whether a Default or Event of Default or acceleration
has occurred), the Issuing Bank shall give notice of such payment to the Lenders
and each Lender hereby authorizes and requests the Issuing Bank to advance for
its account pursuant to the terms hereof its share of such payment based upon
its participation in the Letter of Credit and agrees promptly to reimburse the
Issuing Bank in immediately available funds for the Dollar equivalent of the
amount so advanced on its behalf. If such reimbursement is not made by any
Lender in immediately available funds on the same day on which the Issuing Bank
shall have made payment on any such draft, such Lender shall pay interest
thereof to the Issuing Bank at a rate per annum equal to the Issuing Bank’s cost
of obtaining overnight funds in the New York Federal Funds Market. In the case
of any draft presented under a Letter of Credit which is required to be paid at
any time on or before the Commitment Termination Date, such payment of the
unreimbursed draft shall constitute an Alternate Base Rate Loan hereunder and
interest shall accrue from the date the Issuing Bank makes payment of a draft
under the Letter of Credit.

 

36



--------------------------------------------------------------------------------

(g) Subject to provisions of Section 2.15(e), the Borrower is absolutely,
unconditionally and irrevocably obligated to reimburse all amounts drawn under
each Letter of Credit. If any draft is presented under a Letter of Credit,
payment of which is required to be made after the Commitment Termination Date or
when there is insufficient availability under the Facility, then the Borrower
will, upon demand by the Issuing Bank, pay to the Issuing Bank, in immediately
available funds, the full amount of such draft (or in the case of insufficient
availability, the amount of such deficiency). If such payment is not made by the
Borrower and the Issuing Bank shall make payment on any draft presented under a
Letter of Credit, the Issuing Bank shall give notice of such payment to the
Lenders and each Lender hereby authorizes and requests the Issuing Bank to
advance for its account pursuant to the terms thereof its share of such payment
based upon its participation in the Letter of Credit and agrees promptly to
reimburse the Issuing Bank in immediately available funds for the Dollar
equivalent of the amount so advanced on its behalf. If such reimbursement is not
made by any Lender in immediately available funds on the same day on which the
Issuing Bank shall have made payment on any such draft, such Lender shall pay
interest thereon to the Issuing Bank at a rate per annum equal to the Issuing
Bank’s cost of obtaining overnight funds in the New York Federal Funds Market.
Such payment shall constitute an Alternate Base Rate Loan hereunder and interest
shall accrue from the date the Issuing Bank makes payment of a draft under the
Letter of Credit at the rate specified in Section 2.4.

 

(h) (i) The Borrower agrees to pay the following amount to the Issuing Bank with
respect to Letters of Credit issued by it hereunder:

 

A. with respect to the issuance, amendment, transfer or any other transaction
related to each Letter of Credit and each drawing made thereunder, documentary
and processing charges in accordance with the Issuing Bank’s standard schedule
for such charges in effect at the time of such issuance, amendment, transfer or
drawing, as the case may be; and

 

B. a fronting fee payable to the Issuing Bank for the period from and including
the date of issuance of such Letter of Credit to but excluding the Maturity
Date, computed at a rate equal to 1/4 of 1% per annum of the daily average L/C
Exposure, such fee to be due and payable in arrears on and through the last
Business Day of each calendar quarter, prior to the Maturity Date, on the
Maturity Date and on the expiration of the last outstanding Letter of Credit.

 

  (ii) The Borrower agrees to pay to the Administrative Agent for distribution
to each Lender in respect of its L/C Exposure, such Lender’s Pro Rata Share of a
commission calculated at a rate per annum equal to the Applicable Margin for
LIBOR Loans (calculated in the same manner as interest) of the undrawn portion
of the L/C Exposure. Such commission shall be payable in arrears on and through
the last Business Day of each calendar quarter prior to the Maturity Date, on
the Maturity Date and on the expiration of the last outstanding Letter of
Credit.

 

37



--------------------------------------------------------------------------------

  (iii) Promptly upon receipt by the Issuing Bank or the Administrative Agent,
as applicable, of any amount described in clause (ii) of this Section 2.15(h),
or any amount described in Section 2.15(h) previously reimbursed to the Issuing
Bank by the Lenders, the Issuing Bank shall distribute to each Lender its Pro
Rata Share of such amount. Amounts payable under clauses (i)(A) and (i)(B) of
this Section 2.15(h) shall be paid directly to the Issuing Bank and shall be for
its exclusive use.

 

(i) If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then the Required
Lenders or the Issuing Bank may, at their or its option, require the Borrower to
deliver to the Issuing Bank cash or Cash Equivalents in an amount equal to the
full amount of the L/C Exposure or to furnish other security acceptable to the
Issuing Bank. Any amounts so delivered pursuant to the preceding sentence shall
be applied to reimburse the Issuing Bank for the amount of any drawings honored
under Letters of Credit; provided, however, that if no Default or Event of
Default is then continuing at the time of any such delivery of Cash Equivalents
or any such furnishing of other security, the Issuing Bank shall return all of
such collateral relating to such deposit to the Borrower upon request.

 

(j) If at any time that any Letter of Credit is outstanding, the sum of the L/C
Exposure, plus the principal amount of all Loans outstanding exceeds the Maximum
Allowable Outstanding Amount, then the Required Lenders or the Issuing Bank may,
at their or its option, require a prepayment of the Loans in accordance with
Section 2.9(e) in an amount sufficient to eliminate such excess or to furnish
other security for such excess acceptable to the Issuing Bank. Any amounts so
delivered pursuant to the preceding sentence shall be applied to reimburse the
Issuing Bank for the amount of any drawings honored under Letters of Credit;
provided, however, that if subsequent to any such deposit such excess is reduced
to an amount less than the amount of such deposited amounts and no Default or
Event of Default is then continuing, the Borrower shall be entitled to receive
such excess collateral if requested by it.

 

3. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
enter into this Credit Agreement and to issue the Letters of Credit, participate
in such Letters of Credit and make the Loans provided for herein, as applicable,
the Credit Parties, jointly and severally, make the following representations
and warranties to, and agreements with, the Administrative Agent, the Issuing
Bank and the Lenders, all of which shall survive the execution and delivery of
this Credit Agreement, the issuance of the Notes, the making of the Loans and
the issuance of the Letters of Credit.

 

SECTION 3.1. Existence and Power.

 

(a) Each member of the Credit Group is a corporation, limited liability company
or limited partnership (w) duly incorporated or otherwise organized, (x) validly
existing, (y) in jurisdictions in which it is applicable, in good standing under
the laws of its jurisdiction of organization and (z) where applicable, in good
standing as a foreign entity in all jurisdictions where (i) the nature of its
properties or business so requires, or (ii) the failure to be

 

38



--------------------------------------------------------------------------------

so qualified or be in good standing could, individually or in the aggregate, be
expected to have a Material Adverse Effect. A list of such jurisdictions as of
the date hereof is attached hereto as Schedule 3.1.

 

(b) Each member of the Credit Group has the power and authority (i) to own its
respective properties and carry on its respective business as now being
conducted and as intended to be conducted, and (ii) in the case of the Credit
Parties, to (x) execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents and any other documents contemplated thereby to
which it is or will be a party, and (y) grant to the Administrative Agent, for
the benefit of the Administrative Agent, the Issuing Bank and the Lenders, a
security interest in the Collateral as contemplated by Article 8 hereof and in
the Group 1 Pledged Securities as contemplated by Article 11 hereof; and in the
case of the Guarantors, to guaranty the Obligations as contemplated by Article 9
hereof.

 

SECTION 3.2. Authority and No Violation.

 

(a) The execution, delivery and performance of this Credit Agreement and the
other Fundamental Documents to which it is a party by each Credit Party, the
grant to the Administrative Agent for the benefit of the Administrative Agent,
the Issuing Bank and the Lenders of the security interest in the Collateral and
the Pledged Securities as contemplated herein and by the other Fundamental
Documents by each Credit Party and, in the case of the Borrower, the Borrowings
hereunder and the execution, delivery and performance of the Notes and, in the
case of each Guarantor, the guaranty of the Obligations as contemplated in
Article 9 hereof, (i) have been duly authorized by all necessary corporate
action (or similar action) on the part of each Credit Party, (ii) will not
constitute a violation of any provision of Applicable Law in any material
respect or any order of any Governmental Authority applicable to such Credit
Party, or any of its properties or assets in any material respect, (iii) will
not violate any provision of the Certificate of Incorporation, By–Laws,
operating agreement, partnership agreement or any other organizational document
of such Credit Party, (iv) will not violate any provision of any Distribution
Agreement, indenture, agreement, bond, note or other similar instrument to which
such Credit Party is a party or by which such Credit Party or any of its
properties or assets are bound, other than where any such violation could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (v) will not be in conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under, or
create any right to terminate, any such Distribution Agreement, indenture,
agreement, bond, note or other similar instrument, other than where any such
violation could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (vi) will not result in the
creation or imposition of any Lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of any of such Credit Parties
other than pursuant to this Credit Agreement or the other Fundamental Documents.

 

(b) Other than the restrictions listed on Schedule 3.2(b), there are no
restrictions on the transfer of any of the Pledged Securities other than as a
result of this Credit Agreement, the Pledge Agreement or applicable securities
laws and the regulations promulgated thereunder.

 

39



--------------------------------------------------------------------------------

SECTION 3.3. Governmental Approval. All authorizations, approvals, registrations
or filings from or with any Governmental Authority (other than UCC financing
statements, the Copyright Security Agreement and the Trademark Security
Agreement which will be delivered to the Administrative Agent on or prior to the
Closing Date, in form suitable for recording or filing with the appropriate
filing office) required for the consummation of the execution, delivery and
performance by any Credit Party of this Credit Agreement and the other
Fundamental Documents to which it is a party, and the execution and delivery by
the Borrower of the Notes, have been duly obtained or made or duly applied for,
and are in full force and effect, except those which, if not obtained, could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and if any further authorizations, approvals,
registrations or filings should hereafter become necessary, the Credit Parties
shall obtain or make all such authorizations, approvals, registrations or
filings.

 

SECTION 3.4. Binding Agreements. This Credit Agreement and the other Fundamental
Documents when executed, will constitute the legal, valid and binding
obligations of each Credit Party that is a party thereto, enforceable against
each Credit Party in accordance with their respective terms, subject, as to the
enforcement of remedies, to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 3.5. Financial Statements. The (i) unaudited consolidated balance sheet
of the Parent and its Consolidated Subsidiaries for the quarter ended January
31, 2005, and (ii) unaudited combined balance sheet of the Credit Group for the
quarter ended January 31, 2005, in each case, together with the related
statements of income, have been prepared in accordance with GAAP in effect as of
such date consistently applied, except as otherwise indicated in the notes to
such financial statements and subject to changes resulting from year-end and
audit adjustments. All of such financial statements (x) are true and correct in
all material respects, (y) fairly present the financial position or the results
of operations of the Parent and its Consolidated Subsidiaries or the Credit
Group, as applicable, on a consolidated basis at the dates or for the periods
indicated, subject to year-end and audit adjustments and (z) reflect all known
liabilities, contingent or otherwise, that GAAP require, as of such dates, to be
shown or reserved against.

 

SECTION 3.6. No Material Adverse Change. There has been no material adverse
change with respect to the business, operations, performance, assets, properties
or financial condition of the Credit Parties or the Credit Group, in each case
taken as a whole, from July 31, 2004.

 

SECTION 3.7. Ownership of Pledged Securities, Subsidiaries, etc.

 

(a) Annexed hereto as Schedule 3.7(a) is a correct and complete list as of the
date hereof, of each member of the Credit Group showing, as to each, (i) its
name, (ii) the jurisdiction in which it was incorporated or organized and (iii)
its authorized capitalization, the number of Equity Interests outstanding and
the ownership of its Equity Interests. All of the entities comprising the
“Anchor Bay”, “Manga” and “New Arc” businesses are listed on Schedule 3.7(a),
and the financial statements and Initial Projections heretofore delivered to the
Administrative Agent reflect information relating to all such Persons and no
other Persons.

 

40



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.7(b), no Credit Party owns any voting
stock, Equity Interest or other beneficial interest, either directly or
indirectly, in any Person other than another Credit Party or an entity formed
under the laws of a jurisdiction located outside of the United States of America
with respect to which an investment therein is permitted under the terms of
Section 6.4 hereof.

 

SECTION 3.8. Copyrights, Trademarks and Other Rights.

 

(a) On the date hereof, the Items of Product listed on Schedule 3.8(a) hereto
comprise all of the Items of Product in which any member of the Credit Group has
any right, title or interest (either directly, through a joint venture or
partnership or otherwise). Except as set forth on Schedule 3.8(c), the copyright
registration number (when issued) and the character of the interests held by the
relevant member of the Credit Group (i.e., whether owned by, optioned by, or
assigned to, such person, etc.) for such Items of Product are set forth across
from the description of such Item of Product and as to each of the top
twenty-five Items of Product which generate the greatest amount of revenues or
other income (as listed on Schedule 3.8(a)), the member of the Credit Group
holding such interests has duly recorded (or, on the Closing Date, will duly
record) its interests in the United States Copyright Office and has delivered
(or, on the Closing Date, will deliver) copies of all such recordations to the
Administrative Agent. Schedule 3.8(a) also identifies the location of the best
available Physical Materials related to each Item of Product owned by the Credit
Group. To the best of each Credit Party’s knowledge, all such Items of Product
and all component parts thereof do not and will not violate or infringe upon any
copyright, right of privacy, trademark, patent, trade name, performing right or
any literary, dramatic, musical, artistic, personal, private, several, care,
contract, property or copyright right or any other right of any Person or
contain any libelous or slanderous material. Except as set forth in Schedule
3.12, there is no claim, suit, action or proceeding pending or, to the best of
each Credit Party’s knowledge, threatened against any member of the Credit Group
or any other Person that involves a claim of infringement of any copyright with
respect to any Item of Product listed on Schedule 3.8(a), and no Credit Party
has any knowledge of any existing infringement by any other Person of any
copyright held by any member of the Credit Group with respect to any Item of
Product listed on Schedule 3.8(a) which, in each case, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(b) Schedule 3.8(b) hereto (i) lists all the trademarks registered by any member
of the Credit Group on the date hereof (or to be registered on the Closing Date)
and identifies the member of the Credit Group which registered (or which will
register) each such trademark, (ii) specifies as to each, the jurisdictions in
which such trademark has been issued or registered (or, if applicable, in which
an application for such issuance or registration has been or will be filed),
including the respective registration or application numbers and applicable
dates of registration or application, and (iii) specifies as to each, as
applicable, material licenses, sublicenses and other material agreements as of
the date hereof (other than any Distribution Agreements), to which any member of
the Credit Group is a party and/or pursuant to which any Person is authorized to
use such trademark. Each trademark set forth on Schedule 3.8(b) that is
registered in the name of a Credit Party will be included on Schedule A to the
Trademark Security Agreement to be delivered to the Administrative Agent on or
prior to the Closing Date pursuant to Section 4.1(f).

 

41



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 3.8(c), all applications and registrations
for all copyrights, trademarks, service marks, trade names and service names in
which any member of the Credit Group has (or, as of the Closing Date, will have)
any right, title or interest are (or, as of the Closing Date, will be) valid and
in full force and effect (other than trademarks, service marks, trade names and
service names that in the aggregate are not material) and are not (and, as of
the Closing Date, will not be) subject to the payment of any taxes or
maintenance fees or the taking of any other actions by the Credit Group to
maintain their validity or effectiveness.

 

SECTION 3.9. Fictitious Names. Except as disclosed on Schedule 3.9, no member of
the Credit Group has done business, is doing business or intends to do business
other than under its full corporate name, including, without limitation, under
any trade name or other doing business name.

 

SECTION 3.10. Title to Properties. As of the Closing Date, the Credit Group will
have good title to each of the properties and assets reflected on the most
recent financial statements delivered pursuant to Section 5.1(a) hereof and all
such properties and assets are free and clear of Liens, except Permitted
Encumbrances.

 

SECTION 3.11. Places of Business. The chief executive office of each Credit
Party is, on the date hereof, as set forth on Schedule 3.11 hereto. All of the
places where each Credit Party keeps (or intends to keep) the records concerning
the Collateral on the date hereof or regularly keeps (or intends to keep) any
goods included in the Collateral on the date hereof are also listed on Schedule
3.11 hereto.

 

SECTION 3.12. Litigation. Schedule 3.12 sets forth a list as of the Closing Date
of all actions, suits or other proceedings at law or in equity by or before any
arbitrator, arbitration panel or Governmental Authority, and to the best of each
Credit Party’s knowledge, any investigation by any Governmental Authority of the
affairs of, or threatened action, suit or other proceeding against or affecting,
any member of the Credit Group or any of their respective properties or rights.
Except as set forth in Schedule 3.12, there are no actions, suits or other
proceedings at law or in equity by or before any arbitrator, arbitration panel
or Governmental Authority (including, but not limited to, matters relating to
environmental liability) or, to the best of each Credit Party’s knowledge, any
investigation by any Governmental Authority of the affairs of, or threatened
action, suit or other proceeding against or affecting, any member of the Credit
Group or of any of their respective properties or rights which either (A) if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, or (B) relate to this Credit Agreement, any other Fundamental Documents
or any of the transactions contemplated hereby. No member of the Credit Group is
in default with respect to any order, writ, injunction, decree, rule or
regulation of any Governmental Authority binding upon such Person.

 

SECTION 3.13. Federal Reserve Regulations. None of the Credit Parties is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, whether
immediately, incidentally or ultimately (i) to

 

42



--------------------------------------------------------------------------------

purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock, or (ii) for any other purpose, in
each case, violative of or inconsistent with any of the provisions of any
regulation of the Board, including, without limitation, Regulations T, U and X
thereto.

 

SECTION 3.14. Investment Company Act. None of the Credit Parties is, or will
during the term of this Credit Agreement be, (i) an “investment company”, within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act or any foreign, federal or local statute or any other Applicable Law
of the United States of America or any other jurisdiction, in each case limiting
its ability to incur indebtedness for money borrowed as contemplated hereby or
by any other Fundamental Document.

 

SECTION 3.15. Taxes. Each member of the Credit Group (and IDT and Parent to the
extent a member of the Credit Group is consolidated or included in a tax return
of IDT or Parent) has filed or caused to be filed all material federal, state,
local and foreign tax returns which are required to be filed with any
Governmental Authority after giving effect to applicable extensions, and has
paid or has caused to be paid all material taxes as shown on said returns or on
any assessment received by it in writing, to the extent that such taxes have
become due, except as permitted by Section 5.12 hereof. No Credit Party knows of
any material additional assessments or any basis therefor. The Credit Parties
believe that the charges, accruals and reserves on its books in respect of taxes
or other governmental charges are accurate and adequate.

 

SECTION 3.16. Compliance with ERISA. Each of the Credit Parties’ Plans, each of
which has been maintained and operated in all material respects in accordance
with all Applicable Laws, including ERISA and the Code, and each Plan intended
to qualify under section 401(a) of the Code satisfies the requirements of this
Section 3.16 in all material respects. No Reportable Event has occurred in the
last five years as to any Plan, and the present value of all benefits under all
Plans subject to Title IV of ERISA (based on those assumptions used to fund such
Plans) did not, in the aggregate, as of the last annual valuation date
applicable thereto, exceed the actuarial value of the assets of such Plans
allocable to such benefits by more than $100,000. No material liability has
been, and no circumstances exist pursuant to which any material liability is
reasonably likely to be, imposed upon any Credit Party or ERISA Affiliate (i)
under sections 4971 through 4980E of the Code, sections 502(i) or 502(l) of
ERISA, or Title IV of ERISA with respect to any Plan or Multiemployer Plan, or
with respect to any plan heretofore maintained by any Credit Party or ERISA
Affiliate, or any entity that heretofore was an ERISA Affiliate, (ii) for the
failure to fulfill any obligation to contribute to any Multiemployer Plan, or
(iii) with respect to any Plan that provides post-retirement welfare coverage
(other than as required pursuant to Section 4980B of the Code). Neither any
Credit Party nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably expected
to be in reorganization or to be terminated.

 

43



--------------------------------------------------------------------------------

SECTION 3.17. Agreements.

 

(a) No member of the Credit Group is in default in the performance, observance
or fulfillment of any of the material obligations, covenants or conditions
contained in any agreement or instrument (including, without limitation, any
Distribution Agreement) to which it is a party.

 

(b) Schedule 3.17 is a true and complete listing as of the date hereof of (i)
all credit agreements, indentures, and other agreements related to any
indebtedness for borrowed money of any member of the Credit Group, other than
the Fundamental Documents, (ii) all joint venture agreements to which any member
of the Credit Group is a party, (iii) all material Distribution Agreements to
which any member of the Credit Group is a party, (iv) all agreements or other
arrangements pursuant to which any member of the Credit Group has granted a Lien
to any Person, and (v) all other contractual arrangements entered into by any
member of the Credit Group or by which any member of the Credit Group is bound
which arrangements are material to any member of the Credit Group, including but
not limited to, Guaranties and employment agreements. The Credit Parties have
delivered or made available to the Administrative Agent a true and complete copy
of each agreement (or, if not yet executed, the most recent draft) described on
Schedule 3.17, including all exhibits and schedules. For purposes of this
Section 3.17, a Distribution Agreement or other contract, agreement or
arrangement shall be deemed “material” if any member of the Credit Group
reasonably expects that any member of the Credit Group would, pursuant to the
terms thereof, (A) recognize future revenues in excess of $2,500,000, (B) incur
liabilities or obligations in excess of $2,500,000, or (C) likely suffer damages
or losses in excess of $2,500,000 by reason of the breach or termination
thereof.

 

SECTION 3.18. Security Interest. This Credit Agreement and the other Fundamental
Documents, when executed and delivered and, upon the making of the initial Loan
hereunder, will create and grant to the Administrative Agent for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders (upon (i) the filing
of the appropriate UCC-1 financing statements with the filing offices listed on
Schedule 3.18, (ii) the filing of the Copyright Security Agreement with the U.S.
Copyright Office, (iii) the filing of the Trademark Security Agreement with the
U.S. Patent and Trademark Office, and (iv) the delivery of the Pledged
Securities with (in the case of Pledged Securities comprising capital stock)
appropriate stock powers to the Administrative Agent) valid and first priority
perfected security interests in the Collateral (subject only to Permitted
Encumbrances) including in the Pledged Securities. The Parent and each Credit
Party’s taxpayer identification number and organizational identification number
is listed on Schedule 3.18 hereto.

 

SECTION 3.19. Environmental Liabilities.

 

(a) Except as set forth in Schedule 3.19, no member of the Credit Group has
used, stored, treated, transported, manufactured, refined, handled, produced or
disposed of any Hazardous Materials on, under, at, from or in any way affecting,
any of its properties or assets owned or leased by a member of the Credit Group,
in any manner which at the time of the action in question materially violated
any Environmental Law governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous Materials
and to the best of each Credit Party’s knowledge, no prior owner of such
property or asset or any tenant, subtenant, prior tenant or prior subtenant
thereof has used Hazardous Materials on or affecting such property or asset, or
otherwise, in any manner which at the time of the action in

 

44



--------------------------------------------------------------------------------

question materially violated any Environmental Law governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials.

 

(b) To the best of each Credit Party’s knowledge (i) no member of the Credit
Group has any obligations or liabilities, known or unknown, matured or not
matured, absolute or contingent, assessed or unassessed, which could reasonably
be expected to have a Material Adverse Effect, and (ii) no claims have been made
against any of the Credit Parties in the past five years and no presently
outstanding citations or notices have been issued against any of the Credit
Parties, which could reasonably be expected to have a Material Adverse Effect
which in either case have been or are imposed by reason of or based upon any
provision of any Environmental Law, including, without limitation, any such
obligations or liabilities relating to or arising out of or attributable, in
whole or in part, to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation or handling of any Hazardous Materials by any
member of the Credit Group, or any of its employees, agents, representatives or
predecessors in interest in connection with or in any way arising from or
relating to any of the Credit Parties or any of their respective owned or leased
properties, or relating to or arising from or attributable, in whole or in part,
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of any such substance, by any other Person at or on
or under any of the real properties owned or used by any of the Credit Parties
or any other location where such could have a Material Adverse Effect.

 

SECTION 3.20. Pledged Securities.

 

(a) All of the Pledged Securities are duly authorized, validly issued, fully
paid and non-assessable, and are owned and held by the Pledgors or TLL (as
applicable), free and clear of any Liens, other than those created pursuant to
this Credit Agreement or the Pledge Agreement and other Permitted Encumbrances
and there are no restrictions on the transfer of the Pledged Securities other
than as a result of this Credit Agreement, the Pledge Agreement or applicable
securities laws and the regulations promulgated thereunder. The Pledged
Securities are owned by the Persons specified on Schedules 3.7(a) and (b).

 

(b) Except as set forth on Schedules 3.7(a) and (b), there are no outstanding
rights, warrants, options, conversion or similar rights currently outstanding
with respect to, and no agreements to purchase or otherwise acquire, any shares
of the capital stock or other Equity Interests of any issuer of any of the
Pledged Securities; and there are no securities or obligations of any kind
convertible into any shares of the capital stock or other Equity Interests of
any issuer of any of the Pledged Securities.

 

(c) Article 11 of this Credit Agreement together with the Pledge Agreement
creates in favor of the Administrative Agent (on behalf of the Administrative
Agent, the Issuing Bank and the Lenders) a valid, binding and enforceable
security interest in, and Lien upon, all right, title and interest of the
Pledgors in the Pledged Securities and constitutes a fully perfected first and
prior security interest and Lien upon all right, title and interest of the
Pledgors in such Pledged Securities (provided, that the definitive instruments
(if any) representing all Pledged Securities shall have been delivered to the
Administrative Agent (and the Administrative Agent has taken possession or
control of such Pledged Securities) together (in the case of Pledged

 

45



--------------------------------------------------------------------------------

Securities comprising capital stock) with appropriate undated stock powers
endorsed or executed in blank by the appropriate Pledgor as required under
Section 11.1 hereof and Section 2 of the Pledge Agreement).

 

SECTION 3.21. Compliance with Laws. No member of the Credit Group is in
violation of any Applicable Law except for such violations in the aggregate
which could not reasonably be expected to have a Material Adverse Effect. The
Borrowings hereunder, the intended use of the proceeds of the Loans as described
in the preamble hereto and as contemplated by Section 5.17 hereof and any other
transactions contemplated hereby will not violate any Applicable Law.

 

SECTION 3.22. Subsidiaries. No member of the Credit Group has a direct or
indirect Subsidiary other than as listed on Schedule 3.7(b).

 

SECTION 3.23. Solvency. No Credit Party has entered or is entering into the
arrangements contemplated hereby and by the other Fundamental Documents, or
intends to make any transfer or incur any obligations hereunder or thereunder,
with actual intent to hinder, delay or defraud either present or future
creditors. On and as of the Closing Date, on a pro forma basis after giving
effect to all Indebtedness (including the Loans) (i) each Credit Party expects
the cash available to such Credit Party, after taking into account all other
anticipated uses of the cash of such Credit Party (including the payments on or
in respect of debt referred to in clause (iii) of this Section 3.23), will be
sufficient to satisfy all final judgments for money damages which have been
docketed against such Credit Party or which may be rendered against such Credit
Party in any action in which such Credit Party is a defendant (taking into
account the reasonably anticipated maximum amount of any such judgment and the
earliest time at which such judgment might be entered); (ii) the sum of the
present fair saleable value of the assets of each Credit Party will exceed the
probable liability of such Credit Party on its debts (including its Guaranties
after giving effect to the Contribution Agreement); (iii) no Credit Party will
have incurred or intends to, or believes that it will, incur debts beyond its
ability to pay such debts as such debts mature (taking into account the timing
and amounts of cash to be received by such Credit Party from any source, and of
amounts to be payable on or in respect of debts of such Credit Party and the
amounts referred to in clause (ii)); and (iv) each Credit Party believes it will
have sufficient capital with which to conduct its present and proposed business
and the property of such Credit Party does not constitute unreasonably small
capital with which to conduct its present or proposed business. For purposes of
this Section 3.23, “debt” means any liability or a claim, and “claim” means any
(y) right to payment whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured, or (z) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured.

 

SECTION 3.24. True and Complete Disclosure.

 

Neither this Agreement nor any other Fundamental Document nor any material
agreement, document, certificate or statement (other than the Initial
Projections) furnished to the Agent and the Lenders by or on behalf of any
Credit Party in connection with the transactions

 

46



--------------------------------------------------------------------------------

contemplated hereby, at the time it was furnished contained any untrue statement
of a material fact or omitted to state a material fact, under the circumstances
under which it was made, necessary in order to make the statements contained
herein or therein not misleading (considered in the context of all other
information provided to the Lenders). The Initial Projections, unless otherwise
disclosed, were prepared in good faith based upon reasonable assumptions. At the
date hereof, there is no fact known to any Credit Party (other than general
industry conditions) which materially and adversely affects, or in the future
may reasonably be expected to materially and adversely affect the business,
properties, assets, operations or financial condition of the Credit Parties,
taken as a whole.

 

4. CONDITIONS OF LENDING

 

SECTION 4.1. Conditions Precedent to Initial Loan. The obligation of each Lender
to make its initial Loan and participate in the initial Letter of Credit, and
the obligation of the Issuing Bank to issue the initial Letter of Credit, is
subject to the satisfaction in full of the following conditions precedent:

 

  (a) Corporate Documents. The Administrative Agent shall have received, with
copies for each of the Lenders:

 

  (i) a copy of the articles or certificate of incorporation or certificate of
limited partnership (or equivalent document) of the Parent and each member of
the Credit Group, certified on a recent date by the Secretary of State or other
relevant office of such Person’s jurisdiction of incorporation or organization,
as the case may be;

 

  (ii) from each jurisdiction in which it is available, a certificate of the
Secretary of State of such jurisdiction of organization, dated as of a recent
date as to the good standing of, and payment of taxes by, the Parent and each
member of the Credit Group which certificate lists (if available) the charter
documents on file in the office of such Secretary of State;

 

  (iii) from each jurisdiction in which it is available, a certificate dated as
of a recent date as to the good standing of the Parent and each member of the
Credit Group issued by the Secretary of State or other relevant office of each
jurisdiction in which such Credit Party is qualified as a foreign corporation as
listed in Schedule 3.1 hereto;

 

  (iv) a certificate of the Secretary, Assistant Secretary or other appropriate
officer acceptable to the Administrative Agent, of the Parent and each member of
the Credit Group, dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws, articles of organization,
partnership agreement (or equivalent document) of such party as in effect on the
date of such certification; (B) in the case of the Parent and each of the Credit
Parties, that attached thereto is a true and complete copy of the resolutions
adopted by the Board of Directors (or equivalent body) of such party authorizing
the execution, delivery and

 

47



--------------------------------------------------------------------------------

performance in accordance with their respective terms of the Fundamental
Documents executed by the Parent or such Credit Party, as applicable, and any
other documents required or contemplated hereunder or thereunder, the grant of
the security interests in the Collateral, and in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been amended, rescinded
or supplemented and are currently in effect; (C) that the articles, certificate
of incorporation or certificate of limited partnership (or equivalent document)
of such party has not been amended since the date of the last amendment thereto
indicated on the certificates of the Secretary of State or other appropriate
office furnished pursuant to clause (i) above; and (D) in the case of the Parent
and each of the Credit Parties, as to the incumbency and specimen signature of
each officer of such party executing any Fundamental Document (such certificate
to contain a certification by another officer of such party as to the incumbency
and signature of the officer signing the certificate referred to in this clause
(iv)); and

 

  (v) such additional supporting documents as the Administrative Agent or its
counsel may reasonably request.

 

(b) Credit Agreement; Notes. The Administrative Agent shall have received (i)
executed counterparts of this Credit Agreement, which, when taken together, bear
the signatures of the Administrative Agent, the Issuing Bank, all of the Credit
Parties and all of the Lenders, and (ii) the Notes executed by the Borrower.

 

(c) Opinions of Counsel. The Administrative Agent shall have received (i) the
written opinion of O’Melveny & Myers LLP, counsel to the Credit Parties, dated
the Closing Date and addressed to the Administrative Agent, the Issuing Bank and
the Lenders which opinion shall be substantially in the form attached hereto as
Exhibit B-1, in form and substance reasonably satisfactory to the Administrative
Agent and to Morgan, Lewis & Bockius LLP, counsel to the Administrative Agent
and (ii) the written opinion of Williams Williams Ruby & Plunkett, P.C.,
Michigan counsel to the Borrower, dated the Closing Date and addressed to the
Administrative Agent, the Issuing Bank and the Lenders which opinion shall be
substantially in the form attached hereto as Exhibit B-2, in form and substance
reasonably satisfactory to the Administrative Agent and to Morgan, Lewis &
Bockius LLP, counsel to the Administrative Agent.

 

(d) No Material Adverse Change. No material adverse change shall have occurred
with respect to the business, operations, performance, assets, properties,
condition (financial or otherwise) or prospects of the Credit Parties or the
Credit Group, in each case taken as a whole, from July 31, 2004 except for
changes heretofore disclosed to the Lenders.

 

(e) Insurance. The Credit Parties shall have furnished the Administrative Agent
with (i) a summary of all existing insurance coverage, (ii) evidence acceptable
to the Administrative Agent that the insurance policies required by Section 5.5
have been obtained and are in full force and effect, and (iii) certificates of
insurance with respect to all existing insurance coverage which certificates
shall name JPMorgan Chase Bank, N.A., as Administrative Agent, as the
certificate holder and shall evidence the Credit Parties’ compliance with
Section 5.5(e) with respect to all insurance coverage existing as of the Closing
Date.

 

48



--------------------------------------------------------------------------------

(f) Security and Other Documentation. The Administrative Agent shall have
received fully executed copies of: (i) Pledgeholder Agreements for each Item of
Product for which a Credit Party has control over any physical elements thereof
as listed on Schedule 3.8(a) hereto after giving effect to the transactions
contemplated hereby (other than such Items of Product which are not,
individually or in the aggregate, material); (ii) a Copyright Security Agreement
listing each Item of Product in which any Credit Party has a copyrightable
interest (as listed on Schedule 3.8(a) hereto after giving effect to the
transactions contemplated hereby) executed by each such Credit Party; (iii) a
Trademark Security Agreement for each trademark in which any Credit Party has
any interest (as listed on Schedule 3.8(b) hereto) executed by each such Credit
Party; (iv) Laboratory Access Letters for each Item of Product where any Credit
Party has access rights to any physical elements of such Item of Product (after
giving effect to the transactions contemplated hereby) (other than such Items of
Product which are not, individually or in the aggregate, material); (v) the
Debenture executed by Manga UK; (vi) the Pledge Agreement executed by TLL; (vii)
appropriate UCC-1 financing statements and Forms 395 relating to the Collateral;
and (viii) the Pledged Securities with (in the case of Pledged Securities
comprising capital stock) appropriate undated stock powers executed in blank.

 

(g) Security Interests in Copyrights and other Collateral. The Administrative
Agent shall have received evidence reasonably satisfactory to it that each
Credit Party has sufficient right, title and interest in and to the Collateral
and other assets which it purports to own (including appropriate licenses under
copyright), as set forth in the documents and other materials presented to the
Lenders, to enable such Credit Party to perform the Distribution Agreements to
which such Credit Party is a party and as to each Credit Party, to grant to the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders the security interests contemplated by the Fundamental
Documents, and that all financing statements, copyright filings and other
filings under Applicable Law necessary to provide the Administrative Agent for
the benefit of itself, the Issuing Bank and the Lenders with a first priority
perfected security interest in the Pledged Securities and Collateral (subject in
the case of the Collateral, to Permitted Encumbrances) have been filed or
delivered to the Administrative Agent in satisfactory form for filing.

 

(h) Payment of Fees. All fees and expenses then due and payable by the Parent or
any Credit Party to the Administrative Agent and/or the Lenders in connection
with the transactions contemplated hereby, or as required by the Fee Letter in
respect of the Facility, shall have been paid.

 

(i) Notices of Assignment and Irrevocable Instructions. The Administrative Agent
shall have received with respect to each account receivable of a Credit Party, a
Notice of Assignment and Irrevocable Instructions executed by the appropriate
Credit Party.

 

(j) Chain of Title. The Administrative Agent shall have received copies of all
agreements, instruments of transfer or other instruments (in recordable form)
(including, without limitation, the rights agreements) necessary to establish,
to the reasonable satisfaction of the Administrative Agent, (i) the applicable
member of the Credit Group’s ownership of sufficient

 

49



--------------------------------------------------------------------------------

rights in each Item of Product identified by the Administrative Agent in its
reasonable discretion, to enable such member of the Credit Group to produce
and/or distribute such Item of Product and, in the case of the Credit Parties,
to grant to the Administrative Agent for the benefit of the Lenders the security
interests therein which are contemplated by this Credit Agreement, and (ii) the
interest of such member of the Credit Group in each Item of Product identified
by the Administrative Agent in its reasonable discretion; provided, that no
member of the Credit Group shall be required to deliver chain of title
documentation establishing such Person’s ownership interest in those Items of
Product which are not material as “material” is defined in Section 3.17 hereof.

 

(k) Litigation. Except as disclosed in Schedule 3.12, no litigation, inquiry,
injunction or restraining order shall be pending, entered or threatened which
involves this Credit Agreement or which could reasonably be expected to have a
Material Adverse Effect.

 

(l) Searches. The Administrative Agent shall have received UCC, copyright office
and other searches satisfactory to it indicating that no other filings,
encumbrances or transfers (other than in connection with Permitted Encumbrances)
with regard to the Collateral are of record in any jurisdiction in which it
shall be necessary or desirable for the Administrative Agent to make a UCC
filing in order to provide the Administrative Agent (for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders) with a perfected
security interest in the Collateral.

 

(m) ERISA. The Administrative Agent shall have received copies of all Plans of
each member of the Credit Group subject to Title IV of ERISA that are in
existence on the Closing Date, and descriptions of those that are committed to
on the Closing Date.

 

(n) Contribution Agreement. The Administrative Agent shall have received a fully
executed Contribution Agreement duly executed by each of the Credit Parties.

 

(o) Material Agreements. The Administrative Agent shall have received a copy,
certified by the Borrower, of each agreement listed on Schedule 3.17 requested
by it.

 

(p) Account Control Agreement. The Administrative Agent shall have received
fully executed Account Control Agreements for each account of a Credit Party
existing at a bank other than the Administrative Agent as of the Closing Date
duly executed by such Credit Party and such bank.

 

(q) Required Consents and Approvals. The Administrative Agent shall be satisfied
that all required consents and approvals have been obtained with respect to the
transactions contemplated hereby from all Governmental Authorities with
jurisdiction over the business and activities of the Parent, any Credit Party or
TLL and from any other entity whose consent or approval the Administrative Agent
in its reasonable discretion deems necessary to the transactions contemplated
hereby.

 

(r) Federal Reserve Regulations. The Administrative Agent shall be satisfied
that the provisions of Regulations T, U and X of the Board will not be violated
by the transactions contemplated hereby.

 

50



--------------------------------------------------------------------------------

(s) Compliance with Laws. The Administrative Agent shall be satisfied that the
transactions contemplated hereby will not (i) violate any provision of
Applicable Law, or any order of any court or other agency of the United States
of America or any state thereof applicable to any of the Credit Parties, TLL or
any of their respective properties or assets or (ii) conflict with, or result in
a default, breach or right of termination or acceleration under, any material
agreement to which any member of the Credit Group is a party, other than such as
could not reasonably be expected to result in a Material Adverse Effect.

 

(t) Financial Statements. The Lenders shall have received (i) the unaudited
consolidated balance sheet of the Parent and its Consolidated Subsidiaries for
the quarter ended January 31, 2005, together with the related statements of
income and (ii) the unaudited combined balance sheet of the Credit Group for the
quarter ended January 31, 2005, together with the related statements of income.

 

(u) IDT Financial Certificate. The Lenders shall have received a certificate
from IDT in form and substance satisfactory to the Administrative Agent
certifying that the representations and warranties contained in Sections 3.5 and
10.4(c) are true and correct.

 

(v) USA Patriot Act. The Administrative Agent shall have received any
information required and requested by the Administrative Agent, the Issuing Bank
or any Lender under or in connection with the USA Patriot Act.

 

(w) No Material Adverse Change. Since July 31, 2004 no event or events shall
have occurred which have had a Material Adverse Effect or a material adverse
change with respect to the business, operations, performance, assets, properties
or financial condition of the Parent or IDT.

 

(x) Approval of Counsel to the Administrative Agent. All legal matters incident
to this Credit Agreement and the other transactions contemplated hereby shall be
reasonably satisfactory to Morgan, Lewis & Bockius LLP, counsel to the
Administrative Agent.

 

(y) Other Documents. The Administrative Agent shall have received such other
documentation as the Administrative Agent may reasonably request.

 

SECTION 4.2. Conditions Precedent to Each Loan and Letter of Credit. The
obligations of the Issuing Bank to issue each Letter of Credit and of the
Lenders to make each of the Loans and participate in each Letter of Credit
(including the initial Loan and initial Letter of Credit) are subject to the
following conditions precedent:

 

(a) Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing or the Issuing Bank shall have received a notice with respect
to such Letter of Credit as required by Article 2 hereof.

 

(b) Borrowing Certificate. In the case of a Borrowing, the Administrative Agent
shall have received a Borrowing Certificate with respect to such Borrowing, duly
executed by an Authorized Officer of the Borrower.

 

51



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties set forth
in Article 3 hereof (as updated from time to time by any amendment of the
Schedules attached to this Credit Agreement in accordance with Section 5.1(h)
hereof) and in the other Fundamental Documents shall be true and correct in all
material respects on and as of the date of each Borrowing and the date of
issuance of each Letter of Credit (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date) with the same effect as if made on and as of such date.

 

(d) No Default or Event of Default. On the date of each Borrowing and the date
of issuance of each Letter of Credit, no Default or Event of Default shall have
occurred and be continuing, nor shall any such event occur by reason of the
making of such Loan or the issuance of such Letter of Credit.

 

(e) No Material Adverse Change. No event or events shall have occurred (since
the date of the annual audited financial statements which were most recently
delivered pursuant to Sections 3.5 or 5.1) which have had a Material Adverse
Effect or a material adverse change with respect to the business, operations,
performance, assets, properties or financial condition of the Parent or IDT.

 

Each request for a Borrowing or a Letter of Credit shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or the
date of issuance of such Letter of Credit, as applicable, as to the matters
specified in paragraphs (c), (d) and (e) of this Section 4.2.

 

5. AFFIRMATIVE COVENANTS

 

From the date hereof and for so long as the Commitments shall be in effect, any
amount shall remain outstanding under any Note, any Letter of Credit shall
remain outstanding or any other Obligation shall remain unpaid or unsatisfied,
each of the Credit Parties agrees that, unless the Required Lenders shall
otherwise consent in writing, it will, and will cause each of its Subsidiaries
and each other member of the Credit Group to:

 

SECTION 5.1. Financial Statements and Reports. Furnish or cause to be furnished
to the Administrative Agent and each of the Lenders:

 

(a) Within one hundred twenty (120) days after the end of each fiscal year of
the Parent commencing with the fiscal year ending July 31, 2005, the audited
combined balance sheet of the Credit Group as at the end of, and the related
combined statements of income, stockholders’ equity and cash flows for, such
fiscal year, and commencing with the fiscal year ending July 31, 2006, the
corresponding figures as at the end of, and for, the preceding fiscal year,
accompanied by an unqualified report and opinion of Ernst & Young LLP or such
other independent public accountants of nationally recognized standing as shall
be retained by the Parent and be reasonably satisfactory to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards relating to reporting and which report and opinion
shall contain no material exceptions or qualifications except for qualifications
relating to accounting changes (with which such independent public accountants
concur) in response to FASB releases or other authoritative pronouncements,
together with a

 

52



--------------------------------------------------------------------------------

certificate signed by an Authorized Officer of the Borrower, to the effect that
such financial statements fairly present the financial position of the Credit
Group as at the dates indicated and the results of their operations for the
periods indicated in conformity with GAAP;

 

(b) Within sixty (60) days after the end of each of the first three fiscal
quarters of each of fiscal year of the Parent, commencing with the fiscal
quarter ending April 30, 2005, the unaudited combined balance sheet of the
Credit Group and the related unaudited combined statements of income,
stockholders’ equity and cash flows for, such fiscal quarter, and for the
portion of the fiscal year through the end of such fiscal quarter and,
commencing with the fiscal quarter ending July 31, 2005, the corresponding
figures, all as at the end of such quarter, and for the corresponding period, in
the preceding fiscal year, together with a certificate signed by an Authorized
Officer of the Borrower (and in the case of the fiscal quarter ending April 30,
2005, an Authorized Officer of the Parent), to the effect that such financial
statements, while not examined by independent public accountants, reflect, in
the opinion of the Borrower or the Parent, as applicable, all adjustments
necessary to present fairly in all material respects the financial position of
the Credit Group as at the end of the fiscal quarter and the results of
operations for the quarter then ended in conformity with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

 

(c) Simultaneously with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, combined statements of receivables aging, bad
debt experience, returns and concentrations of account debtors in form
satisfactory to the Administrative Agent; provided, however, the Borrower shall
not be obligated to deliver statements pursuant to this Section 5.1(c) for
account debtors under the Fox Agreement unless and until such statements shall
have been delivered by Fox to the Borrower;

 

(d) Simultaneously with delivery of financial statements required under Section
5.1(a) above, a copy of the annual Business Plan for each of the Borrower,
Manga, New Arc and the Credit Group;

 

(e) Simultaneously with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, a certificate of an Authorized Officer of the
Borrower or Parent, as applicable, in form and substance reasonably satisfactory
to the Administrative Agent (i) stating whether or not such Authorized Officer
has knowledge, after due inquiry, of any condition or event which would
constitute an Event of Default or Default and, if so, specifying each such
condition or event, the nature thereof and any action taken or proposed to be
taken with respect thereto, (ii) demonstrating in reasonable detail compliance
with the provisions of Sections 6.10, 6.14, 6.15, 6.16, 6.17, and 6.18 hereof
and including supporting schedules, (iii) certifying that all filings required
under Section 5.7 hereof have been made and listing each such filing that has
been made since the date of the last certificate delivered in accordance with
this Section 5.1(e), (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the most recent audited
financial statements delivered to the Administrative Agent hereunder (but until
the delivery of any audited financial statements hereunder, since the date of
the unaudited financial statements referred to in Section 3.5) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (v) identifying all Subsidiaries
existing on the date of such certificate and indicating, for each such
Subsidiary, whether such Subsidiary was formed or

 

53



--------------------------------------------------------------------------------

acquired since the end of the previous fiscal quarter, (vi) identifying any
changes of the type described in Section 6.9 that have not been previously
reported by a Credit Party, and (vii) identifying any events which give rise to
an obligation by the Borrower hereunder to prepay all or any portion of the
Loans or cash collateralize any Letters of Credit that have occurred since the
end of the previous fiscal quarter and setting forth a reasonably detailed
calculation of the amount of such prepayment obligation or cash
collateralization;

 

(f) Within 10 Business Days of receipt thereof by a Credit Party, copies of all
management letters issued to such Person by its auditors;

 

(g) Promptly upon their becoming available, copies of (i) all registration
statements, proxy statements, notices and reports any Credit Party shall file
with any securities exchange or with the Securities and Exchange Commission or
any successor agency, if any, and (ii) all reports, financial statements, press
releases and other information which any Credit Party shall release, send or
make available to its common stockholders generally;

 

(h) From time to time such information as may be required to keep current each
of the Schedules attached to this Credit Agreement; provided, that none of the
Schedules hereto may be amended without the prior written consent of the
Administrative Agent in its sole discretion except for Schedules 3.1, 3.7(a),
3.7(b), 3.8(a), 3.8(b), 3.11 and 3.18;

 

(i) Simultaneously with delivery of financial statements required under Section
5.1(a) and (b) above and not more than five (5) business days prior to the
issuance of any dividend permitted under Section 6.5(c) hereof, a certificate
signed by an Authorized Officer of the Borrower or the Parent, as applicable,
demonstrating (A) for the Credit Group all projected cash sources (including
cash on hand and borrowings under the Credit Agreement (taking into account
projected Maximum Allowable Outstanding Amount available hereunder), cash
receipts from operations and overhead reimbursements) shall exceed all projected
known cash uses (including debt service, amounts to be spent to acquire film
inventory, print and advertising expenses, overhead and all other cash
expenditures), and (B) (w) including cash flow projections for the ensuing four
quarters (such projections to be prepared in the same format as the projections
set forth on Schedule 5.1(i) hereto), (x) showing sources and uses on a
quarterly basis supported by such projections, (y) showing anticipated Maximum
Allowable Outstanding Amount availability sufficient to support Borrowings
hereunder, and (z) stating that the projections attached thereto were prepared
in good faith based upon reasonable assumptions, all as determined as of each
quarter end and as projected in good faith for the ensuing twenty-four (24)
months;

 

(j) Simultaneously with delivery of financial statements required under Section
5.1(a) and (b) above, a report by management outlining the financial condition
and results of operations of the Credit Group, in a form reasonably acceptable
to the Administrative Agent in its sole discretion;

 

(k) Promptly upon request therefor, any information required by the
Administrative Agent, the Issuing Bank or any Lender under or in connection with
the USA Patriot Act; and

 

54



--------------------------------------------------------------------------------

(l) From time to time such additional information regarding the financial
condition or business of any member of the Credit Group, any Item of Product,
any Distribution Agreement or the Collateral, as the Administrative Agent or any
Lender acting through the Administrative Agent may reasonably request.

 

SECTION 5.2. Corporate Existence; Compliance with Laws. Do or cause to be done
all things necessary (i) to preserve, renew and keep in full force and effect
its legal existence, rights, licenses, permits and franchises and (ii) to comply
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, any Governmental Authority, except (a) as otherwise
permitted under Section 6.6 or (b) in the case of clause (ii) only, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.3. Maintenance of Properties. Keep its tangible properties which are
material to its business in good repair, working order and condition (ordinary
wear and tear excepted) and, from time to time (i) make (or cause to be made)
all necessary and proper repairs, renewals, replacements, additions and
improvements thereto, and (ii) comply at all times with the provisions of all
material leases and other material agreements to which it is a party so as to
prevent any loss or forfeiture thereof or thereunder unless compliance therewith
is being currently contested in good faith by appropriate proceedings and
appropriate reserves have been established in accordance with GAAP; provided,
however, that nothing in this Section 5.3 shall prevent any member of the Credit
Group from discontinuing the use, operation or maintenance of such properties or
disposing of them subject to the prior written consent of the Administrative
Agent in its sole discretion (which consent shall not be unreasonably withheld)
if (x) such discontinuance or disposal is, in the reasonable judgment of the
governing body of such member of the Credit Group, desirable in the conduct of
the business, and (y) such discontinuance or disposal will could not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 5.4. Notice of Material Events.

 

(a) Promptly upon any executive officer of any Credit Party obtaining knowledge
of (i) any Default or Event of Default, (ii) any material adverse change in the
financial condition or operations of any member of the Credit Group, (iii) any
action or event which could reasonably be expected to materially and adversely
affect the performance of the Credit Parties’ obligations under this Credit
Agreement or any other Fundamental Document, the repayment of the Notes or the
security interests granted to the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Bank or the Lenders under this Credit
Agreement or any other Fundamental Document, (iv) any other event which could
reasonably be expected to result in a Material Adverse Effect, (v) the opening
of any office of any member of the Credit Group or the change of the executive
office or the principal place of business of any member of the Credit Group or
of the location of any member of the Credit Group’s books and records with
respect to the Collateral, (vi) any change in the name or jurisdiction of
organization of any member of the Credit Group, (vii) any other event which
could reasonably be expected to materially and adversely impact upon the amount
or collection of accounts receivable of the Credit Parties or otherwise
materially decrease the value of the Collateral or the Pledged Securities,
(viii) any proposed material amendment to any agreements that are part of the
Collateral, or (ix) any Person giving any notice to any Credit Party or taking
any other action to

 

55



--------------------------------------------------------------------------------

enforce remedies with respect to a claimed default or event or condition of the
type referred to in paragraph (g) or (h) of Article 7, such Credit Party shall
promptly give written notice thereof to the Administrative Agent specifying the
nature and period of existence of any such condition or event, or specifying the
notice given or action taken by such Person and the nature of such claimed Event
of Default or condition and what action any member of the Credit Group has
taken, is taking and proposes to take with respect thereto.

 

(b) Promptly upon any Authorized Officer of any Credit Party obtaining knowledge
of (i) the institution of, or threat of, any action, suit, proceeding,
investigation or arbitration by any Governmental Authority or other Person
against or affecting any material portion any member of the Credit Group’s
assets or any Item of Product, (ii) the institution of, or threat of, any
action, suit, proceeding, investigation or arbitration by any Governmental
Authority or other Person against or affecting any member of the Credit Group or
any of their respective properties or rights which, if adversely determined,
could be reasonably expected to result in a Material Adverse Effect, or (iii)
any material development in any such action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) which, if
decided adversely, could reasonably be expected to result in a Material Adverse
Effect, such member of the Credit Group shall promptly give written notice
thereof to the Administrative Agent and provide such other information as may be
available to it to enable the Lenders to evaluate such matters; and, in addition
to the requirements set forth in clauses (i), (ii) and (iii) of this subsection
(b), such member of the Credit Group upon request shall promptly give notice of
the status of any action, suit, proceeding, investigation or arbitration covered
by a report delivered to the Lenders pursuant to clause (i), (ii) or (iii) above
to the Lenders and provide such other information as may be reasonably requested
and available to it to enable the Lenders to evaluate such matters.

 

SECTION 5.5. Insurance.

 

(a) Keep its assets which are of an insurable character insured (to the extent
and for the time periods consistent with customary industry standards) by
financially sound and reputable insurers against loss or damage by fire,
explosion, theft or other hazards which are included under extended coverage in
amounts not less than the insurable value of the property insured or such lesser
amounts, and with such self-insured retention or deductible levels, as are
consistent with normal industry standards.

 

(b) Maintain with financially sound and reputable insurers, insurance against
other hazards and risks and liability to Persons and property to the extent and
in the manner consistent with or customary standards.

 

(c) Maintain, or cause to be maintained, in effect during the period from the
commencement of production of each Item of Product produced by any member of the
Credit Group or from the date of acquisition of each Item of Product acquired by
any member of the Credit Group, through the third anniversary of the date on
which such Item of Product is Completed and as otherwise required by applicable
contracts, a so-called “Errors and Omissions” policy covering all such Items of
Product, and cause such Errors and Omissions policy to provide coverage to the
extent and in such manner as is customary for Items of Product of like type but,
at minimum, to the extent and in such manner as is required under all applicable
contracts relating thereto.

 

56



--------------------------------------------------------------------------------

(d) Maintain, or cause to be maintained, in effect during the period from the
commencement of production of each Item of Product produced by any member of the
Credit Group, (i) until such time as the Administrative Agent shall have been
provided with satisfactory evidence of the existence of one negative or master
tape in one location and an interpositive, internegative or duplicate master
tape in another location of the final version of the Completed Item of Product,
insurance on the negatives and sound tracks or master tapes of such Item of
Product in such amounts and in such manner as is consistent with customary
industry standards for similar Items of Product, and (ii) until production of
such Item of Product has been concluded, a cast insurance policy with respect to
such Item of Product, which provides coverage to the extent and in such manner
as is customary for Items of Product of a like type, but at minimum, to the
extent required under all applicable contracts relating thereto.

 

(e) Maintain, or cause to be maintained, in effect distributor’s “Errors and
Omissions” insurance to the extent and in amounts consistent with or customary
industry standards.

 

(f) In the case of the Credit Parties, cause all such above-described insurance
(excluding worker’s compensation insurance) to: (i) provide for the benefit of
the Lenders that 30 days’ prior written notice of cancellation, termination,
non-renewal or lapse or material change of coverage shall be given to the
Administrative Agent; (ii) name the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders as a loss payee (except
for “Errors and Omissions” insurance and other third party liability insurance);
provided, however, that production insurance recoveries received prior to
Completion or abandonment of an Item of Product may be utilized to finance the
production of such an Item of Product, and; provided, further, that so long as
no Event of Default has occurred or is continuing, property insurance proceeds
may be used to repair damage in respect of which such proceeds were received;
and (iii) to the extent that none of the Administrative Agent, the Issuing Bank
and the Lenders shall be liable for premiums or calls, name the Administrative
Agent (for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders) as additional insureds including, without limitation, under any “Errors
and Omissions” policy.

 

(g) Render to the Administrative Agent upon the request of the Administrative
Agent a broker’s report in form and substance reasonably satisfactory to the
Administrative Agent as to all such insurance coverage including such detail as
the Administrative Agent may reasonably request.

 

SECTION 5.6. Music. With respect to any Item of Product produced by a member of
the Credit Group, when an Item of Product has been scored, if requested by the
Administrative Agent, deliver to the Administrative Agent within a reasonable
period of time after such request (a) written evidence of the music
synchronization rights, if any, obtained from the composer or the licensor of
the music, and (b) copies of all music cue sheets with respect to such Item of
Product.

 

57



--------------------------------------------------------------------------------

SECTION 5.7. Copyrights and Trademarks.

 

(a) Within thirty (30) days after the initial release or broadcast of each Item
of Product, to the extent any member of the Credit Group is or becomes the
copyright proprietor thereof or otherwise acquires a copyrightable interest
therein, or any member of the Credit Group acquires any trademark, service mark,
trade name or service name, take any and all actions necessary to register the
copyright for such Item of Product or such trademark, service mark, trade name
or service name, in the name of such member of the Credit Group subject, in the
case of the Credit Parties, to a Lien in favor of the Administrative Agent for
the benefit of itself, the Issuing Bank and the Lenders pursuant to the
Copyright Security Agreement and the Trademark Security Agreement) in conformity
with the laws of the United States of America and such other jurisdictions as
the Administrative Agent may reasonably specify, and promptly deliver to the
Administrative Agent (x) written evidence of the registration of any and all
such copyrights for inclusion in the Collateral under this Credit Agreement, and
(y) a Copyright Security Agreement Supplement or a Trademark Security Agreement
relating to such item or such trademark, service mark, trade name or service
name, executed by such Credit Party.

 

(b) Obtain instruments of transfer or other documents evidencing the interest of
any member of the Credit Group with respect to the copyright relating to Items
of Product in which such member of the Credit Group is not entitled to be the
initial copyright proprietor and any trademark, service mark, trade name or
service name which such member of the Credit Group acquires, and promptly record
if such interest may be registered with the United States Copyright Office, the
United States Trademark Office or such other jurisdictions, such instruments of
transfer on the United States Copyright Register or the United States Trademark
Register and such other jurisdictions as the Administrative Agent may reasonably
specify.

 

SECTION 5.8. Books and Records, Examination.

 

(a) Maintain or cause to be maintained at all times true and complete books and
records of its financial operations and provide the Administrative Agent and its
representatives (and after the occurrence and during the continuance of an Event
of Default and with reasonable coordination, the Lenders and their
representatives) access to such books and records and to any of its properties
or assets upon reasonable notice and during regular business hours in order that
the Administrative Agent (and the Lenders, if applicable) may make such audits
and examinations and make abstracts from such books, accounts, records and other
papers pertaining to the Collateral and upon notification to the Credit Parties,
permit the Administrative Agent or its representatives (and after the occurrence
and during the continuance of an Event of Default and with reasonable
coordination, the Lenders and their representatives) to discuss the affairs,
finances and accounts with, and be advised as to the same by, officers and
independent accountants, all as the Administrative Agent (or the Lenders, if
applicable) may deem appropriate for the purpose of verifying the accuracy of
the each report delivered by any Credit Party to the Administrative Agent and/or
the Lenders pursuant to this Credit Agreement or for otherwise ascertaining
compliance with this Credit Agreement or any other Fundamental Document.

 

(b) If, at any time when an Event of Default is not in existence, the
Administrative Agent wishes to confirm with account debtors and other payors the
amounts and terms of any or all receivables, the Administrative Agent will so
notify the Credit Parties. The Administrative Agent agrees to have such
confirmation made through the Credit Parties’

 

58



--------------------------------------------------------------------------------

auditors. If for any reason such auditors fail to proceed with the
confirmations, the Administrative Agent may proceed to make such confirmations
directly with account debtors and other payors after prior written notice to the
Borrower. Each of the Credit Parties hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall be
entitled to confirm directly with account debtors and other payors, the amounts
and terms of all accounts receivable.

 

SECTION 5.9. Third Party Audit Rights. Promptly notify the Administrative Agent
of, and at all times allow the Administrative Agent access to the results of,
all audits conducted by any member of the Credit Group of any third party
licensee, partnership or joint venture under any agreement with respect to any
Item of Product included in the Collateral. The Credit Parties will exercise
their audit rights with respect to any such third party licensees, partnerships
and joint ventures upon the reasonable request of the Administrative Agent to
the extent that the Credit Parties shall have the right to conduct such audits.
After an Event of Default has occurred and is continuing, the Administrative
Agent shall have the right to exercise directly or through any Credit Party,
such Credit Party’s right to audit any obligor under an agreement with respect
to any Item of Product included in the Collateral.

 

SECTION 5.10. Observance of Agreements. Duly observe and perform all material
terms and conditions of all material agreements with respect to the exploitation
of Items of Product and diligently protect and enforce the rights of the Credit
Group under all such agreements in a manner consistent with prudent business
judgment and subject to the terms and conditions of such agreements as from time
to time in effect.

 

SECTION 5.11. Laboratories; No Removal.

 

(a) To the extent any member of the Credit Group has control over, or rights to
receive, any of the Physical Materials relating to any Item of Product, deliver
or cause to be delivered to a Laboratory or Laboratories all negative and
preprint material, master tapes and all sound track materials with respect to
each such Item of Product and, in the case of the Credit Parties, deliver to the
Administrative Agent a fully executed Pledgeholder Agreement with respect to
such materials. To the extent that any Credit Party has only rights of access to
preprint material or master tapes and has not created duplicate materials
sufficient to exploit its rights and has not stored such duplicate materials at
a Laboratory that has delivered a Pledgeholder Agreement to the Administrative
Agent, then the applicable Credit Party will deliver to the Administrative Agent
a fully executed Laboratory Access Letter covering such materials. In the case
of the Credit Parties, prior to requesting any such Laboratory to deliver any
negative or other preprint or sound track material or master tapes to another
Laboratory, such Credit Party shall provide the Administrative Agent with a
Pledgeholder Agreement or Laboratory Access Letter, as appropriate, executed by
such other Laboratory and all other parties to such Pledgeholder Agreement
(including the Administrative Agent). Each Credit Party hereby agrees not to
deliver or remove or cause the delivery or removal of the original negative and
film or sound materials or master tapes with respect to any Item of Product
owned by any member of the Credit Group or in which any member of the Credit
Group has an interest to a location outside the United States of America, Canada
or the United Kingdom.

 

59



--------------------------------------------------------------------------------

(b) During production of any Item of Product produced by any member of the
Credit Group, such member of the Credit Group shall promptly deliver the daily
rushes for such Item of Product to the appropriate Laboratory as soon as
reasonably practicable and, in any event, no less frequently than weekly.

 

(c) With respect to Items of Product Completed after the Closing Date, promptly
after Completion, deliver to the Administrative Agent and the Laboratories which
are signatories to Pledgeholder Agreements a revised schedule of Items of
Product on deposit with such Laboratories to the extent applicable.

 

SECTION 5.12. Taxes and Charges; Indebtedness in Ordinary Course of Business.
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become in arrears (after giving effect to applicable extensions), all
material taxes, assessments, levies and other governmental charges, imposed upon
any member of the Credit Group or its properties, sales and activities, or any
part thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid might by law become a Lien (other
than a Permitted Encumbrance) upon any property of any member of the Credit
Group except for any such amounts which if unpaid, individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect;
provided, however, that any such tax, assessment, levy or charge need not be
paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if such member of the Credit Group shall
have set aside on its books reasonable reserves (the presentation of which is
segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary; and provided, further, that such member of
the Credit Group will pay all such taxes, assessments, levies or other
governmental charges forthwith upon the commencement of proceedings to foreclose
any Lien which may have attached as security therefor or post a bond or other
security therefor. Each member of the Credit Group will promptly pay when due,
or in conformance with customary trade terms, all other indebtedness incident to
its operations.

 

SECTION 5.13. Liens. Defend the Collateral (including, without limitation, the
Pledged Securities) against any and all Liens howsoever arising, other than
Permitted Encumbrances, and in any event defend against any attempted
foreclosure.

 

SECTION 5.14. Further Assurances; Security Interests.

 

(a) Upon the reasonable request of the Administrative Agent, duly execute and
deliver, or cause to be duly executed and delivered, at the cost and expense of
the Credit Parties, such further instruments as may be necessary or desirable in
the reasonable judgment of the Administrative Agent to carry out the provisions
and purposes of this Credit Agreement and the other Fundamental Documents.

 

(b) Upon the reasonable request of the Administrative Agent, promptly execute
and deliver or cause to be executed and delivered, at the cost and expense of
the Credit Parties, such further instruments as may be appropriate in the
reasonable judgment of the Administrative Agent, to provide the Administrative
Agent for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders a first perfected Lien in the Collateral (subject to Permitted
Encumbrances) and any and all documents (including, without limitation, the

 

60



--------------------------------------------------------------------------------

execution, amendment or supplementation of any financing statement and
continuation statement or other statement) for filing under the provisions of
the UCC and the rules and regulations thereunder, or any other Applicable Law,
and perform or cause to be performed such other ministerial acts which are
reasonably necessary or advisable, from time to time, in order to grant and
maintain in favor of the Administrative Agent for the benefit of itself, the
Issuing Bank and the Lenders the security interest in the Collateral
contemplated hereunder and under the other Fundamental Documents, subject only
to Permitted Encumbrances.

 

(c) Promptly undertake to deliver or cause to be delivered to the Administrative
Agent, the Issuing Bank and the Lenders from time to time such other
documentation, consents, authorizations and approvals in form and substance
reasonably satisfactory to the Administrative Agent, as the Administrative Agent
shall deem reasonably necessary or advisable to perfect or maintain the Liens of
the Administrative Agent for the benefit of itself, the Issuing Bank and the
Lenders.

 

SECTION 5.15. ERISA Compliance and Reports. Furnish to the Administrative Agent
(a) as soon as possible, and in any event within thirty (30) days after any
executive officer of a Credit Party has knowledge that (i) any Reportable Event
with respect to any Plan has occurred, a statement of an executive officer of
the Credit Party, setting forth on behalf of such Credit Party details as to
such Reportable Event and the action which it proposes to take with respect
thereto, together with a copy of the notice, if any, required to be filed of
such Reportable Event given to the PBGC, or (ii) an accumulated funding
deficiency has been incurred or an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan, a Plan or Multiemployer Plan has been or is proposed to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA, proceedings have been instituted to terminate a Plan, a proceeding has
been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan, or any such Credit Party or ERISA
Affiliate will incur any material liability (including any contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan or Multiemployer Plan under Sections 4062, 4063, 4201 or 4204 of ERISA, a
statement of an executive officer of the Credit Party, setting forth details as
to such event and the action the applicable Credit Party proposes to take with
respect thereto, (b) promptly upon reasonable request of the Administrative
Agent, copies of each annual and other report with respect to each Plan subject
to Title IV of ERISA and (c) promptly after receipt thereof, a copy of any
notice any Credit Party or ERISA Affiliate may receive from the PBGC relating to
the PBGC’s intention to terminate any Plan or to appoint a trustee to administer
any Plan.

 

SECTION 5.16. Environmental Laws.

 

(a) Promptly notify the Administrative Agent upon an executive officer of any
member of the Credit Group becoming aware of any violation or potential
violation or non-compliance with, or liability or potential liability under any
Environmental Laws which, when taken together with all other pending violations
could reasonably be expected to have a Material Adverse Effect, and promptly
furnish to the Administrative Agent all notices of any nature which any member
of the Credit Group may receive from any Governmental Authority or other Person
with respect to any violation, or potential violation or non-compliance with, or

 

61



--------------------------------------------------------------------------------

liability or potential liability under any Environmental Laws which, in any case
or when taken together with all such other notices, could reasonably be expected
to have a Material Adverse Effect.

 

(b) Comply with and use reasonable efforts to ensure compliance by all tenants
and subtenants with all Environmental Laws, and obtain and comply in all
respects with and maintain and use best efforts to ensure that all tenants and
subtenants obtain and comply in all respects with and maintain any and all
licenses, approvals, registrations or permits required by Environmental Laws,
except where failure to do so could not have a Material Adverse Effect.

 

(c) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under all Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities, except where failure to do so could
not have a Material Adverse Effect. Any order or directive whose lawfulness is
being contested in good faith by appropriate proceedings shall be considered a
lawful order or directive when such proceedings, including any judicial review
of such proceedings, have been finally concluded by the issuance of a final
non-appealable order; provided, however, that the appropriate member of the
Credit Group shall have set aside on its books reasonable reserves (the
presentation of which is segregated to the extent required by GAAP) adequate
with respect thereto if reserves shall be deemed necessary.

 

(d) Defend, indemnify and hold harmless the Administrative Agent, the Issuing
Bank and the Lenders, and their respective employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to the
violation of or non-compliance by any member of the Credit Group with any
Environmental Laws, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable attorney
and consultant fees, investigation and laboratory fees, court costs and
litigation expenses, but excluding therefrom all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses arising out of or
resulting from (i) the gross negligence or willful acts or willful misconduct of
any indemnified party, (ii) any claims, demand, penalties, fines, liabilities,
settlements, damages, costs and expenses against an indemnified party by any
member of the Credit Group in which (but only to the extent that) such member of
the Credit Group is the prevailing party or (iii) any acts or omissions of any
indemnified party occurring after any indemnified party is in possession of, or
controls the operation of, any property or asset.

 

SECTION 5.17. Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit, to (i) to fund secured loans to be made by the Borrower to Manga and New
Arc, (ii) on the Closing Date, to pay a dividend to Parent of up to $25,000,000,
(iii) to pay certain other dividends from time to time to the extent permitted
hereunder and (iv) for general working capital purposes.

 

SECTION 5.18. Distribution Agreements, Letters of Credit, Etc.

 

(a) Promptly upon receipt thereof, deliver to the Administrative Agent to be
held as part of the Collateral, a copy of all letters of credit (including any
amendments thereto)

 

62



--------------------------------------------------------------------------------

which are received by a Credit Party (whether pursuant to a Distribution
Agreement or otherwise) after the date hereof and provide the Administrative
Agent access to the originals of all such letters of credit.

 

(b) Furnish to the Administrative Agent, concurrently with the delivery of each
quarterly compliance certificate, (i) a list in the form of Schedule 3.17 hereto
of all material Distribution Agreements executed during the preceding quarter
and all material amendments to existing Distribution Agreements which amendments
were executed during the preceding quarter, and (ii) copies of all Notices of
Assignment and Irrevocable Instructions (as required by Section 8.3 hereof)
executed during the preceding quarter.

 

(c) From time to time (i) furnish to the Administrative Agent such information
and reports regarding the Distribution Agreements (for which amounts payable by
or to a member of the Credit Group exceed $2,500,000 over the term of such
Distribution Agreement) to which any member of the Credit Group is a party as
the Administrative Agent may reasonably request, and (ii) upon the occurrence
and during the continuation of an Event of Default and the reasonable request of
the Administrative Agent, make to the other parties to a Distribution Agreement
to which any member of the Credit Group is a party such demands and requests for
information and reports or for action as such member of the Credit Group is
entitled to make under each such Distribution Agreement.

 

(d) Take all action on its part to be performed necessary to effect timely
payments under all letters of credit, including, without limitation, timely
preparation, acquisition and presentation of all documents, drafts or other
instruments required to effect payment thereunder.

 

SECTION 5.19. Location of Production Accounts. Promptly inform the
Administrative Agent of the location of the Production Account for each Item of
Product produced by a Credit Party.

 

SECTION 5.20. Performance of Obligations.

 

(a) Duly observe and perform all material terms and conditions of all production
services agreements with respect to an item of Product to which a member of the
Credit Group is a party, the Distribution Agreements, all agreements that are
included in the chain of title for an item of Product to which a member of the
Credit Group is a party and all other material agreements with respect to the
production, development and/or exploitation of an item of Product to which a
member of the Credit Group is a party and diligently protect and enforce the
rights of any member of the Credit Group under all such agreements in a manner
consistent with prudent business judgment.

 

SECTION 5.21. Indebtedness. Furnish to the Administrative Agent copies of all
material debt instruments or other evidence of Indebtedness incurred by any
member of the Credit Group.

 

SECTION 5.22. Subsidiaries. Prior to commencement of operations of any new
Subsidiary of a Credit Party, the Credit Parties shall cause such new Subsidiary
to deliver to the Administrative Agent: (x) with respect to each such Subsidiary
that is not a Controlled Foreign

 

63



--------------------------------------------------------------------------------

Subsidiary, (i) an Instrument of Assumption and Joinder duly executed by such
Subsidiary, (ii) an appropriate UCC-1 financing statement for such Subsidiary,
(iii) to the extent that 100% of the Equity Interests of such Subsidiary have
not previously been pledged to the Administrative Agent (for the benefit of the
Issuing Bank and the Lenders), an executed pledge agreement and the certificates
representing 100% of the Equity Interests of such Subsidiary together (in the
case of Pledged Securities comprising capital stock) with undated stock powers
executed in blank, as applicable, or any comparable documents for non-corporate
entities, and (iv) organizational documents to the extent set forth in Section
4.1 hereof; and (y) with respect to each such Subsidiary that is a Controlled
Foreign Subsidiary, (i) to the extent that 66% of the Equity Interests of such
Subsidiary have not previously been pledged to the Administrative Agent (for the
benefit of the Issuing Bank and the Lenders), an executed pledge agreement and
the certificates representing 66% of the Equity Interests of such Subsidiary
together (in the case of Pledged Securities comprising capital stock) with
undated stock powers executed in blank, as applicable, or any comparable
documents for non-corporate entities and (ii) organizational documents to the
extent set forth in Section 4.1 hereof.

 

SECTION 5.23. Fiscal Year End. For any member of the Credit Group with a fiscal
year end of other than July 31, within 30 days after the Closing Date change its
fiscal year end to July 31 in each year.

 

6. NEGATIVE COVENANTS

 

From the date hereof and for so long as the Commitments shall be in effect, any
amount shall remain outstanding under any Note, any Letter of Credit shall
remain outstanding or any other Obligation shall remain unpaid or unsatisfied,
each of the Credit Parties agrees that, unless the Required Lenders shall
otherwise consent in writing, it will not and will not allow any of its
Subsidiaries or any other member of the Credit Group to:

 

SECTION 6.1. Limitations on Indebtedness. Incur, create, assume or suffer to
exist any preferred stock or Indebtedness or permit any partnership or joint
venture in which any member of the Credit Group is a general partner to incur,
create, assume or suffer to exist any Indebtedness other than:

 

(a) the Indebtedness represented by the Notes and the other Obligations;

 

(b) Guaranties permitted pursuant to Section 6.3 hereof;

 

(c) Indebtedness in respect of secured purchase money financing (including
Capital Leases) to the extent permitted by Section 6.2(c), in an amount not to
exceed $250,000 in the aggregate outstanding;

 

(d) unsecured liabilities for acquisition of rights or Items of Product and
trade payables incurred in the ordinary course of business and payable on normal
trade terms and not otherwise prohibited hereunder;

 

(e) liabilities relating to net or gross profit participations and other
contingent compensation, including royalties, deferments and guild residuals
with respect to the production, distribution, acquisition or other exploitation
of Items of Product;

 

64



--------------------------------------------------------------------------------

(f) Indebtedness in respect of inter-company advances constituting Investments
permitted under Section 6.4(c);

 

(g) Indebtedness in respect of loans from the Borrower to Manga and New Arc,
provided that such Indebtedness is (i) evidenced by promissory notes made by
Manga and New Arc, as applicable, in favor of the Borrower, in form and
substance acceptable to the Administrative Agent and pledged to the
Administrative Agent (on behalf of itself, the Lenders and the Issuing Bank) as
security for the Obligations and (ii) secured by a Lien over all of the assets
of Manga and New Arc, as applicable, in favor of the Borrower, and such Lien is
assigned to the Administrative Agent (on behalf of itself, the Lenders and the
Issuing Bank) as security for the Obligations;

 

(h) existing Indebtedness listed on Schedule 6.1 hereto, and any extensions and
renewals thereof which are approved by the Administrative Agent;

 

(i) Subordinated Debt in an amount not to exceed $10,000,000 on such terms and
conditions as are approved in advance by the Administrative Agent in writing in
its sole discretion, which terms and conditions shall provide at a minimum, that
such Subordinated Debt (i) is unsecured, (ii) is subordinated to the Obligations
(it being understood that such subordination terms may permit the payment of
regularly scheduled interest payments if no Default or Event of Default is
continuing at the time that such interest payment is to be paid or will result
therefrom) and (iii) has a maturity date not less than one year after the
Maturity Date and does not provide for any earlier amortization;

 

(j) intercompany loans payable by a member of the Credit Group to IDT or any of
its Affiliates for certain corporate allocations on behalf of such member of the
Credit Group in the ordinary course of business, provided that the expenditure
by IDT or its Affiliate on behalf of such member of the Credit Group would be
permitted to be incurred directly by such member of the Credit Group hereunder
and under the other Fundamental Documents; and

 

(k) other Indebtedness not to exceed $1,000,000.

 

SECTION 6.2. Limitations on Liens. Incur, create, assume or suffer to exist any
Lien on any of its revenue stream, property or assets, whether now owned or
hereafter acquired, except:

 

(a) the Liens of the Administrative Agent (for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders) under this Credit Agreement, the other
Fundamental Documents and any other document contemplated hereby or thereby;

 

(b) existing Liens listed on Schedule 6.2 hereof;

 

(c) purchase money Liens in connection with Capital Expenditures permitted
pursuant to Section 6.10 hereof granted to the vendor or Person financing the
acquisition of property, plant or equipment if: (w) the Lien is limited to the
particular assets acquired; (x) the Indebtedness secured by the Lien does not
exceed the acquisition cost of the particular assets acquired; and (y) such
transaction does not otherwise violate this Credit Agreement;

 

65



--------------------------------------------------------------------------------

(d) Liens pursuant to written security agreements in favor of guilds which are
required pursuant to collective bargaining agreements on terms reasonably
satisfactory to the Administrative Agent;

 

(e) deposits under worker’s compensation, unemployment insurance and social
security and similar laws or to secure statutory obligations or surety, appeal,
performance or other similar bonds (other than completion bonds) or to secure
performance as lessee under leases of real or personal property and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

 

(f) Liens customarily granted or incurred in the ordinary course of business
with regard to goods provided or services rendered by laboratories and
production houses, record warehouses, common carriers, landlords, warehousemen,
mechanics and suppliers of materials and equipment;

 

(g) Liens arising out of attachments, judgments or awards as to which an appeal
or other appropriate proceedings for contest or review are timely commenced (and
as to which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed)) and as to which
appropriate reserves have been established in accordance with GAAP;

 

(h) Liens for taxes, assessments or other governmental charges or levies the
validity or amount of which is not yet due or is currently being contested in
good faith by appropriate proceedings pursuant to the terms of Section 5.12
hereof;

 

(i) possessory Liens (other than those of Laboratories and production houses)
which (i) occur in the ordinary course of business, (ii) secure normal trade
debt which is not yet due and payable and (iii) do not secure Indebtedness;

 

(j) Liens arising by virtue of any statutory or common law provision relating to
banker’s Liens, rights of setoff or similar rights with respect to deposit
accounts;

 

(k) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar encumbrances on real property which do not in the
reasonable opinion of the Administrative Agent materially detract from the value
of the property subject thereto, interfere with ordinary conduct of business of
any member of the Credit Group or have a Material Adverse Effect;

 

(l) Liens in favor of licensees to secure their right to enjoy their licensed
rights pursuant to Distribution Agreements entered into in the ordinary course
of business on terms reasonably satisfactory to the Administrative Agent;

 

(m) Liens in favor of a co-financier of an Item of Product, provided that such
lien shall only secure the co-financier’s pro-rata share of any proceeds of the
Item of Product;

 

(n) Liens to secure Indebtedness permitted under Section 6.1(c);

 

(o) Liens to secure transactions permitted under Section 6.8;

 

66



--------------------------------------------------------------------------------

(p) Liens in favor of completion guarantors in connection with Items of Product
to secure the rights of such completion guarantors to recoup their contributions
to negative cost of such Items of Product, provided that such Liens are in form
and substance reasonably satisfactory to the Administrative Agent; and

 

(q) Liens granted by Manga and New Arc, as applicable, in favor of the Borrower
to secure Indebtedness permitted under Section 6.1(g).

 

SECTION 6.3. Limitation on Guaranties. Incur, create, assume or suffer to exist
any Guaranty (including any obligation as a general partner of a partnership or
as a joint venturer of a joint venture in respect of Indebtedness of such
partnership or joint venture), either directly or indirectly, except:

 

(a) performance guarantees in the ordinary course of business under guild
agreements, or to suppliers, licensees or laboratories which are providing
services in connection with the production, acquisition, distribution or
exploitation of any Item of Product by or for a member of the Credit Group;

 

(b) the endorsement of negotiable instruments for deposit or collection in the
ordinary course of business;

 

(c) the Guaranties made by the Guarantors pursuant to Article 9 hereof;

 

(d) existing Guaranties listed on Schedule 6.3 hereto and any extensions and
renewals thereof acceptable to the Administrative Agent;

 

(e) any Guaranty by the Borrower, Manga UK, Manga or New Arc of the obligations
of any of their respective Subsidiaries; and

 

(f) any Guaranty by Manga or New Arc of obligations incurred in connection with
the creation or acquisition of an Item of Product that Manga or New Arc, as
applicable, could have undertaken directly without violating the terms of this
Credit Agreement.

 

SECTION 6.4. Limitations on Investments. Create, make or incur any Investment
after the date hereof, except:

 

(a) the purchase of Cash Equivalents;

 

(b) Guaranties permitted under Section 6.3 to the extent constituting
Investments;

 

(c) Investments by a Credit Party in any Subsidiary of such Credit Party;

 

(d) Investments constituting intercompany Indebtedness permitted under Section
6.1(g);

 

67



--------------------------------------------------------------------------------

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, customers or other debtors or in
settlement of delinquent obligations arising in the ordinary course of business;
and

 

(f) other Investments approved by the Administrative Agent.

 

SECTION 6.5. Restricted Payments. Pay or declare or enter into any agreement to
pay or otherwise become obligated to make any Restricted Payment, other than:

 

(a) dividends or distributions payable solely in additional shares of common
stock of a Credit Party;

 

(b) on the Closing Date, dividends of up to $25,000,000 in the aggregate to
Parent;

 

(c) on July 31, 2005, and on each October 31, January 31, April 30 and July 31
thereafter, a dividend of up to $5,000,000 on each such date to Parent; provided
that the Borrower has at least $10,000,000 of aggregate availability under the
Facility (i.e., unused Total Commitments against which it may then borrow after
giving effect to all the terms of this Credit Agreement) plus cash or Cash
Equivalents on the combined balance sheet as of such date;

 

(d) payments to the Borrower, Manga UK, Manga or New Arc;

 

(e) cash dividends by the Top-Tier Foreign Anchor Bay Companies to the Parent,
provided that the Parent contributes to the Borrower an amount in cash equal to
the amount of such cash dividends simultaneously with the issuance of such cash
dividends;

 

(f) cash dividends by a Second-Tier Foreign Anchor Bay Company to a Top-Tier
Foreign Anchor Bay Company;

 

(g) payments as part of customary tax sharing arrangements; and

 

(h) to the extent permitted under Section 14.16 hereof, payments with respect to
intercompany Indebtedness, intercompany receivables or intercompany advances
constituting Investments permitted under Section 6.4 hereof.

 

SECTION 6.6. Consolidation, Merger or Sale of Assets, etc. Whether in one
transaction or a series of transactions, wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, or sell or
otherwise dispose of all or substantially all of its property, stock, Equity
Interests or assets or agree to do or suffer any of the foregoing, except that
(x) any Credit Party may merge with and into, or transfer assets to, another
Credit Party (including without limitation any Person which becomes a Guarantor
immediately upon the completion of such merger or transfer; provided, that at
the time of such merger or transfer and after giving effect thereto no Default
or Event of Default shall have occurred and be continuing) and (y) any Top-Tier
Foreign Anchor Bay Company may merge with and into, or transfer assets to,
another Top-Tier Foreign Anchor Bay Company; provided, however, that, in the
case of clause (x), if any such transaction involves the Borrower, then the
Borrower must be the surviving entity in each such transaction.

 

68



--------------------------------------------------------------------------------

SECTION 6.7. Receivables. Sell, discount or otherwise dispose of notes, accounts
receivable or other obligations owing to any member of the Credit Group except
for the purpose of collection in the ordinary course of business.

 

SECTION 6.8. Sale and Leaseback. Enter into any arrangement with any Person or
Persons, whereby in contemporaneous transactions any member of the Credit Group
sells essentially all of its right, title and interest in an Item of Product and
acquires or licenses the right to distribute or exploit such Item of Product in
media and markets accounting for substantially all the value of such Item of
Product, unless such arrangement does not impair the collateral position of the
Administrative Agent, the Issuing Bank and the Lenders and is evidenced by
documentation reasonably acceptable to the Administrative Agent.

 

SECTION 6.9. Places of Business; Change of Name, Jurisdiction. Change the
location of its chief executive office or principal place of business or any of
the locations where it keeps any material portion of the Collateral or its books
and records with respect to the Collateral or change its name or jurisdiction of
organization without in each case (i) giving the Administrative Agent ten (10)
Business Days’ prior written notice of such change, and (ii) in the case of the
Credit Parties, filing any additional Uniform Commercial Code financing
statements, and such other documents reasonably requested by the Administrative
Agent to maintain perfection of the security interest of the Administrative
Agent for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders, in the Collateral.

 

SECTION 6.10. Limitations on Capital Expenditures. Make, or incur any obligation
to make, Capital Expenditures (excluding items included in the cost of Items of
Product, acquisition of licenses or masters development) for any fiscal year in
excess of $500,000 in the aggregate.

 

SECTION 6.11. Transactions with Affiliates. Enter into any transaction with any
of its Affiliates unless such transaction (i) occurs in the ordinary course of
business on an arm’s-length basis, (ii) is approved by the Administrative Agent
(which such approval shall not be unreasonably withheld) or (iii) is described
on Schedule 6.11 hereto.

 

SECTION 6.12. Business Activities. Engage in any business activities other than
activities in which it is currently engaged.

 

SECTION 6.13. Fiscal Year End. Change its fiscal year end to other than July
31st, in each year.

 

SECTION 6.14. Overhead Expense. Permit aggregate consolidated overhead expenses
in any fiscal year to exceed the amount set forth below for such fiscal year:

 

Fiscal Year

--------------------------------------------------------------------------------

   Overhead Expense


--------------------------------------------------------------------------------

2005

   $ 20,000,000

2006

   $ 25,000,000

2007

   $ 26,000,000

2008

   $ 27,000,000

2009

and each fiscal year thereafter

   $ 28,000,000

 

69



--------------------------------------------------------------------------------

SECTION 6.15. Minimum Consolidated Tangible Net Worth. Permit the minimum
Consolidated Tangible Net Worth of the Credit Group to be less than (i) for the
period from the Closing Date through July 31, 2005, $30,000,000 minus any
dividends paid by a Credit Party on the Closing Date and (ii) in any fiscal year
thereafter, $30,000,000 plus 50% of the Combined Net Income (without any
deduction for losses) of the Credit Group for each fiscal year ended subsequent
to the Closing Date minus any permitted dividends paid by a Credit Party on or
subsequent to the Closing Date.

 

SECTION 6.16. Cash Investment in Licenses, Masters or Film. Permit aggregate
consolidated cash investment in licenses, masters or films to exceed $50,000,000
in any fiscal year.

 

SECTION 6.17. Minimum Combined Operating Cash Flow. Maintain a combined
Operating Cash Flow of the Credit Group in any fiscal year of less than the
amount set forth below for such fiscal year:

 

Fiscal Year

--------------------------------------------------------------------------------

   Minimum Combined
Operating Cash Flow


--------------------------------------------------------------------------------

2005

   $ 30,000,000

2006

   $ 35,000,000

2007

   $ 40,000,000

2008

and each fiscal year thereafter

   $ 45,000,000

 

SECTION 6.18. Maximum Allowable Outstanding Amount. Permit the Outstanding
Amount at any time to exceed the amount set forth below during the applicable
period:

 

Period

--------------------------------------------------------------------------------

 

Maximum Allowable Outstanding Amount

--------------------------------------------------------------------------------

Closing Date through

July 31, 2006

 

1.5 times Combined

Operating Cash Flow for the

last four fiscal quarters

August 1, 2006 through

July 31, 2007

 

1.25 times Combined

Operating Cash Flow for the

last four fiscal quarters

August 1, 2007 through

July 31, 2008

 

1.0 times Combined

Operating Cash Flow for the

last four fiscal quarters

August 1, 2008 through

Maturity Date

 

0.5 times Combined

Operating Cash Flow for the

last four fiscal quarters

 

70



--------------------------------------------------------------------------------

SECTION 6.19. Bank Accounts. After the date hereof, open or maintain any bank
account other than (a) accounts maintained at the Administrative Agent, (b)
accounts maintained at a Lender or other financial institutions approved by the
Administrative Agent (not to be unreasonably withheld) and listed on Schedule
6.19 hereof, or (c) a Production Account, as to which the Administrative Agent
shall have received notice, in the case of the Credit Parties, for which an
Account Control Agreement has been delivered to the Administrative Agent.

 

SECTION 6.20. ERISA Compliance. Engage in a “prohibited transaction”, as defined
in Section 406 of ERISA or Section 4975 of the Code, with respect to any Plan or
Multiemployer Plan or knowingly consent to any other “party in interest” or any
“disqualified person”, as such terms are defined in Section 3(14) of ERISA and
Section 4975(e)(2) of the Code, respectively, engaging in any “prohibited
transaction”, with respect to any Plan or Multiemployer Plan; or permit any Plan
to incur any “accumulated funding deficiency”, as defined in Section 302 of
ERISA or Section 412 of the Code, unless such incurrence shall have been waived
in advance by the Internal Revenue Service; or terminate any Plan in a manner
which could result in the imposition of a Lien on any property of any member of
the Credit Group pursuant to Section 4068 of ERISA; or breach or knowingly
permit any employee or officer or any trustee or administrator of any Plan to
breach any fiduciary responsibility imposed under Title I of ERISA with respect
to any Plan; engage in any transaction which would result in the incurrence of a
liability under Section 4069 of ERISA; or fail to make contributions to a Plan
or Multiemployer Plan which could result in the imposition of a Lien on any
property of any member of the Credit Group pursuant to Section 302(f) of ERISA
or Section 412(n) of the Code, if the occurrence of any of the foregoing events
(alone or in the aggregate) would result in a liability which would be
reasonably likely to result in a Material Adverse Effect.

 

SECTION 6.21. Hazardous Materials. Except as set forth in Schedule 6.21, cause
or permit any of its properties or assets to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose, transfer, produce or process
Hazardous Materials, except in compliance in all material respects with all
applicable Environmental Laws, nor release, discharge, dispose of or permit or
suffer any release or disposal as a result of any intentional act or omission on
its part of Hazardous Materials onto any such property or asset in violation of
any Environmental Law, in each case, except where the same could not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 6.22. Use of Proceeds of Loans. Use the proceeds of Loans hereunder
other than for the purposes set forth in, and as required by, Section 5.17
hereof.

 

SECTION 6.23. Swap Agreements. Enter into any Swap Agreement, except Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of a member of the Credit Group.

 

71



--------------------------------------------------------------------------------

SECTION 6.24. Subsidiaries. Acquire or create any new direct or indirect
Subsidiary; provided, however, that a Credit Party may incorporate additional
Subsidiaries if (x) each such Subsidiary that is not a Controlled Foreign
Subsidiary executes an Instrument of Assumption and Joinder whereby such
Subsidiary becomes a Credit Party hereunder, (y) the certificates representing
100% of the Equity Interests of each such Subsidiary that is not a Controlled
Foreign Subsidiary become part of the Pledged Securities hereunder and are
delivered to the Administrative Agent together (in the case of Pledged
Securities comprising capital stock) with appropriate stock powers for each such
certificate executed in blank, and (z) the certificates representing 66% of the
Equity Interests of each such Subsidiary that is a Controlled Foreign Subsidiary
become part of the Pledged Securities hereunder and are delivered to the
Administrative Agent together (in the case of Pledged Securities comprising
capital stock) with appropriate stock powers for each certificate executed in
blank.

 

SECTION 6.25. Modification of Material Agreements. Make or permit to be made any
modification to any of the material agreements, including without limitations
those material agreements listed on Schedule 3.17, without the prior consent of
the Administrative Agent if such modification would reasonably be expected to
result in a Material Adverse Effect. For the purposes of this Section 6.25, an
agreement shall be deemed “material” if the Credit Parties reasonably expect
that any member of the Credit Group would, pursuant to the terms thereof, (A)
recognize future revenues in excess of $2,500,000, (B) incur liabilities or
obligations in excess of $2,500,000, or (C) likely suffer damages or losses in
excess of $2,500,000 by reason of the breach or termination thereof.

 

SECTION 6.26. No Negative Pledge. Enter into any agreement (i) prohibiting the
creation or assumption of any Lien in favor of the Administrative Agent (for the
benefit of itself, the Issuing Bank and the Lenders) or any Person(s)
refinancing the Facility upon the properties or assets of any member of the
Credit Group, whether now owned or hereafter acquired, or (ii) requiring an
obligation to be secured as a result of any Lien being granted to the
Administrative Agent (for the benefit of itself, the Issuing Bank and the
Lenders), except this Agreement and the other Fundamental Documents; provided,
however, that this provision shall not apply to any agreement executed pursuant
to Section 6.2(e) hereof to the extent of such assets.

 

7. EVENTS OF DEFAULT

 

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):

 

(a) any representation or warranty made by the Parent, a Credit Party or TLL in
this Credit Agreement or any other Fundamental Document to which it is a party
or any statement or representation made by the Parent, a Credit Party or TLL in
any report, financial statement, certificate or other document furnished to the
Administrative Agent, the Issuing Bank or any Lender pursuant to this Credit
Agreement or any other Fundamental Document, shall prove to have been false or
misleading in any material respect when made or delivered;

 

72



--------------------------------------------------------------------------------

(b) default shall be made in the payment of principal of the Notes as and when
due and payable, whether by reason of maturity, mandatory prepayment,
acceleration or otherwise;

 

(c) default shall be made in the payment of interest on the Notes, Commitment
Fees or other monetary Obligations, when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise and such default shall continue
unremedied for three Business Days;

 

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.1(a), (b), (c), (d), (e), (f), (i)
or (j), Section 5.4, Section 5.17 or Article 6 of this Credit Agreement;

 

(e) default shall be made by the Parent, any Credit Party or TLL in the due
observance or performance of any other covenant, condition or agreement to be
observed or performed pursuant to the terms of this Credit Agreement or any
other Fundamental Document, and such default shall continue unremedied for
thirty (30) days after the Parent, the applicable Credit Party or TLL (as
applicable) receives written notice or obtains knowledge of such occurrence;

 

(f) default shall be made with respect to any payment of any Indebtedness of any
member of the Credit Group (excluding Indebtedness pursuant to Section 6.1(f))
in excess of $150,000 in the aggregate (other than the Obligations) or of the
Parent in excess of $250,000 when due, or in the performance of any other
obligation incurred in connection with any such Indebtedness if the effect of
such non-payment default is to accelerate the maturity of such Indebtedness or
to permit the holder thereof to cause such Indebtedness to become due prior to
its stated maturity and such default shall not be remedied, cured, waived or
consented to within the period of grace with respect thereto;

 

(g) IDT, the Parent, TLL or any member of the Credit Group shall generally not
pay its debts as they become due or shall admit in writing its inability to pay
its debts, or shall make a general assignment for the benefit of creditors; or
IDT, the Parent, TLL or any member of the Credit Group shall commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as a debtor or to adjudicate it a bankrupt or insolvent or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or IDT, the Parent, TLL or any member of the Credit
Group shall take any action to authorize, or in contemplation of, any of the
foregoing;

 

(h) any involuntary case, proceeding or other action against IDT, the Parent,
TLL or any member of the Credit Group shall be commenced seeking to have an
order

 

73



--------------------------------------------------------------------------------

for relief entered against it as debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, and such case, proceeding or
other action (i) results in the entry of any order for relief against it, or
(ii) shall remain undismissed for a period of sixty (60) days;

 

(i) final judgment(s) for the payment of money (x) in the case of any member of
the Credit Group, in excess of $50,000 in the aggregate, and (y) in the case of
the Parent in excess of $100,000 shall be rendered against any member of the
Credit Group or the Parent, as applicable, and within thirty (30) days from the
entry of such judgment shall not have been discharged or stayed pending appeal
or shall not have been discharged or bonded in full within thirty (30) days from
the entry of a final order of affirmance on appeal;

 

(j) (i) failure by any member of the Credit Group or ERISA Affiliate to make any
contributions required to be made to a Plan subject to Title IV of ERISA or
Multiemployer Plan, (ii) any accumulated funding deficiency (within the meaning
of Section 4971 of the Code) in excess of $100,000 shall exist with respect to
any Plan (whether or not waived), (iii) the present value of all benefits under
all Plans subject to Title IV of ERISA (based on those assumptions used to fund
such Plans) exceeds, in the aggregate, as of the last annual valuation date
applicable thereto, the actuarial value of the assets of such Plans allocable to
such benefits, by an amount in excess of $1,000,000, (iv) any member of the
Credit Group or ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability to such
Multiemployer Plan, or that a Multiemployer Plan is in reorganization or is
being terminated, (iv) a Reportable Event with respect to a Plan shall have
occurred, (vi) the withdrawal by any member of the Credit Group or ERISA
Affiliate from a Plan during a plan year in which it was a substantial employer
(within the meaning of section 4001(a)(2) or 4062(e) of ERISA), (vii) the
termination of a Plan, or the filing of a notice of intent to terminate a Plan
under section 4041(c) of ERISA, (viii) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, a Plan by the PBGC,
(ix) any other event or condition which could constitute grounds under section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (x) the imposition of a Lien pursuant to section 412 of
the Code or section 302 of ERISA as to any Credit Party or ERISA Affiliate;
provided that with respect to items (iv) through (x), only if such event or
condition would be reasonably likely to result in liability to any member of the
Credit Group in excess of $1,000,000;

 

(k) this Credit Agreement, the Copyright Security Agreement, any Copyright
Security Agreement Supplement, any Trademark Security Agreement, any
Pledgeholder Agreement, the Debenture, the Pledge Agreement or any Account
Control Agreement (each a “Security Document”) shall, for any reason other than
the action or inaction of the Administrative Agent or any Lender, with respect
to Collateral in excess of $100,000, not be or shall cease to be in full force
and effect or shall be declared null and void or any of the Security Documents
shall not give or shall cease to give the Administrative Agent the

 

74



--------------------------------------------------------------------------------

Liens, rights, powers and privileges purported to be created thereby in favor of
the Administrative Agent for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, superior to and prior to the rights of all third
Persons and subject to no other Liens (other than Permitted Encumbrances), or
the validity or enforceability of the Guaranties under Article 9 hereof or the
Liens granted, to be granted, or purported to be granted, by any of the Security
Documents shall be contested by any member of the Credit Group or any of their
respective Affiliates;

 

(l) a Change in Management shall occur; or

 

(m) a Change in Control shall occur;

 

then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may, or if directed by the Required
Lenders, shall, take any or all of the following actions, at the same or
different times: (x) terminate forthwith the Commitments, and/or (y) declare the
principal of and the interest on the Loans and the Notes and all other amounts
payable hereunder or thereunder to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration or other notice of any kind, all of which are
hereby expressly waived, anything in this Credit Agreement or in the Notes to
the contrary notwithstanding. If an Event of Default specified in paragraph (g)
or (h) above shall have occurred, the Commitments shall automatically terminate
and the principal of, and interest on, the Loans and the Notes and all other
amounts payable hereunder and thereunder shall automatically become due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are hereby expressly waived, anything in this Credit Agreement or the
Notes to the contrary notwithstanding. Such remedies shall be in addition to any
other remedy available to the Administrative Agent or the Lenders pursuant to
Applicable Law or otherwise.

 

8. GRANT OF SECURITY INTEREST; REMEDIES

 

SECTION 8.1. Security Interests. The Borrower, as security for the due and
punctual payment of the Obligations (including interest accruing on and after
the filing of any petition in bankruptcy or of reorganization of the Borrower
whether or not post filing interest is allowed in such proceeding), and each of
the Guarantors, as security for its obligations under Article 9 hereof, hereby
mortgage, pledge, assign, transfer, set over, convey and deliver to the
Administrative Agent (for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders) and grant to the Administrative Agent (for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders) a first priority
security interest in the Collateral (subject to Permitted Encumbrances).

 

SECTION 8.2. Use of Collateral. So long as no Event of Default shall have
occurred and be continuing, and subject to the various provisions of this Credit
Agreement and the other Fundamental Documents, a Credit Party may use its
Collateral (including amounts held in the Collection Accounts) in any lawful
manner except as otherwise provided hereunder or thereunder.

 

75



--------------------------------------------------------------------------------

SECTION 8.3. Collection Accounts.

 

(a) The Credit Parties will maintain or establish one or more collection bank
accounts (each, a “Collection Account”) maintained at the office of the
Administrative Agent, and will direct, by Notice of Assignment and Irrevocable
Instructions, all Persons who become licensees, buyers or account debtors under
receivables with respect to any Item of Product included in the Collateral to
make payments under or in connection with the license agreements, sales
agreements or receivables directly to the Collection Account. Upon agreement
between the Administrative Agent and the Credit Parties, the Collection Account
maintained by the Administrative Agent may also serve as the Cash Collateral
Account; provided, that such Collection Account is in the name of the
Administrative Agent (for the benefit of itself, the Issuing Bank and the
Lenders) and is under the sole dominion and control of the Administrative Agent.

 

(b) The Credit Parties will execute such documentation as may be required by the
Administrative Agent in order to effectuate the provisions of this Section 8.3.

 

(c) In the event a Credit Party receives payment from any Person or proceeds
under a letter of credit or otherwise, which payment should have been remitted
directly to the Collection Account, such Credit Party shall promptly remit such
payment or proceeds to the appropriate Collection Account to be applied in
accordance with the terms of this Credit Agreement.

 

SECTION 8.4. Credit Parties to Hold in Trust. Upon the occurrence and during the
continuance of an Event of Default, each of the Credit Parties will, upon
receipt by it of any revenue, income, profits or other sums in which a security
interest is granted by this Article 8, payable pursuant to any agreement or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the sum or instrument in
trust for the Administrative Agent (for the benefit of itself, the Issuing Bank
and the Lenders), segregate such sum or instrument from their own assets and
forthwith, without any notice, demand or other action whatsoever (all notices,
demands, or other actions on the part of the Administrative Agent, the Issuing
Bank or the Lenders being expressly waived), endorse, transfer and deliver any
such sums or instruments or both, to the Administrative Agent to be applied to
the repayment of the Obligations in accordance with the provisions of Section
8.7 hereof.

 

SECTION 8.5. Collections, etc. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, in its sole discretion, in
its name (on behalf of the Administrative Agent, the Issuing Bank and the
Lenders) or in the name of any Credit Party or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for, or make any compromise or settlement deemed
desirable with respect to, any of the Collateral, but shall be under no
obligation to do so, or the Administrative Agent may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, or
release, any of the Collateral, without thereby incurring responsibility to, or
discharging or otherwise affecting any liability of, any member of the Credit
Group. The Administrative Agent will not be required to take any steps to
preserve any rights against prior parties to the Collateral. If any Credit Party
fails to make any payment or take any action required hereunder, the
Administrative Agent may make such payments and take all such actions as the
Administrative Agent reasonably deems necessary to protect the

 

76



--------------------------------------------------------------------------------

Administrative Agent’s (on behalf of the Administrative Agent, the Issuing Bank
and the Lenders) security interests in the Collateral and/or the value thereof,
and the Administrative Agent is hereby authorized (without limiting the general
nature of the authority hereinabove conferred) to pay, purchase, contest or
compromise any Liens that in the judgment of the Administrative Agent appear to
be equal to, prior to or superior to the security interests of the
Administrative Agent (on behalf of the Administrative Agent, the Issuing Bank
and the Lenders) in the Collateral (other than Permitted Encumbrances) and any
Liens not expressly permitted by this Credit Agreement.

 

SECTION 8.6. Possession, Sale of Collateral, etc. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent, the Issuing
Bank and the Lenders may enter upon the premises of any Credit Party or wherever
the Collateral may be, and take possession of the Collateral, and may demand and
receive such possession from any Person who has possession thereof, and the
Administrative Agent, the Issuing Bank and the Lenders may take such measures as
they deem necessary or proper for the care or protection thereof, including the
right to remove all or any portion of the Collateral, and with or without taking
such possession may sell or cause to be sold, whenever the Administrative Agent,
the Issuing Bank and the Lenders shall decide, in one or more sales or parcels,
at such prices as the Administrative Agent, the Issuing Bank and the Lenders may
deem appropriate, and for cash or on credit or for future delivery, without
assumption of any credit risk, all or any portion of the Collateral, at any
broker’s board or at public or private sale, without demand of performance but
with 10 days’ prior written notice to the Credit Parties of the time and place
of any such public sale or sales (which notice the Credit Parties hereby agree
is reasonable) and with such other notices as may be required by Applicable Law
and cannot be waived, and none of the Administrative Agent, the Issuing Bank and
the Lenders shall have any liability should the proceeds resulting from a
private sale be less than the proceeds realizable from a public sale, and the
Administrative Agent, on behalf of itself, the Issuing Bank the Lenders or any
other Person may be the purchaser of all or any portion of the Collateral so
sold and thereafter hold the same absolutely, free (to the fullest extent
permitted by Applicable Law) from any claim or right of whatever kind, including
any equity of redemption, of any Credit Party, any such demand, notice, claim,
right or equity being hereby expressly waived and released. At any sale or sales
made pursuant to this Article 8, the Administrative Agent, on behalf of itself,
the Issuing Bank and the Lenders may bid for or purchase, free (to the fullest
extent permitted by Applicable Law) from any claim or right of whatever kind,
including any equity of redemption, of any Credit Party, any such demand,
notice, claim, right or equity being hereby expressly waived and released, any
part of or all of the Collateral offered for sale, and may make any payment on
account thereof by using any claim for moneys then due and payable to the
Administrative Agent, the Issuing Bank and Lenders by any Credit Party hereunder
as a credit against the purchase price. The Administrative Agent, on behalf of
itself, the Issuing Bank and the Lenders shall in any such sale make no
representations or warranties with respect to the Collateral or any part
thereof, and none of the Administrative Agent, the Issuing Bank and the Lenders
shall be chargeable with any of the obligations or liabilities of any Credit
Party. Each Credit Party hereby agrees (i) that it will indemnify and hold the
Administrative Agent, the Issuing Bank and the Lenders harmless from and against
any and all claims with respect to the Collateral asserted before the taking of
actual possession or control of the relevant Collateral by the Administrative
Agent pursuant to this Article 8, or arising out of any act of, or omission to
act on the part of, any Person (other than the Administrative Agent, the Issuing
Bank or Lenders) prior to such taking of

 

77



--------------------------------------------------------------------------------

actual possession or control by the Administrative Agent (whether asserted
before or after such taking of possession or control), or arising out of any act
on the part of any Credit Party or its Affiliates or agents before or after the
commencement of such actual possession or control by the Administrative Agent,
but excluding therefrom all claims with respect to the Collateral resulting from
(x) the gross negligence or willful misconduct of any of the Administrative
Agent, the Issuing Bank or the Lenders or (y) any claims with respect to the
Collateral asserted against an indemnified party by a Credit Party in which such
Credit Party is the prevailing party; and (ii) none of the Administrative Agent,
the Issuing Bank and the Lenders shall have any liability or obligation to any
Credit Party arising out of any such claim except for acts of willful misconduct
or gross negligence. Subject only to the lawful rights of third parties, any
laboratory which has possession of any of the Collateral is hereby constituted
and appointed by the Credit Parties as pledgeholder for the Administrative
Agent, on behalf of itself, the Issuing Bank and the Lenders and, upon the
occurrence and during the continuation of an Event of Default, each such
pledgeholder is hereby authorized (to the fullest extent permitted by Applicable
Law) to sell all or any portion of the Collateral upon the order and direction
of the Administrative Agent, and each Credit Party hereby waives any and all
claims, for damages or otherwise, for any action taken by such pledgeholder in
accordance with the terms of the UCC not otherwise waived hereunder. In any
action hereunder, the Administrative Agent shall be entitled if permitted by
Applicable Law to the appointment of a receiver without notice, to take
possession of all or any portion of the Collateral and to exercise such powers
as the court shall confer upon the receiver. Notwithstanding the foregoing, upon
the occurrence and during the continuation of an Event of Default, the
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
apply, without prior notice to any of the Credit Parties, any cash or cash items
constituting Collateral in the possession of the Administrative Agent, the
Issuing Bank and the Lenders to payment of the Obligations.

 

SECTION 8.7. Application of Proceeds after Event of Default. Upon the occurrence
and during the continuance of an Event of Default, the balances in the JPMorgan
Clearing Account, the Collection Account(s), the Cash Collateral Account(s) or
in any other account of any Credit Party with a Lender, all other income on the
Collateral, and all proceeds from any sale of the Collateral pursuant hereto
shall be applied first toward payment of the reasonable out-of-pocket costs and
expenses paid or incurred by the Administrative Agent in enforcing this Credit
Agreement, in realizing on or protecting any Collateral and in enforcing or
collecting any Obligations or any Guaranty thereof, including, without
limitation, court costs and the attorney’s fees and expenses incurred by the
Administrative Agent, and then to the payment in full of the Obligations in
accordance with Section 13.2 hereof; provided, however, that, the Administrative
Agent may in its discretion apply funds comprising the Collateral to pay the
cost (i) of completing any Item of Product owned in whole or in part by any
Credit Party in any stage of production, and (ii) of making delivery to the
distributors of such Item of Product. Any amounts remaining after such payment
in full shall be remitted to the appropriate Credit Party or as a court of
competent jurisdiction may otherwise direct.

 

SECTION 8.8. Power of Attorney. Upon the occurrence and during the continuance
of an Event of Default which is not waived in writing by the Required Lenders,
(a) each Credit Party does hereby irrevocably make, constitute and appoint the
Administrative Agent or any of its officers or designees its true and lawful
attorney-in-fact with full power in the name of the Administrative Agent, such
other Person or such Credit Party to receive, open and

 

78



--------------------------------------------------------------------------------

dispose of all mail addressed to any Credit Party, and to endorse any notes,
checks, drafts, money orders or other evidences of payment relating to the
Collateral that may come into the possession of the Administrative Agent with
full power and right to cause the mail of such Persons to be transferred to the
Administrative Agent’s own offices or otherwise, and to do any and all other
acts necessary or proper to carry out the intent of this Credit Agreement and
the grant of the security interests hereunder and under the Fundamental
Documents, and each Credit Party hereby ratifies and confirms all that the
Administrative Agent or its substitutes shall properly do by virtue hereof; and
(b) each Credit Party does hereby further irrevocably make, constitute and
appoint the Administrative Agent or any of its officers or designees its true
and lawful attorney-in-fact in the name of the Administrative Agent or any
Credit Party (i) to enforce all of such Credit Party’s rights under and pursuant
to all agreements with respect to the Collateral, all for the sole benefit of
the Administrative Agent for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders as contemplated hereby and under the other
Fundamental Documents and to enter into such other agreements as may be
necessary or appropriate in the judgment of the Administrative Agent to complete
the production, distribution or exploitation of any Item of Product which is
included in the Collateral, (ii) to enter into and perform such agreements as
may be necessary in order to carry out the terms, covenants and conditions of
the Fundamental Documents that are required to be observed or performed by such
Credit Party, (iii) to execute such other and further mortgages, pledges and
assignments of the Collateral, and related instruments or agreements, as the
Administrative Agent may reasonably require for the purpose of perfecting,
protecting, maintaining or enforcing the security interests granted to the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Fundamental Documents, and
(iv) to do any and all other things necessary or proper to carry out the
intention of this Credit Agreement and the grant of the security interests
hereunder and under the other Fundamental Documents. Each of the Credit Parties
hereby ratifies and confirms in advance all that the Administrative Agent as
such attorney-in-fact or its substitutes shall properly do by virtue of this
power of attorney.

 

SECTION 8.9. Financing Statements, Direct Payments. Each Credit Party hereby
authorizes the Administrative Agent to file UCC financing statements and any
amendments thereto or continuations thereof, any Copyright Security Agreement,
any Copyright Security Agreement Supplement, any Trademark Security Agreement
and any other appropriate security documents or instruments and to give any
notices necessary or desirable to perfect the Lien of the Administrative Agent
for the benefit of itself, the Issuing Bank and the Lenders in the Collateral,
in all cases without the signature of any Credit Party or to execute such items
as attorney-in-fact for any Credit Party; provided, that the Administrative
Agent shall provide copies of any such documents or instruments to the Borrower.
Each Credit Party further authorizes the Administrative Agent to notify, at the
time that any Event of Default shall have occurred and be continuing, any
account debtors that all sums payable to such Credit Party relating to the
Collateral shall be paid directly to the Administrative Agent.

 

SECTION 8.10. Further Assurances. Upon the request of the Administrative Agent,
each Credit Party hereby agrees to duly and promptly execute and deliver, or
cause to be duly executed and delivered, at the cost and expense of the Credit
Parties, such further instruments as may be necessary or proper, in the
reasonable judgment of the Administrative Agent, to carry out the provisions and
purposes of this Article 8 or to perfect and preserve the Liens of the
Administrative Agent (for the benefit of itself, the Issuing Bank and the
Lenders) hereunder and under the Fundamental Documents in the Collateral or any
portion thereof.

 

79



--------------------------------------------------------------------------------

SECTION 8.11. Termination and Release. The security interests granted under this
Article 8 shall terminate when all the Obligations have been fully and
indefeasibly paid and performed and the Commitments shall have terminated. Upon
request by the Credit Parties (and at the sole expense of the Credit Parties)
after such termination, the Administrative Agent will promptly take all
reasonable action and do all things reasonably necessary, including executing
UCC termination statements, Pledgeholder Agreement terminations, termination
letters to account debtors and copyright releases, to terminate the security
interest granted to it (for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders) hereunder.

 

SECTION 8.12. Remedies Not Exclusive. The remedies conferred upon or reserved to
the Administrative Agent in this Article 8 are intended to be in addition to,
and not in limitation of, any other remedy or remedies available to the
Administrative Agent. Without limiting the generality of the foregoing, the
Administrative Agent, the Issuing Bank and the Lenders shall have all rights and
remedies of a secured creditor under Article 9 of the UCC and under any other
Applicable Law.

 

SECTION 8.13. Quiet Enjoyment. The Administrative Agent, the Issuing Bank and
the Lenders acknowledge and agree that their security interest hereunder is
subject to the rights of Quiet Enjoyment (as defined below) of parties (which
are not Affiliates of any member of the Credit Group) to Distribution
Agreements, whether existing on the date hereof or hereafter executed. For the
purpose hereof, “Quiet Enjoyment” shall mean in connection with the rights of a
licensee (which is not an Affiliate of any member of the Credit Group) under a
Distribution Agreement, the Administrative Agent, the Issuing Bank and the
Lenders’ agreement that their rights under this Credit Agreement and the other
Fundamental Documents and in the Collateral are subject to the rights of such
licensee to distribute, exhibit and/or to exploit the Item of Product licensed
to them under such Distribution Agreement, and to receive prints or tapes and
other delivery items or have access to preprint material or master tapes and
other items to which they are entitled in connection therewith and that even if
the Lenders shall become the owner of the Collateral in case of an Event of
Default, the Lenders’ ownership rights shall be subject to the rights of said
parties under such agreement; provided, however, that such licensee shall not be
in default under the relevant Distribution Agreement. The Administrative Agent
agrees that, upon the reasonable request of a Credit Party, it will provide
written confirmation (in form reasonably acceptable to the Administrative Agent)
of such rights of Quiet Enjoyment to licensees under the Distribution
Agreements. None of the foregoing constitutes an agreement by the Administrative
Agent, the Issuing Bank or the Lenders to the granting of any security interest
to any Person under any Distribution Agreement, except as otherwise permitted
pursuant to Section 6.2.

 

SECTION 8.14. Continuation and Reinstatement. Each Credit Party further agrees
that the security interest granted hereunder shall continue to be effective or
be reinstated, as the case may be, if at any time payment or any part thereof of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Bank or the Lenders upon the bankruptcy or reorganization of
any member of the Credit Group or otherwise.

 

80



--------------------------------------------------------------------------------

9. GUARANTY OF GUARANTORS

 

SECTION 9.1. Guaranty.

 

(a) Each Guarantor unconditionally and irrevocably guarantees to the
Administrative Agent, the Issuing Bank and the Lenders the due and punctual
payment by, and performance of, the Obligations (including interest accruing on
and after the filing of any petition in bankruptcy or of reorganization of the
obligor whether or not post filing interest is allowed in such proceeding). Each
Guarantor further agrees that the Obligations may be increased, extended or
renewed, in whole or in part, without notice or further assent from it (except
as may be otherwise required herein), and it will remain bound upon this
Guaranty notwithstanding any extension or renewal of any Obligation.

 

(b) Each Guarantor waives presentation to, demand for payment from and protest
to, as the case may be, any Credit Party or any other guarantor of any of the
Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent, the Issuing Bank or the Lenders to assert any claim or
demand or to enforce any right or remedy against the Borrower, the Parent or any
Guarantor or any other guarantor under the provisions of this Credit Agreement
or any other agreement or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) the failure of the Administrative Agent, the
Issuing Bank or the Lenders to obtain the consent of the Parent and the
Guarantor with respect to any rescission, waiver, compromise, acceleration,
amendment or modification of any of the terms or provisions of this Credit
Agreement, the Notes or of any other agreement; (iv) the release, exchange,
waiver or foreclosure of any security held by the Administrative Agent for the
Obligations or any of them; (v) the failure of the Administrative Agent, the
Issuing Bank or the Lenders to exercise any right or remedy against the Parent,
any other Guarantor or any other guarantor of the Obligations; or (vi) the
release or substitution of the Parent, any Guarantor or any other guarantor of
the Obligations. Without limiting the generality of the foregoing or any other
provision hereof (including, without limitation, Section 14.6 hereof, it being
the specific intent of the parties that the choice of law provision in Section
14.6 is to apply to this Credit Agreement), to the extent permitted by
Applicable Law, each Guarantor hereby expressly waives any and all benefits
which might otherwise be available to it under California Civil Code Sections
2799, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849,
2850, 2899 and 3433.

 

(c) Each Guarantor further agrees that this Guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any security held for payment of the Obligations or to any
balance of any deposit, account or credit on the books of the Administrative
Agent, the Issuing Bank or any Lender in favor of the Borrower, the Parent or
any Guarantor, or to any other Person.

 

(d) Each Guarantor hereby expressly assumes all responsibilities to remain
informed of the financial condition of the Borrower, the Parent, the Guarantors
and any other guarantors of the Obligations and any circumstances affecting the
Collateral or the Pledged Securities or the ability of the Borrower to perform
under this Credit Agreement.

 

81



--------------------------------------------------------------------------------

(e) Each Guarantor’s obligations under the Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations, the
Notes or any other instrument evidencing any Obligations, or by the existence,
validity, enforceability, perfection, or extent of any collateral therefor or by
any other circumstance relating to the Obligations which might otherwise
constitute a defense to this Guaranty. The Administrative Agent, the Issuing
Bank and the Lenders make no representation or warranty with respect to any such
circumstances and have no duty or responsibility whatsoever to the Parent or any
Guarantor in respect to the management and maintenance of the Obligations or any
collateral security for the Obligations.

 

SECTION 9.2. No Impairment of Guaranty, etc. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (except payment and performance in full of the
Obligations), including, without limitation, any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of the Parent
and each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent, the Issuing Bank or any
Lender to assert any claim or demand or to enforce any remedy under this Credit
Agreement or any other agreement, by any waiver or modification of any provision
hereof or thereof, by any default, failure or delay, willful or otherwise, in
the performance of the Obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of such Guarantor or would otherwise operate as a discharge
of such Guarantor as a matter of law, unless and until the Obligations are paid
in full and the Commitments have terminated.

 

SECTION 9.3. Continuation and Reinstatement, etc.

 

(a) Each Guarantor further agrees that its guaranty hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent, the Issuing Bank or the Lenders upon the bankruptcy
or reorganization of the Borrower, the Parent or a Guarantor, or otherwise. In
furtherance of the provisions of this Article 9, and not in limitation of any
other right which the Administrative Agent, the Issuing Bank or the Lenders may
have at law or in equity against the Borrower, the Parent, a Guarantor or any
other Person by virtue hereof, upon failure of the Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice or otherwise, each Guarantor hereby promises to and
will, upon receipt of written demand by the Administrative Agent on behalf of
itself and/or the Issuing Bank and/or the Lenders, forthwith pay or cause to be
paid to the Administrative Agent for the benefit of itself, the Issuing Bank
and/or the Lenders (as applicable) in cash an amount equal to the unpaid amount
of such unpaid Obligations with interest thereon from the due date at a rate of
interest equal to the rate specified in Section 2.7(a) hereof, and thereupon the
Administrative Agent shall assign such Obligation, together with all security
interests, if any, then held by the Administrative Agent in respect of such
Obligation, to the Guarantor or Guarantors making such payment; such assignment
to be subordinate and junior to the rights of the Administrative Agent on behalf
of itself, the Issuing Bank and the Lenders with regard to amounts payable by
the Borrower in connection with the remaining unpaid Obligations and to be pro
tanto to the extent to which the Obligation in question was discharged by the
Parent, the Guarantor or Guarantors making such payments.

 

82



--------------------------------------------------------------------------------

(b) All rights of each Guarantor against the Borrower, arising as a result of
the payment by such Guarantor of any sums to the Administrative Agent for the
benefit of the Administrative Agent, and/or the Issuing Bank and/or the Lenders
or directly to the Lenders hereunder by way of right of subrogation or
otherwise, shall in all respects be subordinated and junior in right of payment
to, and shall not be exercised by such Guarantor until and unless, the prior
final payment in full of all the Obligations. If any amount shall be paid to
such Guarantor for the account of the Borrower, such amount shall be held in
trust for the benefit of the Administrative Agent, segregated from such
Guarantor’s own assets, and shall forthwith be paid to the Administrative Agent
on behalf of the Administrative Agent and/or the Issuing Bank and/or the Lenders
to be credited and applied to the Obligations, whether matured or unmatured.

 

SECTION 9.4. Limitation on Guaranteed Amount, etc. Notwithstanding any other
provision of this Article 9, the amount guaranteed by each Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations under
this Article 9 shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or to being set aside or annulled under any Applicable Law
relating to fraud on creditors. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which the Parent or such Guarantor may have under
this Article 9, any other agreement or Applicable Law shall be taken into
account.

 

1. GUARANTY OF PARENT

 

2. Guaranty.

 

(a) The Parent unconditionally and irrevocably guarantees to the Administrative
Agent, the Issuing Bank and the Lenders (i) the due and punctual payment by, and
performance of, the Obligations (including interest accruing on and after the
filing of any petition in bankruptcy or of reorganization of the obligor whether
or not post filing interest is allowed in such proceeding); provided, however,
that the liability of the Parent for the Obligations shall not be personal but
shall be limited to the securities pledged by it pursuant to Article 11 hereof,
(ii) the due and punctual payment by it and its Affiliates of any amounts
payable by any of them to a member of the Credit Group and (iii) the due and
punctual performance of the Borrower’s prepayment obligation under Section
2.9(e) hereof and the Borrower’s obligation to furnish additional security under
Section 2.15(j) hereof; provided, however, the Parent shall be liable under this
clause (iii) only in the event that (x) the Borrower’s obligation under Section
2.9(e) or Section 2.15(j), as applicable, arises as a result of the Maximum
Allowable Outstanding Amount as calculated based on the audited financial
statements of the Credit Group for the fiscal year ending July 31, 2005 being
less than the Maximum Allowable Outstanding Amount as calculated based on the
unaudited financial statements of the Credit Group at the fiscal quarter ending
April 30, 2005 and (y) as of the date of the delivery of the audited financial
statements of the Credit Group for the fiscal year ending July 31, 2005, the
Loans then outstanding under the Credit Agreement exceed the Maximum Allowable
Outstanding Amount (all of the obligations guaranteed pursuant to this Section
10.1

 

83



--------------------------------------------------------------------------------

being hereinafter referred to as the “Parent Guaranteed Obligations”). The
Parent further agrees that the Parent Guaranteed Obligations may be increased,
extended or renewed, in whole or in part, without notice or further assent from
it (except as may be otherwise required herein), and it will remain bound upon
this Guaranty notwithstanding any extension or renewal of any Parent Guaranteed
Obligation.

 

3. The Parent waives presentation to, demand for payment from and protest to, as
the case may be, any Credit Party or any other guarantor of any of the Parent
Guaranteed Obligations, and also waives notice of protest for nonpayment, notice
of acceleration and notice of intent to accelerate. The obligations of the
Parent hereunder shall not be affected by (i) the failure of the Administrative
Agent, the Issuing Bank or the Lenders to assert any claim or demand or to
enforce any right or remedy against the Borrower, any Guarantor or any other
guarantor under the provisions of this Credit Agreement or any other agreement
or otherwise; (ii) any extension or renewal of any provision hereof or thereof;
(iii) the failure of the Administrative Agent, the Issuing Bank or the Lenders
to obtain the consent of the Parent with respect to any rescission, waiver,
compromise, acceleration, amendment or modification of any of the terms or
provisions of this Credit Agreement, the Notes or of any other agreement; (iv)
the release, exchange, waiver or foreclosure of any security held by the
Administrative Agent for the Parent Guaranteed Obligations or any of them; (v)
the failure of the Administrative Agent, the Issuing Bank or the Lenders to
exercise any right or remedy against any Guarantor or any other guarantor of
Parent Guaranteed Obligations; or (vi) the release or substitution of any
Guarantor or any other guarantor of the Parent Guaranteed Obligations. Without
limiting the generality of the foregoing or any other provision hereof
(including, without limitation, Section 14.6 hereof, it being the specific
intent of the parties that the choice of law provision in Section 14.6 is to
apply to this Credit Agreement), to the extent permitted by Applicable Law,
Parent hereby expressly waives any and all benefits which might otherwise be
available to it under California Civil Code Sections 2799, 2809, 2810, 2815,
2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849, 2850, 2899 and 3433.

 

4. The Parent further agrees that this guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any security held for payment of the Parent Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent, the Issuing Bank or any Lender in favor of the
Borrower, the Parent or any Guarantor, or to any other Person.

 

5. The Parent hereby expressly assumes all responsibilities to remain informed
of the financial condition of the Borrower, the Guarantors and any other
guarantors of the Parent Guaranteed Obligations and any circumstances affecting
the Collateral or the Pledged Securities or the ability of the Borrower to
perform under this Credit Agreement.

 

6. The Parent obligations under the guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Parent Guaranteed
Obligations, the Notes or any other instrument evidencing any Parent Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor or by any other circumstance relating to the
Parent Guaranteed Obligations which might otherwise constitute a defense to this
Guaranty. The Administrative Agent, the Issuing Bank and the Lenders make no

 

84



--------------------------------------------------------------------------------

representation or warranty with respect to any such circumstances and have no
duty or responsibility whatsoever to the Parent in respect to the management and
maintenance of the Parent Guaranteed Obligations or any collateral security for
the Parent Guaranteed Obligations.

 

7. No Impairment of Guaranty, etc. The obligations of the Parent hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason (except payment and performance in full of the Parent Guaranteed
Obligations), including, without limitation, any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Parent Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of the Parent shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent, the Issuing Bank or any Lender to assert
any claim or demand or to enforce any remedy under this Credit Agreement or any
other agreement, by any waiver or modification of any provision hereof or
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Parent Guaranteed Obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of the Parent or would otherwise operate
as a discharge of the Parent as a matter of law, unless and until the Parent
Guaranteed Obligations are paid in full and the Commitments have terminated.

 

8. Continuation and Reinstatement, etc.

 

(b) The Parent further agrees that its guaranty hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Parent Guaranteed Obligation is rescinded or must otherwise
be restored by the Administrative Agent, the Issuing Bank or the Lenders upon
the bankruptcy or reorganization of the Borrower, or a Guarantor, or otherwise.
In furtherance of the provisions of this Article 10, and not in limitation of
any other right which the Administrative Agent, the Issuing Bank or the Lenders
may have at law or in equity against the Borrower, the Parent, a Guarantor or
any other Person by virtue hereof, upon failure of the Borrower to pay any
Parent Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice or otherwise, the Parent hereby promises
to and will, upon receipt of written demand by the Administrative Agent on
behalf of itself and/or the Issuing Bank and/or the Lenders, forthwith pay or
cause to be paid to the Administrative Agent for the benefit of itself, the
Issuing Bank and/or the Lenders (as applicable) in cash an amount equal to the
lesser of (i) the unpaid amount of such unpaid Obligations and (ii) the unpaid
amount of the Parent Guaranteed Obligations, in either case with interest
thereon from the due date at a rate of interest equal to the rate specified in
Section 2.7(a) hereof, and thereupon the Administrative Agent shall assign such
Obligation, together with all security interests, if any, then held by the
Administrative Agent in respect of such Obligation, to the Parent making such
payment; such assignment to be subordinate and junior to the rights of the
Administrative Agent on behalf of itself, the Issuing Bank and the Lenders with
regard to amounts payable by the Borrower in connection with the remaining
unpaid Obligations and to be pro tanto to the extent to which the Obligation in
question was discharged by the Parent, the Guarantor or Guarantors making such
payments.

 

9. All rights of the Parent against the Borrower, arising as a result of the
payment by the Parent of any sums to the Administrative Agent for the benefit of
the

 

85



--------------------------------------------------------------------------------

Administrative Agent, and/or the Issuing Bank and/or the Lenders or directly to
the Lenders hereunder by way of right of subrogation or otherwise, shall in all
respects be subordinated and junior in right of payment to, and shall not be
exercised by the Parent until and unless, the prior final payment in full of all
the Obligations. If any amount shall be paid to the Parent for the account of
the Borrower, such amount shall be held in trust for the benefit of the
Administrative Agent, segregated from the Parent’s own assets, and shall
forthwith be paid to the Administrative Agent on behalf of the Administrative
Agent and/or the Issuing Bank and/or the Lenders to be credited and applied to
the Obligations, whether matured or unmatured.

 

10. Representations and Warranties of the Parent.

 

(c) Existence and Power.

 

(i) The Parent is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is in good standing as a foreign entity in all jurisdictions
where (x) the nature of its properties or business so requires, or (y) the
failure to be so qualified or be in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect (a list of such jurisdictions as of the date hereof is attached hereto as
Schedule 3.1).

 

(ii) The Parent has the power and authority (x) to own its respective properties
and carry on its respective business as now being conducted or as intended to be
conducted, (y) to execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents and any other documents contemplated thereby to
which it is or will be a party, and (z) to grant to the Administrative Agent,
for the benefit of the Administrative Agent, the Issuing Bank and the Lenders, a
security interest in the Group 1 Pledged Securities as contemplated by Article
11 hereof; and, to guaranty the Obligations as contemplated this Article 10.

 

(d) Authority and No Violation.

 

(i) The execution, delivery and performance of this Credit Agreement and the
other Fundamental Documents to which it is a party, by the Parent, the grant to
the Administrative Agent for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders of the security interest in the Pledged Securities
as contemplated herein and by the other Fundamental Documents and, in the case
of the Parent, the guaranty of the Obligations as contemplated in this Article
10, (u) have been duly authorized by all necessary corporate action (or similar
action) on the part of the Parent, (v) will not constitute a violation of any
provision of Applicable Law in any material respect or any order of any
Governmental Authority applicable to the Parent, or any of its properties or
assets in any material respect, (w) will not violate any provision of the
Certificate of Incorporation, By–Laws, operating agreement or any other
organizational document of the Parent, (x) will not violate any provision of any
Distribution Agreement, indenture, agreement, bond, note or other similar
instrument to which the Parent or by which the Parent or any of its properties
or assets are bound, other than where any such violation could not, individually
or in the aggregate, reasonably be expected to have a Material

 

86



--------------------------------------------------------------------------------

Adverse Effect, (y) will not be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, or create
any right to terminate, any such Distribution Agreement, indenture, agreement,
bond, note or other similar instrument, other than where any such violation
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (z) will not result in the creation or imposition of
any Lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of any of the Parent other than pursuant to this Credit
Agreement or the other Fundamental Documents.

 

(ii) Other than the restrictions listed on Schedule 3.2(b), there are no
restrictions on the transfer of any of the Pledged Securities other than as a
result of this Credit Agreement or applicable securities laws and the
regulations promulgated thereunder.

 

(e) Financial Statements. The (i) unaudited consolidated balance sheet of the
Parent and its Consolidated Subsidiaries for the quarter ended January 31, 2005
and (ii) unaudited combined balance sheet of the Credit Group for the quarter
ended January 31, 2005, in each case, together with the related statements of
income, have been prepared in accordance with GAAP in effect as of such date
consistently applied, except as otherwise indicated in the notes to such
financial statements and subject to changes resulting from year-end and audit
adjustments. All of such financial statements (x) are true and correct in all
material respects, (y) fairly present the financial position or the results of
operations of the Parent and its Consolidated Subsidiaries or the Credit Group,
as applicable, on a consolidated basis at the dates or for the periods
indicated, subject to year-end and audit adjustments, and (z) reflect all known
liabilities, contingent or otherwise, that GAAP require, as of such dates, to be
shown or reserved against.

 

(f) No Material Adverse Change. There has been no material adverse change with
respect to the business, operations, performance, assets, properties or
financial condition of the Parent taken as a whole from July 31, 2004.

 

(g) Ownership of Pledged Securities. The Parent directly owns all of the voting
stock and other Equity Interests, if any, of the Borrower, Manga UK and New Arc.
Manga UK directly owns all of the voting stock and other Equity Interests, if
any, of Manga. The Parent indirectly owns all of the voting stock and other
Equity Interests, if any, of TLL. TLL directly owns all of the voting stock and
other Equity Interests, if any, of the Top-Tier Foreign Anchor Bay Companies.
The Top-Tier Foreign Anchor Bay Companies directly own all of the voting stock
and other Equity Interests, if any, of the Second-Tier Foreign Anchor Bay
Companies. All of the entities comprising the “Anchor Bay”, “Manga” and “New
Arc” businesses are listed on Schedule 3.7(a), and the financial statements and
Initial Projections heretofore delivered to the Administrative Agent reflect
information relating to all such Persons and no other Persons.

 

(h) Litigation. Schedule 3.12 sets forth a list as of the Closing Date of all
actions, suits or other proceedings at law or in equity by or before any
arbitrator, arbitration panel or Governmental Authority, and to the Parent’s
knowledge, any investigation by any Governmental Authority of the affairs of, or
threatened action, suit or other proceeding against or affecting, the Parent or
any of its respective properties or rights. Except as set forth in Schedule
3.12,

 

87



--------------------------------------------------------------------------------

there are no actions, suits or other proceedings at law or in equity by or
before any arbitrator, arbitration panel or Governmental Authority (including,
but not limited to, matters relating to environmental liability) or, to the best
of the Parent’s knowledge, any investigation by any Governmental Authority of
the affairs of, or threatened action, suit or other proceeding against or
affecting, the Parent or of any of its respective properties or rights which
either (A) if adversely determined, could reasonably be expected to have a
Material Adverse Effect, or (B) relate to this Credit Agreement, any other
Fundamental Documents or any of the transactions contemplated hereby. The Parent
is not in default with respect to any order, writ, injunction, decree, rule or
regulation of any Governmental Authority binding upon such Person.

 

(i) Security Interest. This Credit Agreement and the other Fundamental
Documents, when executed and delivered and, upon the making of the initial Loan
hereunder, will create and grant to the Administrative Agent for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders (upon the delivery of
the Pledged Securities and (in the case of Pledged Securities comprising capital
stock) the appropriate stock powers to the Administrative Agent) valid and first
priority perfected security interests in the Pledged Securities. The Parent’s
taxpayer identification number and organizational identification number is
listed on Schedule 3.18 hereto.

 

(j) Disclosure. Neither this Agreement nor any other Fundamental Document nor
any material agreement, document, certificate or statement (other than the
Initial Projections) furnished to the Agent and the Lenders by or on behalf of
the Parent in connection with the transactions contemplated hereby, at the time
it was furnished contained any untrue statement of a material fact or omitted to
state a material fact, under the circumstances under which it was made,
necessary in order to make the statements contained herein or therein not
misleading (considered in the context of all other information provided to the
Lenders). The Initial Projections, unless otherwise disclosed, were prepared in
good faith based upon reasonable assumptions. At the date hereof, there is no
fact known to the Parent (other than general industry conditions) which
materially and adversely affects, or in the future may reasonably be expected to
materially and adversely affect the business, properties, assets, operations or
financial condition of the Parent, taken as a whole.

 

SECTION 9.5. Affirmative Covenants of the Parent.

 

From the date hereof and for so long as the Commitments shall be in effect, any
amount shall remain outstanding under any Note, any Letter of Credit shall
remain outstanding or any other Obligation shall remain unpaid or unsatisfied,
the Parent agrees that, unless the Required Lenders shall otherwise consent in
writing, each of them will, and will cause each of its Subsidiaries to:

 

(a) Financial Statement. Furnish or cause to be furnished to the Administrative
Agent and each of the Lenders:

 

(i) Within one hundred twenty (120) days after the end of each fiscal year of
the Parent commencing with the fiscal year ending July 31, 2006, the audited
consolidated balance sheet of Parent and its Consolidated Subsidiaries, as at
the end of, and the related consolidated statements of income, stockholders’
equity and cash flows

 

88



--------------------------------------------------------------------------------

for, such year, and, commencing with the fiscal year ending July 31, 2007, the
corresponding figures as at the end of, and for, the preceding fiscal year,
accompanied by an unqualified report and opinion of Ernst & Young LLP or such
other independent public accountant of nationally recognized standing as shall
be retained by Parent and be reasonably satisfactory to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting and which report and opinion shall
contain no material exceptions or qualifications except for qualifications
relating to accounting changes (with which such independent public accountants
concur) in response to FASB releases or other authoritative pronouncements,
together with a certificate signed by an Authorized Officer of the Parent, to
the effect that such financial statements fairly present the financial position
of the Parent and its Consolidated Subsidiaries as at the dates indicated and
the results of its operations for the periods indicated in conformity with GAAP;

 

(ii) Within sixty (60) days after the end of each of the first three fiscal
quarters of each of fiscal year of the Parent, the unaudited consolidated
balance sheets of Parent and its Consolidated Subsidiaries, in each case as at
the end of, and the related unaudited consolidated statements of income,
stockholders’ equity and cash flow for, such quarter, and for the portion of the
fiscal year through the end of such quarter, and the corresponding figures as at
the end of such quarter, and for the corresponding period, in the preceding
fiscal year, together with a certificate signed by an Authorized Officer of the
Parent, to the effect that such financial statements, while not examined by
independent public accountants, reflect, in the opinion of Parent, all
adjustments necessary to present fairly in all material respects the financial
position of the Parent and its Consolidated Subsidiaries as at the end of the
fiscal quarter and the results of operations for the quarter then ended in
conformity with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(iii) Within 10 Business Days of receipt thereof by a Credit Party, copies of
all management letters issued to such Person by its auditors;

 

(iv) Promptly upon their becoming available, copies of (x) all registration
statements, proxy statements, notices and reports which Parent shall file with
any securities exchange or with the Securities and Exchange Commission or any
successor agency, and (y) all reports, financial statements, press releases and
other information which the Parent shall release, send or make available to its
common stockholders generally;

 

(v) Promptly upon request therefor, any information required by the
Administrative Agent, the Issuing Bank or any Lender under or in connection with
the USA Patriot Act; and

 

(vi) From time to time such additional information regarding the financial
condition or business of the Parent, any member of the Credit Group, as the
Administrative Agent or any Lender acting through the Administrative Agent may
reasonably request.

 

89



--------------------------------------------------------------------------------

(b) Corporate Existence; Compliance with Laws. Do or cause to be done all things
necessary (i) to preserve, renew and keep in full force and effect its legal
existence, rights, licenses, permits and franchises and (ii) to comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, any Governmental Authority.

 

(c) Liens. Defend the Pledged Securities of the Parent against any and all Liens
howsoever arising, other than Permitted Encumbrances, and in any event defend
against any attempted foreclosure.

 

(d) Litigation. Promptly inform Administrative Agent of all actions, suits or
other proceedings at law or in equity by or before any arbitrator, arbitration
panel or Governmental Authority and any investigation by any Governmental
Authority of the affairs of, or threatened action, suit or other proceeding
against or affecting, the Parent or any of its respective properties or rights.

 

(e) Dividends. Return to the relevant Credit Party any dividend (or portion
thereof) the Parent receives pursuant to Section 6.5(c) hereof as a result of
the Borrower satisfying the liquidity test set forth in the proviso therein
based on the Maximum Allowable Outstanding Amount as calculated based on the
unaudited financial statements of the Credit Group at the fiscal quarter ending
April 30, 2005, if (i) the Borrower would not have satisfied such liquidity test
on the date of the relevant dividend issuance based on the Maximum Allowable
Outstanding Amount as calculated based on the audited financial statements of
the Credit Group for the fiscal year ending July 31, 2005 and (ii) at the time
of the delivery of such audited financial statements, the Borrower would not
satisfy such liquidity test (other than as a result of Loans made hereunder for
working capital purposes during the intervening period).

 

10. PLEDGE

 

SECTION 10.1. Pledge. Each Pledgor, as security for the due and punctual payment
of the Obligations (including interest accruing on and after the filing of any
petition in bankruptcy or of reorganization of the Borrower whether or not post
filing interest is allowed in such proceeding) in the case of the Borrower, and
as security for its obligations hereunder in the case of a Pledgor other than
the Borrower, hereby pledges, hypothecates, assigns, transfers, sets over and
delivers unto the Administrative Agent for the benefit of itself, the Issuing
Bank and the Lenders, a security interest in all Pledged Collateral now owned or
hereafter acquired by it. On the Closing Date, the Pledgors shall deliver to the
Administrative Agent the definitive instruments (if any) representing all Group
1 Pledged Securities, accompanied by undated stock powers (in the case of Group
1 Pledged Securities comprising capital stock), duly endorsed or executed in
blank by the appropriate Pledgor, and such other instruments or documents as the
Administrative Agent or its counsel shall reasonably request.

 

SECTION 10.2. Covenant. Each Pledgor covenants that as the owner of Equity
Interests in each of its respective Subsidiaries it will not take any action to
allow any additional shares of common stock, preferred stock or other Equity
Interests of any of its respective Subsidiaries or any securities convertible or
exchangeable into common or preferred stock or other Equity Interests of such
Subsidiaries to be issued, or grant any options or warrants, unless all of such
securities (or, in the case of a Subsidiary that is a Controlled Foreign
Subsidiary, 66%

 

90



--------------------------------------------------------------------------------

of such securities) are pledged to the Administrative Agent (for the benefit of
itself, the Issuing Bank and the Lenders) as security for the Obligations and,
if applicable, such Pledgor’s obligations under Article 9 hereof.

 

SECTION 10.3. Registration in Nominee Name; Denominations. The Administrative
Agent shall have the right (in its sole and absolute discretion) to hold the
certificates representing any Group 1 Pledged Securities (a) in its own name (on
behalf of the Administrative Agent, the Issuing Bank and the Lenders) or in the
name of its nominee, or (b) in the name of the appropriate Pledgor, endorsed or
assigned in blank or in favor of the Administrative Agent. The Administrative
Agent shall have the right to exchange the certificates representing any of the
Group 1 Pledged Securities for certificates of smaller or larger denominations
for any purpose consistent with this Credit Agreement.

 

SECTION 10.4. Voting Rights; Dividends; etc.

 

(a) The appropriate Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers accruing to an owner of the Group 1 Pledged
Securities being pledged by it hereunder or any part thereof for any purpose not
inconsistent with the terms hereof, at all times, except as expressly provided
in paragraph (c) below.

 

(b) All dividends or distributions of any kind whatsoever (other than cash
dividends or cash distributions paid while no Event of Default is continuing)
received by a Pledgor, whether resulting from a subdivision, combination, or
reclassification of the outstanding capital stock or Equity Interests of the
issuer or received in exchange for Group 1 Pledged Securities or any part
thereof or as a result of any merger, consolidation, acquisition, or other
exchange of assets to which the issuer may be a party, or otherwise, shall be
and become part of the Group 1 Pledged Securities pledged hereunder and shall
immediately be delivered to the Administrative Agent to be held subject to the
terms hereof. All dividends and distributions which are received contrary to the
provisions of this subsection (b) shall be received in trust for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders, segregated from such
Pledgor’s own assets, and shall be delivered to the Administrative Agent.

 

(c) Upon the occurrence and during the continuance of an Event of Default and
notice from the Administrative Agent of the transfer of such rights to the
Administrative Agent, all rights of such Pledgor (i) to exercise the voting
and/or consensual rights and powers which it is entitled to exercise pursuant to
this Section, and (ii) to receive and retain cash dividends and cash
distributions shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and/or consensual rights and receive such cash
dividends and cash distributions until such time as such Event of Default has
been cured or waived.

 

SECTION 10.5. Remedies Upon Default. If an Event of Default shall have occurred
and be continuing, the Administrative Agent, on behalf of itself, the Issuing
Bank and the Lenders, may sell the Group 1 Pledged Securities, or any part
thereof, at public or private sale or at any broker’s board or on any securities
exchange, for cash, upon credit or for future delivery as the Administrative
Agent shall deem appropriate subject to the terms hereof or as otherwise
provided in the UCC. The Administrative Agent shall be authorized at any such
sale

 

91



--------------------------------------------------------------------------------

(if it deems it advisable to do so) to restrict to the full extent permitted by
Applicable Law the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Group 1 Pledged Securities for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale, the Administrative Agent shall
have the right to assign, transfer, and deliver to the purchaser or purchasers
thereof the Group 1 Pledged Securities so sold. Each such purchaser at any such
sale shall hold the property sold absolutely, free from any claim or right on
the part of any Pledgor. The Administrative Agent shall give the Pledgors ten
(10) days’ prior written notice of any such public or private sale, or sale at
any broker’s board or on any such securities exchange, or of any other
disposition of the Group 1 Pledged Securities. Such notice, in the case of
public sale, shall state the time and place for such sale and, in the case of
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Group 1
Pledged Securities, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and shall state in the notice of such sale. At any such sale, the
Group 1 Pledged Securities, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may (in
its sole and absolute discretion) determine. The Administrative Agent shall not
be obligated to make any sale of the Group 1 Pledged Securities if it shall
determine not to do so, regardless of the fact that notice of sale of the Group
1 Pledged Securities may have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case the sale of all or any part of the
Group 1 Pledged Securities is made on credit or for future delivery, the Group 1
Pledged Securities so sold shall be retained by the Administrative Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Group 1 Pledged Securities so
sold and, in case of any such failure, such Group 1 Pledged Securities may be
sold again upon like notice. At any sale or sales made pursuant to this Section
11.5, the Administrative Agent (on behalf of itself, and/or the Issuing Bank
and/or the Lenders) may bid for or purchase, free from any claim or right of
whatever kind, including any equity of redemption, of the Pledgors, any such
demand, notice, claim, right or equity being hereby expressly waived and
released, any or all of the Group 1 Pledged Securities offered for sale, and may
make any payment on the account thereof by using any claim for moneys then due
and payable to the Administrative Agent or any consenting Lender by any Credit
Party as a credit against the purchase price; and the Administrative Agent, upon
compliance with the terms of sale, may hold, retain and dispose of the Group 1
Pledged Securities without further accountability therefor to any Pledgor or any
third party (other than the Lenders). The Administrative Agent shall in any such
sale make no representations or warranties with respect to the Group 1 Pledged
Securities or any part thereof, and shall not be chargeable with any of the
obligations or liabilities of the Pledgors with respect thereto. Each Pledgor
hereby agrees (i) it will indemnify and hold the Administrative Agent, the
Issuing Bank and the Lenders harmless from and against any and all claims with
respect to the Group 1 Pledged Securities asserted before the taking of actual
possession or control of the Group 1 Pledged Securities by the Administrative
Agent pursuant to this Credit Agreement, or arising out of any act of, or
omission to act on the part of, any Person prior to such taking of actual

 

92



--------------------------------------------------------------------------------

possession or control by the Administrative Agent (whether asserted before or
after such taking of possession or control), or arising out of any act on the
part of any Pledgor, its agents or Affiliates before or after the commencement
of such actual possession or control by the Administrative Agent but excluding
from therefrom all claims with respect to the Group 1 Pledged Securities
resulting from (x) the gross negligence or willful misconduct of any of the
Administrative Agent. the Issuing Bank or the Lenders, or (y) any claims with
respect to the Group 1 Pledged Securities asserted against an indemnified party
by a Credit Party in which such Credit Party is the prevailing party, and the
Administrative Agent, the Issuing Bank and the Lenders shall have no liability
or obligation arising out of any such claim except for acts of willful
misconduct or gross negligence. As an alternative to exercising the power of
sale herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose upon the Collateral and Group 1 Pledged
Securities under this Credit Agreement and to sell the Group 1 Pledged
Securities, or any portion thereof, pursuant to a judgment or decree of a court
or courts having competent jurisdiction.

 

SECTION 10.6. Application of Proceeds of Sale and Cash. The proceeds of sale of
the Group 1 Pledged Securities sold pursuant to Section 11.5 hereof shall be
applied by the Administrative Agent on behalf of itself, the Issuing Bank and
the Lenders as follows:

 

  (i) to the payment of all out-of-pocket costs and expenses paid or incurred by
the Administrative Agent in connection with such sale, including, without
limitation, all court costs and the fees and expenses of counsel for the
Administrative Agent in connection therewith, and the payment of all
out-of-pocket costs and expenses paid or incurred by the Administrative Agent in
enforcing this Credit Agreement, in realizing or protecting any Collateral and
in enforcing or collecting any Obligations or any guaranty thereof, including,
without limitation, court costs and the attorney’s fees and expenses incurred by
the Administrative Agent in connection therewith; and

 

  (ii) to the payment in full of the Obligations in accordance with Section 13.2
hereof;

 

provided, however, that the Administrative Agent may in its discretion apply
funds comprising the proceeds of sale of the Group 1 Pledged Securities to pay
the cost (i) of completing any Item of Product owned in whole or in part by any
Credit Party in any stage of production, and (ii) of making delivery to the
distributors of such Item of Product. Any amounts remaining after such payment
in full shall be remitted to the appropriate Pledgor, or as a court of competent
jurisdiction may otherwise direct.

 

SECTION 10.7. Securities Act, etc. In view of the position of each Pledgor in
relation to the Group 1 Pledged Securities pledged by it, or because of other
present or future circumstances, a question may arise under the Securities Act
of 1933, as amended, as now or hereafter in effect, or any similar statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being hereinafter called the “Federal
Securities Laws”), with respect to any disposition of the Group 1 Pledged
Securities permitted hereunder. Each Pledgor understands that compliance with
the Federal Securities

 

93



--------------------------------------------------------------------------------

Laws may very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Group 1 Pledged Securities, and may also limit the extent to which or the manner
in which any subsequent transferee of any Group 1 Pledged Securities may dispose
of the same. Similarly, there may be other legal restrictions or limitations
affecting the Administrative Agent in any attempt to dispose of all or any part
of the Group 1 Pledged Securities under applicable Blue Sky or other state
securities laws, or similar laws analogous in purpose or effect. Under
Applicable Law, in the absence of an agreement to the contrary, the
Administrative Agent may perhaps be held to have certain general duties and
obligations to a Pledgor to make some effort towards obtaining a fair price even
though the Obligations may be discharged or reduced by the proceeds of a sale at
a lesser price. Each Pledgor waives to the fullest extent permitted by
Applicable Law any such general duty or obligation to it, and the Pledgors
and/or the Credit Parties will not attempt to hold the Administrative Agent
responsible for selling all or any part of the Group 1 Pledged Securities at an
inadequate price, even if the Administrative Agent shall accept the first offer
received or does not approach more than one possible purchaser. Without limiting
the generality of the foregoing, the provisions of this Section 11.7 would apply
if, for example, the Administrative Agent were to place all or any part of the
Group 1 Pledged Securities for private placement by an investment banking firm,
or if such investment banking firm purchased all or any part of the Group 1
Pledged Securities for its own account, or if the Administrative Agent placed
all or any part of the Group 1 Pledged Securities privately with a purchaser or
purchasers.

 

SECTION 10.8. Continuation and Reinstatement. Each Pledgor further agrees that
its pledge hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or the
Lenders upon the bankruptcy or reorganization of any Pledgor or otherwise.

 

SECTION 10.9. Termination. The pledge referenced herein shall terminate when all
of the Obligations shall have been fully paid and performed and the Commitments
shall have terminated, at which time the Administrative Agent shall promptly
assign and deliver to the appropriate Pledgor, or to such Person or Persons as
such Pledgor shall designate, against receipt, such of the Group 1 Pledged
Securities (if any) as shall not have been sold or otherwise applied by the
Administrative Agent pursuant to the terms hereof and shall still be held by it
hereunder, together with appropriate instruments of reassignment and release.
Any such reassignment shall be free and clear of all Liens, arising by, under or
through the Administrative Agent but shall otherwise be without recourse upon or
warranty by the Administrative Agent and at the expense of the Pledgors.

 

11. CASH COLLATERAL

 

SECTION 11.1. Cash Collateral Accounts. On or prior to the Closing Date, there
shall be established with the Administrative Agent a collateral account in the
name of the Administrative Agent (the “Cash Collateral Account”), into which the
appropriate Credit Parties shall from time to time deposit amounts pursuant to
the express provisions of this Credit Agreement requiring or permitting such
deposits. Except to the extent otherwise provided in this Article 12, the Cash
Collateral Accounts shall be under the sole dominion and control of the
Administrative Agent.

 

94



--------------------------------------------------------------------------------

SECTION 11.2. Investment of Funds.

 

(a) The Administrative Agent is hereby authorized and directed to invest and
reinvest the funds from time to time transferred or deposited into the Cash
Collateral Account, so long as no Event of Default has occurred and is
continuing, on the instructions of the Borrower (provided, that any such
instructions given orally shall be confirmed promptly in writing) or, if the
Borrower shall fail to give such instructions upon delivery of any such funds,
in the sole discretion of the Administrative Agent, provided that in no event
may the Borrower give instructions to the Administrative Agent to, or may the
Administrative Agent in its discretion, invest or reinvest funds in the Cash
Collateral Account in other than Cash Equivalents.

 

(b) Any net income or gain on the investment of funds from time to time held in
the Cash Collateral Account, shall be promptly reinvested by the Administrative
Agent as a part of the Cash Collateral Account; and any net loss on any such
investment shall be charged against the Cash Collateral Account.

 

(c) None of the Administrative Agent, the Issuing Bank or the Lenders shall be a
trustee for any member of the Credit Group, or shall have any obligations or
responsibilities, or shall be liable for anything done or not done, in
connection with the Cash Collateral Account except for any acts of gross
negligence or willful misconduct, except as expressly provided herein and except
that the Administrative Agent shall have the obligations of a secured party
under the UCC. The Administrative Agent, the Issuing Bank and the Lenders shall
not have any obligation or responsibility and shall not be liable in any way for
any investment decision made in accordance with this Section 12.2 or for any
decrease in the value of the investments held in the Cash Collateral Account
except for any acts of gross negligence or willful misconduct.

 

SECTION 11.3. Grant of Security Interest. For value received and to induce the
Issuing Bank to issue the Letters of Credit and the Lenders to participate in
such Letters of Credit and make Loans to the Borrower as provided for in this
Credit Agreement, as security for the payment of all of the Obligations, each of
the Credit Parties hereby assigns to the Administrative Agent (for the benefit
of itself, the Issuing Bank and the Lenders) and grants to the Administrative
Agent (for the benefit of itself, the Issuing Bank and the Lenders), a first and
prior Lien upon all of such Credit Party’s rights in and to the Cash Collateral
Account, all cash, documents, instruments and securities from time to time held
therein, and all rights pertaining to investments of funds in the Cash
Collateral Account and all products and proceeds of any of the foregoing. All
cash, documents, instruments and securities from time to time on deposit in the
Cash Collateral Account, and all rights pertaining to investments of funds in
the Cash Collateral Account shall immediately and without any need for any
further action on the part of any of the Credit Parties, any Lender, the Issuing
Bank or the Administrative Agent, become subject to the Lien set forth in this
Section 12.3, be deemed Collateral for all purposes hereof and be subject to the
provisions of this Credit Agreement.

 

SECTION 11.4. Remedies. At any time during the continuation of an Event of
Default, the Administrative Agent may sell any documents, instruments and
securities held in the Cash Collateral Account and may immediately apply the
proceeds thereof and any other cash held in the Cash Collateral Account in
accordance with Section 8.7.

 

95



--------------------------------------------------------------------------------

12. THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

 

SECTION 12.1. Administration by the Administrative Agent.

 

(a) The general administration of the Fundamental Documents and any other
documents contemplated by this Credit Agreement or any other Fundamental
Document shall be by the Administrative Agent or its designees. Except as
otherwise expressly provided herein, each of the Lenders hereby irrevocably
authorizes the Administrative Agent, at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Fundamental Documents, the Notes and any other
documents contemplated by this Credit Agreement or any other Fundamental
Document as are expressly delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents.

 

(b) The Lenders and, where applicable, the Issuing bank hereby authorize the
Administrative Agent (in its sole discretion):

 

  (i) in connection with the sale or other disposition of any asset included in
the Collateral or the capital stock of any Guarantor, to the extent undertaken
in accordance with the terms of this Credit Agreement, to release a Lien granted
to it (for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders) on such asset or capital stock and/or to release such Guarantor from
its obligations hereunder;

 

  (ii) to determine that the cost to the Borrower or another Credit Party is
disproportionate to the benefit to be realized by the Administrative Agent, the
Issuing Bank and the Lenders by perfecting a Lien in a given asset or group of
assets included in the Collateral and that the Borrower or other Credit Party
should not be required to perfect such Lien in favor of the Administrative Agent
(for the benefit of itself, the Issuing Bank and the Lenders);

 

  (iii) to appoint subagents to be the holder of record of a Lien to be granted
to the Administrative Agent (for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders);

 

  (iv) to confirm in writing the right of Quiet Enjoyment of licensees pursuant
to the terms of Section 8.13;

 

  (v) in connection with an Item of Product being produced by a member of the
Credit Group, the principal photography of which is being done outside the
United States of America, to approve arrangements with such member of the Credit
Group as shall be satisfactory to the Administrative Agent with respect to the
temporary storage of the original negative film, the original sound track
materials or other Physical Materials of such Item of Product in a production
laboratory located outside the United States of America;

 

96



--------------------------------------------------------------------------------

  (vi) to enter into and perform its obligations under the other Fundamental
Documents;

 

  (vii) to enter into intercreditor and/or subordination agreements on terms
acceptable to the Administrative Agent with (A) the unions and/or the guilds
with respect to the security interests in favor of such unions and/or guilds
required pursuant to the terms of the collective bargaining agreements, (B) any
licensee or licensor having any rights to any Item of Product, (C) Persons
providing any services in connection with any Item of Product, or (D) Persons
providing tax benefit and/or production subsidies or co-financing for Items of
Product;

 

  (viii) to accept (and, subject to compliance with Section 14.10 (c), the
Administrative Agent shall accept) commitments from Persons which satisfy the
definition of “Eligible Assignee” for an additional $25,000,000 of Commitments
not committed to as of the date hereof as contemplated by Section 14.10(c)
hereof, by (i) obtaining an executed counterpart of this Credit Agreement from
each such Person, (ii) amending the Schedule of Commitments to add each such
Person’s name and Commitment and circulating the amended Schedule of Commitments
to the Lenders, the Issuing Bank and the Borrower, and (iii) recording in the
Register (as defined in Section 14.3(e) hereof) the name and address of each
such Person and the Commitment of, and principal amount of the Loans owing to
it, whereupon (x) the Borrower shall execute and deliver to the Administrative
Agent a Note (substantially in the form of Exhibit A hereto) to the order of
each such Person in an amount equal to its Commitment, and (y) each such Person
shall be a party hereto, have the rights and obligations of a Lender hereunder
and under the other Fundamental Documents and shall be bound by the provisions
hereof; and

 

  (ix) upon the acceptance of additional commitments pursuant to Section
13.1(b)(viii) hereof, to allocate equitably among the Lenders the Alternate Base
Rate Loans and LIBOR Loans so as to achieve pro rata status.

 

SECTION 12.2. Payments. As between the Administrative Agent, the Issuing Bank
and the Lenders, any amounts received by the Administrative Agent in connection
with the Fundamental Documents, the application of which is not otherwise
provided for, shall be applied, first, to pay the accrued but unpaid Commitment
Fees in accordance with each Lender’s Percentage, second, to pay accrued but
unpaid interest on the Notes in accordance with the amount of outstanding Loans
owed to each Lender, third, to pay the principal balance outstanding on the
Notes (with amounts payable on the principal balance outstanding on the Notes in
accordance with the amount of outstanding Loans owed to each Lender) and amounts
outstanding under Swap Agreements, and fourth, to pay any other amounts then due
under this Credit Agreement. All amounts to be paid to any Lender by the
Administrative Agent shall be credited to that Lender, after collection by the
Administrative Agent, in immediately available funds either by wire transfer or
deposit in such Lender’s correspondent account with the Administrative Agent, or
as such Lender and the Administrative Agent shall from time to time agree.

 

97



--------------------------------------------------------------------------------

SECTION 12.3. Sharing of Setoffs and Cash Collateral. Each of the Lenders agrees
that if it shall, through the exercise of a right of banker’s Lien, setoff or
counterclaim against any member of the Credit Group (including, but not limited
to, a secured claim under Section 506 of Title 11 of the United States Code or
other security or interest arising from, or in lieu of, such secured claim and
received by such Lender under any applicable bankruptcy, insolvency or other
similar law) or otherwise, obtain payment in respect of its Loans as a result of
which the unpaid portion of its Loans and L/C Exposure is proportionately less
than the unpaid portion of Loans and L/C Exposure of any of the other Lenders
(a) it shall promptly purchase at par (and shall be deemed to have thereupon
purchased) from such other Lenders a participation in the Loans or Letters of
Credit of such other Lenders, so that the aggregate unpaid principal amount of
each of the Lender’s Loans and its participation in Loans and Letters of Credit
of the other Lenders shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding and L/C Exposure as the principal
amount of its Loans and L/C Exposure prior to the obtaining of such payment was
to the principal amount of all Loans outstanding prior to the obtaining of such
payment, and (b) such other adjustments shall be made from time to time as shall
be equitable to ensure that the Lenders share such payment pro rata. If all or
any portion of such excess payment is thereafter recovered from the Lender which
originally received such excess payment, such purchase (or portion thereof)
shall be canceled and the purchase price restored to the extent of such
recovery. The Credit Parties expressly consent to the foregoing arrangements and
agree that any Lender or Lenders holding (or deemed to be holding) a
participation in a Note or Letter of Credit may exercise any and all rights of
banker’s Lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender or Lenders as fully as if such Lender or Lenders
held a Note and was the original obligee thereon, in the amount of such
participation.

 

SECTION 12.4. Notice to the Lenders. Upon receipt by the Administrative Agent
from any of the Credit Parties of any communication calling for an action on the
part of the Lenders, or upon notice to the Administrative Agent of any Event of
Default, the Administrative Agent will in turn immediately inform the other
Lenders in writing (which shall include facsimile communications) of the nature
of such communication or of the Event of Default, as the case may be.

 

SECTION 12.5. Liability of the Administrative Agent and Issuing Bank.

 

(a) The Administrative Agent or the Issuing Bank, when acting on behalf of the
Lenders, may execute any of its duties under this Credit Agreement or the other
Fundamental Documents by or through its officers, agents or employees and
neither the Administrative Agent, the Issuing Bank nor officers, agents or
employees shall be liable to the Lenders or any of them for any action taken or
omitted to be taken in good faith, nor be responsible to the Lenders or to any
of them for the consequences of any oversight or error of judgment, or for any
loss, unless the same shall happen through its gross negligence or willful
misconduct. The Administrative Agent, the Issuing Bank and their respective
directors, officers, agents, and employees shall in no event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by it
pursuant to instructions received by it from the Required Lenders or in reliance
upon the

 

98



--------------------------------------------------------------------------------

advice of counsel selected by it with reasonable care. Without limiting the
foregoing, neither the Administrative Agent, the Issuing Bank nor any of their
respective directors, officers, employees, or agents shall be responsible to any
of the Lenders for the due execution, validity, genuineness, effectiveness,
sufficiency, or enforceability of, or for any statement, warranty, or
representation in, or for the perfection of any security interest contemplated
by, this Credit Agreement, any other Fundamental Document or any related
agreement, document or order, or for freedom of any of the Collateral or any of
the Group 1 Pledged Securities from prior Liens or security interests, or shall
be required to ascertain or to make any inquiry concerning the performance or
observance by the Borrower or any other member of the Credit Group of any of the
terms, conditions, covenants, or agreements of this Credit Agreement, any other
Fundamental Document, or any related agreement or document.

 

(b) None of the Administrative Agent (in its capacity as agent for the Lenders),
the Issuing Bank or any of their respective directors, officers, employees or
agents shall have any responsibility to the Borrower or any other member of the
Credit Group on account of the failure or delay in performance or breach by any
of the Lenders (other than JPMorgan Chase Bank, N.A.) of any of such Lender’s
obligations under this Credit Agreement, the other Fundamental Documents or any
related agreement or document or in connection herewith or therewith. No Lender
nor any of its directors, officers, employees or agents shall have any
responsibility to the Borrower or any other member of the Credit Group on
account of the failure or delay in performance or breach by any other Lender of
such other Lender’s obligations under this Credit Agreement, the other
Fundamental Documents or any related agreement or document or in connection
herewith or therewith.

 

(c) Each of the Administrative Agent, in its capacity as agent for the Lenders
hereunder, and the Issuing Bank shall be entitled to rely on any communication,
instrument or document believed by it to be genuine or correct and to have been
signed or sent by a Person or Persons believed by it to be the proper Person or
Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.

 

SECTION 12.6. Reimbursement and Indemnification. Each of the Lenders agrees (i)
to reimburse the Administrative Agent for such Lender’s Pro Rata Share of any
expenses and fees incurred for the benefit of the Lenders under the Fundamental
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the operations or enforcement
thereof not reimbursed by or on behalf of the Borrower, (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees, or agents, on demand, in accordance with such Lender’s Percentage,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against, it or any of them in any way relating to or arising out of any of the
Fundamental Documents or any related agreement or document, or any action taken
or omitted by it or any of them under any Fundamental Documents or any related
agreement or document, to the extent not reimbursed by or on behalf of the
Borrower or any other member of the Credit Group (except such as shall result
from its gross negligence or willful misconduct) and (iii) to indemnify and hold
harmless the Issuing Bank and any of its directors, officers,

 

99



--------------------------------------------------------------------------------

employees, or agents, on demand, in the amount of its Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
of them in any way relating to or arising out of the issuance of any Letters of
Credit or the failure to issue Letters of Credit if such failure or issuance was
at the direction of Required Lenders (except as shall result from the gross
negligence or willful misconduct of the Person to be reimbursed, indemnified or
held harmless, as applicable). To the extent indemnification payments made by
the Lenders pursuant to this Section 13.6 are subsequently recovered by the
Administrative Agent from a Credit Party, the Administrative Agent will promptly
refund such previously paid indemnity payments to the Lenders.

 

SECTION 12.7. Rights of Administrative Agent. It is understood and agreed that
the Administrative Agent shall have the same duties, rights and powers as a
Lender hereunder (including the right to give such instructions) as any of the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with any member of the Credit Group or
Affiliate thereof, as though it were not the Administrative Agent of the Lenders
under this Credit Agreement and the other Fundamental Documents.

 

SECTION 12.8. Independent Investigation by Lenders. Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans and participate in Letters of
Credit hereunder based on its own analysis of the transactions contemplated
hereby and of the creditworthiness of the Credit Parties and agrees that the
Administrative Agent shall not bear any responsibility therefor.

 

SECTION 12.9. Agreement of Required Lenders. Except as set forth in Section
14.11 hereof, upon any occasion requiring or permitting an approval, consent,
waiver, election or other action on the part of the Lenders, action shall be
taken by the Administrative Agent for and on behalf of, or for the benefit of,
all Lenders upon the direction of the Required Lenders and any such action shall
be binding on all Lenders. No amendment, modification, consent or waiver shall
be effective except in accordance with the provisions of Section 14.11 hereof.

 

SECTION 12.10. Notice of Transfer. The Administrative Agent may deem and treat
any Lender which is a party to this Credit Agreement as the owner of such
Lender’s respective portions of the Loans for all purposes, unless and until a
written notice of the assignment or transfer thereof executed by any such Lender
shall have been received by the Administrative Agent and become effective in
accordance with Section 14.3 hereof.

 

SECTION 12.11. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving ten days’ prior written notice thereof to the
Lenders and the Borrower, but such resignation shall not become effective until
acceptance by a successor agent of its appointment pursuant hereto. Upon any
such resignation, the retiring Administrative Agent shall consult with the
Borrower and promptly appoint a successor agent from among the Lenders which
successor shall be experienced and sophisticated in entertainment industry
lending; provided, that such replacement is reasonably acceptable (as evidenced
in writing) to the Required Lenders and the Borrower; provided, however, that
such approval by the Borrower shall not be required at any time when a Default
or Event of Default is continuing. If no

 

100



--------------------------------------------------------------------------------

successor agent shall have been so appointed by the retiring Administrative
Agent and shall have accepted such appointment, within 30 days after the
retiring agent’s giving of notice of resignation, the Borrower may appoint a
successor agent (which successor may be replaced by the Required Lenders;
provided, that such successor is experienced and sophisticated in entertainment
industry lending and reasonably acceptable to the Borrower), which shall be
either a Lender or a commercial bank organized under the laws of the United
States of America or of any State thereof and shall have a combined capital and
surplus of at least $250,000,000 and shall be experienced and sophisticated in
entertainment industry lending. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor agent, such successor agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Credit
Agreement, the other Fundamental Documents and any other credit documentation.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 13 and Article 14 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

 

SECTION 12.12. Successor Issuing Bank. The Issuing Bank may resign at any time
by giving ten days’ prior written notice thereof to the Lenders and the
Borrower, but such resignation shall not become effective until acceptance by a
successor Issuing Bank of its appointment pursuant hereto. Upon any such
resignation, the retiring Issuing Bank shall consult with the Borrower and
promptly appoint a successor Issuing Bank from among the Lenders which is
experienced and sophisticated in entertainment industry lending, provided that
such replacement is reasonably acceptable (as evidenced in writing) to the
Required Lenders and the Borrower and has a credit rating at least as high as
that of the Issuing Bank; provided, however, that such approval by the Borrower
shall not be required at any time when a Default or Event of Default shall have
occurred and be continuing. If no successor Issuing Bank shall have been so
appointed by the retiring Issuing Bank and shall have accepted such appointment
within 30 days after the retiring Issuing Bank’s giving of notice of
resignation, the Borrower may appoint a successor Issuing Bank (which successor
may be replaced by the Required Lenders; provided that such successor is
reasonably acceptable to the Borrower), which shall be either a Lender or a
commercial bank organized, licensed, carrying on business under the laws of the
United States of America or of any State thereof and shall have a combined
capital and surplus of at least US$250,000,000. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing Bank shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Issuing Bank, and the
retiring Issuing Bank shall be discharged from its duties and obligations under
this Credit Agreement, the other Fundamental Documents and any other credit
documentation, except with respect to Letters of Credit which are outstanding at
the time of the resignation unless the successor Issuing Bank replaces the
retiring Issuing Bank as the issuing bank on such Letters of Credit. The
Borrower and each Lender hereby agrees that each will use its commercially
reasonable efforts to replace any such outstanding Letters of Credit issued by
the retiring Issuing Bank. After any retiring Issuing Bank’s resignation
hereunder as Issuing Bank, the provisions of this Article 13 and Article 14
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Issuing Bank under this Credit Agreement.

 

101



--------------------------------------------------------------------------------

13. MISCELLANEOUS

 

SECTION 13.1. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

  (i) if to any Credit Party, to it at Anchor Bay Entertainment, Inc., c/o IDT
Entertainment, Inc., 520 Broad Street, Newark, NJ 07102 (Telecopy No. (973)
438-1741), Attention: Sam Abraham, with a copy to O’Melveny and Myers LLP, 1999
Avenue of the Stars, Suite 700, Los Angeles, California 90067, Attention:
Stephen Scharf and Lesley G. Freeman, (Telecopy No. (310) 246-6779);

 

  (ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A., to (x)
JPMorgan Chase Bank, N.A., 277 Park Avenue, New York, New York 10172, Attention:
Garrett J. Verdone (Telecopy No. (646) 534-3079), with copies to (y) JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th Floor,
Houston, Texas 77002, Attention: Pearl Esparza (Telecopy No. (713) 750-2358) and
to (z) J.P. Morgan Securities Inc., 1999 Avenue of the Stars, 27th Floor, Los
Angeles, California 90067, Attention: Jason Somerville (Telecopy No. (310)
860-7260); and

 

  (iii) if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent, the
Issuing Bank (if applicable) and the applicable Lender. Each of the
Administrative Agent, the Issuing Bank and the Borrower may, each in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to all of the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the date of receipt.

 

SECTION 13.2. Survival of Agreement, Representations and Warranties, etc. All
warranties, representations and covenants made by the Parent, TLL or any of the
Credit Parties herein, in any other Fundamental Document or in any certificate
or other instrument delivered by it or on its behalf in connection with this
Credit Agreement or any other Fundamental Document shall be considered to have
been relied upon by the Administrative

 

102



--------------------------------------------------------------------------------

Agent, the Issuing Bank and the Lenders and, except for any terminations,
amendments, modifications or waivers thereof in accordance with the terms
hereof, shall survive the making of the Loans herein contemplated and the
execution and delivery to the Administrative Agent of the Notes regardless of
any investigation made by the Administrative Agent, the Issuing Bank or the
Lenders or on their behalf and shall continue in full force and effect so long
as any Obligation is outstanding and unpaid and so long as the Commitments have
not been terminated. All statements in any such certificate or other instrument
shall constitute representations and warranties by the Credit Parties hereunder.

 

SECTION 13.3. Successors and Assigns; Syndications; Loan Sales; Participations.

 

(a) Whenever in this Credit Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; provided, however, that neither the Borrower nor any other Credit Party
may assign its rights hereunder without the prior written consent of the
Administrative Agent and all Lenders, and all covenants, promises and agreements
by or on behalf of any of the Credit Parties which are contained in this Credit
Agreement shall inure to the benefit of the successors and assigns of the
Administrative Agent, the Issuing Bank and the Lenders.

 

(b) Each of the Lenders may (but only with the prior written consent of the
Administrative Agent and the Issuing Bank, which consent shall not be
unreasonably withheld or delayed and, at any time prior to the occurrence of a
Default or Event of Default, with the prior written consent of the Borrower,
which consent will not be unreasonably withheld or delayed) assign to an
Eligible Assignee all or a portion of its interests, rights and obligations
under this Credit Agreement (including, without limitation, all or a portion of
its Commitment and the same portion of all Loans at the time owing to it, the
Notes held by it and its rights and obligations with regard to any Letters of
Credit); provided, however, that (i) each assignment shall be of a constant, and
not a varying, percentage of the assigning Lender’s interests, rights and
obligations under this Credit Agreement, (ii) each assignment shall be in a
minimum Commitment amount (or at any time after the Commitment Termination Date,
minimum aggregate amount of Loans and L/C Exposure) equal to $2,500,000, and
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Assumption, together with the assigning
Lender’s original Note and a processing and recordation fee of $3,500 to be paid
to the Administrative Agent by the assigning Lender or the assignee. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Assumption, which effective date shall not
(unless otherwise agreed to by the Administrative Agent) be earlier than five
Business Days after the date of acceptance and recording by the Administrative
Agent, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Lender hereunder and under the other Fundamental Documents and shall be bound by
the provisions hereof, and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Credit Agreement except that,
notwithstanding such assignment, any rights and remedies available to the
Borrower for any breaches by such assigning Lender of its obligations hereunder
while a Lender shall be preserved after such assignment and such Lender shall
not be relieved of any liability to the Borrower due

 

103



--------------------------------------------------------------------------------

to any such breach. In the case of an Assignment and Assumption covering all or
the remaining portion of the assigning Lender’s rights and obligations under
this Credit Agreement, such assigning Lender shall cease to be a party hereto.

 

(c) Notwithstanding any provision herein otherwise requiring the consent of the
Borrower, each Lender may at any time make an assignment of its interests,
rights and obligations under this Credit Agreement without the consent of the
Borrower, to (i) any Affiliate of such Lender, (ii) any Person, or Affiliate of
a Person, that manages such Lender (a “Related Fund”) or (iii) any other Lender
hereunder. Any such assignment to any Affiliate of the assigning Lender, a
Related Fund or any other Lender hereunder shall not be subject to the
requirement of Section 14.3(b) that the amount of the Commitment (or Loans or
L/C Exposure if applicable) of the assigning Lender subject to each assignment
be in a minimum principal amount of $2,500,000, and any such assignment to any
Affiliate of the assigning Lender shall not release the assigning Lender of its
remaining obligations hereunder, if any.

 

(d) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby and that such interest is free and clear of any adverse claim,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement or any other Fundamental
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such assignor Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of any member of the Credit Group or the performance or
observance by any member of the Credit Group of any of their obligations under
the Fundamental Documents or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 5.1(a) and 5.1(b) (if such financial statements
shall have theretofore been delivered) and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Assumption; (iv) such assignee agrees that it
will, independently and without reliance upon the assigning Lender, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Credit Agreement or
any other Fundamental Document; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as the agent on its behalf and to
exercise such powers under this Credit Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Credit Agreement and will perform in accordance
with their terms all of the obligations which by the terms of this Credit
Agreement are required to be performed by it as a Lender.

 

(e) The Administrative Agent (acting for this purpose on behalf of the Borrower)
shall maintain at its address at which notices are to be given to it pursuant to
Section 14.1 a copy of each Assignment and Assumption and a register for the
recordation of the names

 

104



--------------------------------------------------------------------------------

and addresses of the Lenders and the Commitments of, and principal amount of the
Loans owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Credit Parties, the Administrative Agent, the Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of the Fundamental Documents. The Register shall be available
for inspection by any Credit Party or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(f) Subject to the foregoing, upon its receipt of an Assignment and Assumption
executed by an assigning Lender and an assignee together with the assigning
Lender’s original Note and the processing and recordation fee, the
Administrative Agent shall, if such Assignment and Assumption has been
completed, is in the form of Exhibit I hereto, and has been consented to in
writing by the Issuing Bank and, if applicable, the Borrower, (i) accept such
Assignment and Assumption, and (ii) record the information contained therein in
the Register. Within five (5) Business Days after receipt of the notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Note, a new Note to the order of such
assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Assumption and if the assigning Lender has retained a Commitment
hereunder a new Note to the order of the assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered Note
and shall otherwise be in substantially the form of Exhibit A hereto. In
addition the Credit Parties will promptly, at their own expense, execute such
amendments to the Fundamental Documents to which each is a party and such
additional documents, and take such other actions as the Administrative Agent or
the assignee Lender may reasonably request in order to give such assignee Lender
the full benefit of the Liens contemplated by the Fundamental Documents.

 

(g) Each of the Lenders may, without the consent of any of the Credit Parties,
the Administrative Agent, the Issuing Bank or the other Lenders, sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Credit Agreement (including, without
limitation, all or a portion of its Commitment and the Loans owing to it and the
Note held by it); provided, however, that (i) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (ii) such participant shall not be
granted any voting rights or any right to control the vote of such Lender under
this Credit Agreement, except with respect to proposed changes to interest
rates, amount of Commitments, final maturity of any Loan, releases of all or
substantially all the Collateral and fees (in each case, only as applicable to
such participant), (iii) any such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iv) the
participating banks or other entities shall be entitled to the cost protection
provisions contained in Sections 2.9, 2.10, 2.11, 2.13 (subject to the last
sentence of this Section 14.3(g)) and 14.3 hereof but a participant shall not be
entitled to receive pursuant to such provisions an amount larger than its share
of the amount to which the Lender granting such participation would have been
entitled to receive, and (v) the Credit Parties, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s and its participants’ rights
and obligations under this Credit Agreement. No holder of a participating
interest shall be entitled to the benefits of Section 2.13 with respect to
withholding taxes under the law of the jurisdiction in which the Borrower is
located, unless the Borrower is notified of the participation sold to such
holder and such holder agrees, for the benefit of the Borrower, to comply with
Section 2.13(e) and Section 2.13(f) as though it were a Lender.

 

105



--------------------------------------------------------------------------------

(h) A Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 14.3, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to any member of the Credit Group furnished to the Administrative Agent
or such Lender by or on behalf of the Borrower or another member of the Credit
Group (provided that such proposed assignee or participant agrees to hold such
information confidential in accordance with Section 14.18 hereof).

 

(i) Any assignment pursuant to paragraph (b) or (c) of this Section 14.3 shall
constitute an amendment of the Schedule of Commitments as of the effective date
of such assignment without any other further action required.

 

(j) The Credit Parties consent that any Lender may at any time and from time to
time pledge or otherwise grant a security interest in any Loan or in any Note
evidencing the Loans (or any part thereof) to any Federal Reserve Bank.

 

SECTION 13.4. Expenses; Documentary Taxes. Whether or not the transactions
hereby contemplated shall be consummated, the Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or the
Arranger in connection with, or growing out of, the performance of due
diligence, the syndication of the credit facility contemplated hereby, the
negotiation, preparation, execution, delivery, waiver or modification and
administration of this Credit Agreement and any other documentation contemplated
hereby, the making of the Loans, the issuance of the Letters of Credit, the
Collateral, the Pledged Securities or any Fundamental Document, including but
not limited to, the reasonable out-of-pocket costs and reasonable internally
allocated charges of audit or field examinations of the Administrative Agent in
connection with the administration of this Credit Agreement, the verification of
financial data and the transactions contemplated hereby, and the reasonable fees
and disbursements of Morgan, Lewis & Bockius, LLP, counsel for the
Administrative Agent and any other local counsel that the Administrative Agent
shall retain, and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or the Lenders in the enforcement or protection (as
distinguished from administration) of the rights and remedies of the Lenders in
connection with this Credit Agreement, the Notes, the Letters of Credit or the
other Fundamental Documents, or as a result of any transaction, action or
non-action arising from any of the foregoing, including, but not limited to, the
fees and disbursements of any counsel for the Administrative Agent or the
Lenders. Such payments shall be made on the date this Credit Agreement is
executed by the Borrower and thereafter on demand. The Borrower agrees that it
shall indemnify the Administrative Agent, the Issuing Bank and the Lenders from
and hold them harmless against any documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution and delivery of
this Credit Agreement or the Notes or the issuance of any Letters of Credit. The
obligations of the Borrower under this Section shall survive the termination of
this Credit Agreement, the payment of the Loans and the expiration of the
Letters of Credit.

 

106



--------------------------------------------------------------------------------

SECTION 13.5. Indemnity. The Credit Parties agree (a) to indemnify and hold
harmless the Administrative Agent, the Issuing Bank, the Arranger and the
Lenders and their respective directors, officers, employees and agents (each an
“Indemnified Party”) (to the full extent permitted by Applicable Law) from and
against any and all claims, demands, losses, judgments, damages and liabilities
(including liabilities for penalties) incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not any Lender, the Administrative
Agent, the Issuing Bank or the Arranger is a party thereto) related to the
entering into and/or performance of any Fundamental Document or the use of the
proceeds of any Loans or Letters of Credit hereunder or the consummation of the
transaction contemplated in any Fundamental Document, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding (i) any such losses, liabilities, claims, damages or expenses of an
Indemnified Party to the extent they are found in a final judgment of a court to
have been incurred by reason of the gross negligence or willful misconduct of
such Indemnified Party, (ii) litigation solely between a Credit Party or Credit
Parties, on the one hand, and the Administrative Agent, the Issuing Bank or the
Lenders, on the other hand, in connection with this Credit Agreement or the
other Fundamental Documents or in any way relating to the transactions
contemplated hereby or thereby if, after final non-appealable judgment, the
Administrative Agent, the Issuing Bank or the Lenders are not the prevailing
party or parties in such litigation and (iii) litigation among the Lenders or
between the Administrative Agent and/or the Issuing Bank and the Lenders in
connection with this Credit Agreement, the Fundamental Documents or in any way
relating to the transactions contemplated thereby or hereby). If any proceeding,
including any governmental investigation, shall be instituted involving any
Indemnified Party, in respect of which indemnity may be sought against the
Credit Parties, such Indemnified Party shall promptly notify the Borrower in
writing. The foregoing indemnity agreement includes any costs incurred by an
Indemnified Party in connection with any action or proceeding in connection with
which any officer or employee of the Administrative Agent, the Issuing Bank, the
Arranger or the Lenders is called as a witness or deponent, including, but not
limited to, the reasonable fees and disbursements of Morgan, Lewis & Bockius
LLP, counsel to the Administrative Agent, the Issuing Bank and the Arranger and
any reasonable out-of-pocket costs incurred by the Administrative Agent, the
Issuing Bank, the Arranger or the Lenders in appearing as a witness or in
otherwise complying with legal process served upon them. The obligations of the
Borrower under this Section 13.5 shall survive the termination of this Credit
Agreement, the payment of the Loans and the reimbursement of all L/C Exposure
and shall inure to the benefit of any Person who was a Lender notwithstanding
such Person’s assignment of all its Loans, L/C Exposure and Commitment
hereunder.

 

If the Parent, TLL or a Credit Party shall fail to do any act or thing which it
has covenanted to do hereunder or under a Fundamental Document, or any
representation or warranty of the Parent, TLL or a Credit Party shall be
breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach and there shall be added
to the Obligations hereunder the cost or expense incurred by the Administrative
Agent in so doing, and any and all amounts expended by the Administrative Agent
in taking any such action shall be repayable to it upon its demand therefor and
shall bear interest at a rate per annum of 2% in excess of the rate then in
effect for Alternate Base Rate Loans from time to time in effect from the date
advanced to the date of repayment.

 

107



--------------------------------------------------------------------------------

SECTION 13.6. CHOICE OF LAW. THIS CREDIT AGREEMENT AND THE NOTES SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICES FOR DOCUMENTARY CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500 (THE “UNIFORM
CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF
THE STATE OF NEW YORK.

 

SECTION 13.7. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH CREDIT PARTY HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT, THE SUBJECT
MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER THEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR
TORT OR OTHERWISE. EACH CREDIT PARTY ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THE PROVISIONS OF THIS SECTION CONSTITUTE A
MATERIAL INDUCEMENT UPON WHICH SUCH OTHER PARTIES HAVE RELIED, ARE RELYING AND
WILL RELY IN ENTERING INTO THIS CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL
DOCUMENT. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
14.7 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY CREDIT PARTY TO
THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

 

SECTION 13.8. WAIVER WITH RESPECT TO DAMAGES. EACH CREDIT PARTY ACKNOWLEDGES
THAT NEITHER THE ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING BANK NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT
PARTY ARISING OUT OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENT AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE
ARRANGER, THE ISSUING BANK AND THE LENDERS, ON THE ONE HAND, AND THE CREDIT
PARTIES, ON THE OTHER HAND, IN CONNECTION THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR. TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL
ASSERT, AND EACH CREDIT PARTY HEREBY WAIVES, ANY CLAIMS AGAINST THE
ADMINISTRATIVE AGENT, THE ARRANGER, THE ISSUING BANK AND THE LENDERS ON ANY
THEORY OF

 

108



--------------------------------------------------------------------------------

LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS CREDIT AGREEMENT, ANY FUNDAMENTAL DOCUMENT, ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

SECTION 13.9. No Waiver. No failure on the part of the Administrative Agent, the
Issuing Bank or any Lender to exercise, and no delay in exercising, any right,
power or remedy hereunder, under the Notes or any other Fundamental Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

 

SECTION 13.10. Amendments, etc.

 

(a) No modification, amendment or waiver of any provision of this Credit
Agreement, and no consent to any departure by a Credit Party herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Administrative Agent, and acknowledged and agreed to by
the Borrower and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (A) no such modification, amendment, waiver or consent shall,
without the written consent of all Lenders, (i) amend or modify any provision of
this Credit Agreement which provides for the unanimous consent or approval of
the Lenders, (ii) release any material amount of Collateral or any of the
Pledged Securities (except as contemplated herein) or release any Guarantor from
its obligations hereunder (except as contemplated herein), (iii) alter the final
scheduled maturity or principal amount of any Loan, or decrease the rate of
interest payable thereon, or decrease the rate at which the Commitment Fees
accrue, or delay the fixed scheduled maturity of any payment required to be made
under this Credit Agreement, (iv) subordinate the Obligations hereunder to other
Indebtedness or subordinate the security interests of the Administrative Agent
in the Collateral except as permitted by Section 13.1, (v) amend the definition
of “Required Lenders” to decrease the percentage of Lenders referred to therein,
(vi) materially amend the definition of “Collateral”, (vii) amend or modify this
Section 14.11(a), (B) no such modification, amendment, waiver or consent shall
increase the Commitment of any Lender without the written consent of such
Lender, and (C) no such modification, amendment, waiver or consent shall amend
Section 2.2 hereof without the written consent of the Administrative Agent. No
such amendment or modification may adversely affect the rights and obligations
of the Administrative Agent hereunder without its prior written consent. No
notice to or demand on any of the Credit Parties shall entitle such Credit Party
to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not
such Note shall have been marked to indicate such amendment, modification,
waiver or consent and any consent by any holder of such Note shall bind any
Person subsequently acquiring such Note, whether or not such Note is so marked.

 

109



--------------------------------------------------------------------------------

(b) If any Lender (i) requests compensation under Sections 2.7(b), 2.10 or 2.13,
or (ii) defaults in its obligation to fund Loans hereunder or (iii) does not
consent to any waiver, consent or modification requested by the Borrower (but
only where the consent of all the Lenders is required for such waiver, consent
or modification and the Borrower obtains the waiver, consent or modification
from all other Lenders), then the Borrower may, at its sole expense and effort
and upon notice to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 14.3), all of its interests, rights and
obligations under this Credit Agreement to another Lender or an Eligible
Assignee which shall assume such obligations and which accepts such assignment;
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent and the Issuing Bank in each’s sole and absolute
discretion, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Exposure, accrued interest
thereon, accrued fees and all other amounts then payable to it hereunder from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.10 or payments required to be made pursuant to Sections 2.7(b) or
2.13, such assignment will result in a reduction in such compensation or payment
on an ongoing basis. No Lender shall be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c) Subject to compliance with the procedures described in Section 13.1(b)(viii)
and (ix) hereof, the Borrower may request that the Administrative Agent increase
the Total Commitments subsequent to the Closing Date by up to $25,000,000,
provided that (i) no Default or Event of Default shall have occurred and be
continuing or will exist after giving effect to such increase, (ii) the Borrower
are in pro forma compliance with all covenants on the date of such increase and
for the most recently completed covenant testing period, after giving effect to
such increase and any other appropriate pro forma adjustments acceptable to the
Administrative Agent and (iii) the new lender proposed by the Borrower is
approved by the Administrative Agent and the Issuing Bank, such approval not to
be unreasonably withheld.

 

SECTION 13.11. Severability. Any provision of this Credit Agreement or of the
Notes which is invalid, illegal or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 13.12. SERVICE OF PROCESS. EACH CREDIT PARTY (EACH A “SUBMITTING PARTY”)
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF THE STATE
OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS CREDIT
AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT AND THE
SUBJECT MATTER THEREOF. EACH SUBMITTING PARTY TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A)

 

110



--------------------------------------------------------------------------------

HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE
ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER
OR THAT THIS CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, THE OTHER FUNDAMENTAL
DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN
OR BY SUCH COURT, (B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR
PROCEEDING INSTITUTED BY THE ADMINISTRATIVE AGENT OR A LENDER IN STATE COURT TO
FEDERAL COURT, AND (C) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION,
SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE
COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH SUBMITTING
PARTY HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT THE ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 14.1 HEREOF. EACH SUBMITTING
PARTY AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF
PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF EACH OF THE OTHER SUBMITTING
PARTIES. FINAL JUDGMENT AGAINST ANY SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER JURISDICTION
(X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF
WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF INDEBTEDNESS
OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED, OR (Y) IN ANY OTHER
MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION; PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT OR A LENDER MAY AT ITS OPTION BRING SUIT,
OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST A SUBMITTING PARTY OR ANY OF ITS
ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA OR OF ANY
COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

 

SECTION 13.13. Headings. Section headings used herein and the Table of Contents
are for convenience only and are not to affect the construction of or be taken
into consideration in interpreting this Credit Agreement.

 

SECTION 13.14. Execution in Counterparts. This Credit Agreement may be executed
by facsimile and in any number of counterparts, each of which shall constitute
an original, but all of which taken together shall constitute one and the same
instrument.

 

111



--------------------------------------------------------------------------------

SECTION 13.15. Subordination of Intercompany Indebtedness, Receivables and
Advances.

 

(a) Each Credit Party hereby agrees that any intercompany Indebtedness or other
intercompany receivables or intercompany advances of any other Credit Party,
directly or indirectly, in favor of such Credit Party of whatever nature at any
time outstanding shall be completely subordinate in right of payment to the
prior payment in full of the Obligations, and that no payment on any such
Indebtedness, receivable or advance shall be made (i) except intercompany
receivables and intercompany advances permitted pursuant to the terms hereof may
be repaid and intercompany Indebtedness permitted pursuant to the terms hereof
may be repaid, in each case so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) except as specifically consented to by all
the Lenders in writing, until the prior payment in full of all the Obligations
and termination of the Commitments.

 

(b) In the event that any payment on any such Indebtedness shall be received by
such Credit Party other than as permitted by Section 14.15(a) before payment in
full of all Obligations and termination of the Commitments, such Credit Party
shall receive such payments and hold the same in trust for, segregate the same
from its own assets and shall immediately pay over to, the Administrative Agent
on behalf of itself, the Issuing Bank and the Lenders all such sums to the
extent necessary so that the Administrative Agent, the Issuing Bank and the
Lenders shall have been paid all Obligations owed or which may become owing.

 

SECTION 13.16. USA Patriot Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA Patriot
Act.

 

SECTION 13.17. Entire Agreement. This Credit Agreement (including the Exhibits
and Schedules hereto) represents the entire agreement of the parties with regard
to the subject matter hereof and the terms of any letters and other
documentation entered into between any of the parties hereto (other than the Fee
Letter) prior to the execution of this Credit Agreement which relate to Loans to
be made hereunder and the Letters of Credit to be issued hereunder shall be
replaced by the terms of this Credit Agreement.

 

SECTION 13.18. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to it and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Credit Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Credit Agreement, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, or (h) to the extent such Information (x) becomes publicly

 

112



--------------------------------------------------------------------------------

available other than as a result of a breach of this Section, or (y) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than a member of the Credit Group.
For the purposes of this Section, “Information” means all information received
from any Credit Party relating to any member of the Credit Group or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by such Credit Party; provided, that in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

[Signature Pages Follow]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.

 

BORROWER: ANCHOR BAY ENTERTAINMENT, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:     GUARANTORS: MANGA ENTERTAINMENT LIMITED By  

 

--------------------------------------------------------------------------------

Name:     Title:     MANGA ENTERTAINMENT, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:     NEW ARC ENTERTAINMENT, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

2

 

[Signature Page to Credit, Security, Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

ABE R2COMMUNICATIONS, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:     ABE R2VIDEO, L.P.

By ABE R2Communications, Inc.,

its General Partner

By  

 

--------------------------------------------------------------------------------

Name:     Title:     PARENT: IDT ENTERTAINMENT, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

3

 

[Signature Page to Credit, Security, Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually, as Administrative
Agent and as Issuing Bank By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

4

 

[Signature Page to Credit, Security, Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

NATIONAL CITY BANK By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

5

 

[Signature Page to Credit, Security, Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

6

 

[Signature Page to Credit, Security, Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

BAYERISCHE HYPO-UND VEREINSBANK AG By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

7

 

[Signature Page to Credit, Security, Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

8

 

[Signature Page to Credit, Security, Guaranty and Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Schedule of Commitments

 

Lenders

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

   $ 15,000,000

National City Bank

   $ 15,000,000

U.S. Bank National Association

   $ 10,000,000

Bayerische Hypo-und Vereinsbank AG

   $ 5,000,000

Israel Discount Bank of New York

   $ 5,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL:

   $ 50,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 2

 

Guarantors

 

Manga Entertainment Limited

Manga Entertainment, Inc.

New Arc Entertainment, Inc.

ABE R2Communications, Inc.

ABE R2Video, L.P.